Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 1 of 177 PageID #: 7905




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

    CYTIVA SWEDEN AB, and                )
    GLOBAL LIFE SCIENCES                 )   HIGHLY CONFIDENTIAL-
    SOLUTIONS USA, LLC,                  )   FILED UNDER SEAL
                                         )
                Plaintiffs,              )   Redacted: Public Version
                                         )
      v.                                 )   C.A. No. 18-1899-CFC-SRF
                                         )
    BIO-RAD LABORATORIES, INC.,          )   CONSOLIDATED
                                         )
                Defendant.               )


     DECLARATION OF AMY L. DEWITT IN SUPPORT OF PLAINTIFFS’
      MOTION TO EXCLUDE EXPERT OPINIONS OF DR. BRUCE GALE
        AND IN SUPPORT OF ITS MOTION TO EXCLUDE EXPERT
                 OPINIONS OF DR. THOMAS KEARL
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 2 of 177 PageID #: 7906




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


    CYTIVA SWEDEN AB,
    and GLOBAL LIFE SCIENCES                    C.A. No. 1:18-cv-01899-CFC
    SOLUTIONS USA LLC
                                                 HIGHLT CONFIDENTIAL-
                       Plaintiffs,               FILED UNDER SEAL

                       v.

    BIO-RAD LABORATORIES, INC.,

                       Defendant.



     DECLARATION OF AMY L. DEWITT IN SUPPORT OF PLAINTIFFS’
     MOTION TO EXCLUDE EXPERT OPINIONS OF DR. BRUCE GALE
    AND IN SUPPORT OF ITS MOTION TO EXCLUDE EXPERT OPINIONS
                      OF DR. THOMAS KEARL


         I, Amy L. DeWitt, declare and state as follows:

         1.    I am an attorney at Arnold & Porter LLP and am licensed to practice

   law in Washington, District of Columbia. I am admitted pro hac vice to this Court.

   I am counsel for Plaintiffs Cytiva Sweden AB and Global Life Sciences Solutions

   USA LLC (collectively, “Plaintiffs”) in the above-captioned matter. I have personal

   knowledge of the facts set forth and if called to testify, I could and would testify

   competently thereto.
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 3 of 177 PageID #: 7907




         2.    Attached hereto as Exhibit 1 is a true and correct copy of excerpts from

   the November 25, 2020 deposition transcript of Dr. Bruce Gale.

         3.    Attached hereto as Exhibit 2 is a true and correct copy of excerpts from

   the October 21, 2020 rebuttal expert report of Dr. Bruce Gale.

         4.    Attached hereto as Exhibit 3 is a true and correct copy of excerpts from

   the May 14, 2020 Markman hearing held in the above-captioned matter.

         5.    Attached hereto as Exhibit 4 is a true and correct copy of excerpts from

   the September 14, 2020 opening expert report of Dr. Bruce Gale.

         6.    Attached hereto as Exhibit 5 is a true and correct copy of excerpts from

   the August 10, 2015 deposition transcript of Thomas Koshy.

         7.    Attached hereto as Exhibit 6 is a true and correct copy of excerpts from

   the November 11, 2020 reply expert report of Dr. Bruce Gale.

         8.    Attached hereto as Exhibit 7 is a true and correct copy of excerpts from

   the November 18, 2020 deposition transcript of Kevin Petersen.

         9.    Attached hereto as Exhibit 8 is a true and correct copy of excerpts from

   a document Bio-Rad produced in this litigation bearing the Bates number

   BRGEDEL403802-826.

         10.   Attached hereto as Exhibit 9 is a true and correct copy of excerpts from

   a document Bio-Rad produced in this litigation bearing the Bates number

   BRGEDEL100355-368.



                                            2
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 4 of 177 PageID #: 7908
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 5 of 177 PageID #: 7909




                           CERTIFICATE OF SERVICE

         I, John W. Shaw, hereby certify that on December 15, 2020, this document

   was served on the persons listed below in the manner indicated:

         BY EMAIL
         David E. Moore                      David Bilsker
         Bindu A. Palapura                   Andrew E. Naravage
         Stephanie E. O’Byrne                Felipe Corredor
         Alan R. Silverstein                 QUINN EMANUEL URQUHART
         POTTER ANDERSON                      & SULLIVAN, LLP
         & CORROON LLP                       50 California Street, 22nd Floor
         Hercules Plaza, 6th Floor           San Francisco, CA 94111
         1313 N. Market Street               (415) 875-6600
         Wilmington, DE 19801                davidbilsker@quinnemanuel.com
         (302) 984-6000                      andrewnaravage@quinnemanueal.com
         dmoore@potteranderson.com           felipecorredor@quinnemanuel.com
         bpalapura@potteranderson.com
         sobyrne@potteranderson.com          Kevin P.B. Johnson
         asilverstein@potteranderson.com     Brian C. Cannon
                                             QUINN EMANUEL URQUHART
         Anne S. Toker                        & SULLIVAN, LLP
         QUINN EMANUEL URQUHART              555 Twin Dolphin Dr., 5th Floor
          & SULLIVAN, LLP                    Redwood Shores, CA 94065
         51 Madison Ave, 22nd Floor          (650) 801-5015
         New York, NY 10010                  kevinjohnson@quinnemanuel.com
         (212) 849-7000                      briancannon@quinnemanuel.com
         annetoker@quinnemanuel.com
                                             Sean D. Damon
                                             QUINN EMANUEL URQUHART
                                              & SULLIVAN, LLP
                                             1300 I Street NW Suite 900
                                             Washington, D.C. 20005
                                             (202) 538-8260
                                             seandamon@quinnemanuel.com
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 6 of 177 PageID #: 7910




                                            /s/ John W. Shaw
                                            John W. Shaw (No. 3362)
                                            Nathan R. Hoeschen (No. 6232)
                                            SHAW KELLER LLP
                                            I.M. Pei Building
                                            1105 North Market Street, 12th Floor
                                            Wilmington, DE 19801
                                            (302) 298-0700
                                            jshaw@shawkeller.com
                                            nhoeschen@shawkeller.com
                                            Attorneys for Plaintiffs
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 7 of 177 PageID #: 7911




                          EXHIBIT 1

            FILED UNDER SEAL
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 8 of 177 PageID #: 7912
      0012312424                                 56789 7 98 78                                         !"#
                                                             $8%"65&878
                                                            1234/.                                                                            1234/x
              :::::::::;<:=>?:@<;=?A:B=C=?B:A;B=D;E=:EF@D=                        .    C:^:^:?:C:D:C:<:E:?:B
              ::::::::::::GFD:=>?:A;B=D;E=:FG:A?HCICD?                            w    nfMO:gWWh:fMRQWZWSYQdQSZMSc
              J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J                   x
              :EKLMNO:BPQRQS:CT:OSR:UVWXOV:HMYQ                                   8    F<:T?>CHG:FG:^HC;<=;GGm::Ee=;fC:BI?A?<:CT:C<A:UHFTCH
              :BZMQSZQ[:BWV\LMWS[:@BC]:HHE]                                            H;G?:BE;?<E?B:BFH@=;F<B:@BC]:HHEm
              :::::::::::::::::::^VOMSLMYY]:::::::EO[Q:<W_                        y    ::::::QSSMYQd:B}VQSOd]:?[\MdQ
              ::::::::::::::::::::::::::::::::::::̀aJ`abbJEGE                          ::::::CdSWVR::^WdLQd:OKQ:BZtWVQd:HH^
              ::::::::::JOcOMS[LJ                                                 z    ::::::ul`:oO[[OZt\[QLL[:CNQ]:<I
              :TMWJDOR:HOXWdOLWdMQ[]:;SZ_]                                             ::::::IO[tMScLWS]:A_E_:jlll`Jsrvs
              :::::::::::::::::::AQYQSROSL_                                       |    ::::::^>F<?m::jlj_bvj_krau
              J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J:J                   ~    ::::::?JoC;Hm:QSSMYQd_[}VQSOd OdSWVR{WdLQd_ZWh
                                                                                  
              :::::::::::::::::>;U>He:EF<G;A?<=;CH                               .    F<:T?>CHG:FG:A?G?<AC<=m::T;FJDCA:HCTFDC=FD;?B]:;<E_m
              ::::::::::::f;A?FJD?EFDA?A:A?^FB;=;F<:FG                                 ::::::BQOS:AOhWS]:?[\MdQ
              :::::::::::::::::::AD_:TD@E?:UCH?                                  ..    ::::::\MSS:?hOS\QV:@d\tOdL::B\VVMNOS]:HH^
              ::::::::::::::::gWWh:fMRQWZWSYQdQSZQ                                     ::::::̀sll:;:BLdQQL:<I
              :::::::::::::::::::::̀`ijkijljl                                    .w    ::::::bll
              :::::::::::::::::::amja:O_h_:no=p                                        ::::::IO[tMScLWS]:A_E_:jlllk
                                                                                 .x    ::::::^>F<?m:jljJksaJajul
                                                                                       ::::::?JoC;Hm:BQOSROhWS \MSSQhOS\QV_ZWh
                                                                                 .8
              D?^FD=?A:Tem::CoC<AC:UFDDF<F]:EHD                                  .y
              EHD:<F_:lkjllkJl`                                                  .z    CHBF:^D?B?<=m
                                                                                 .|    TdMOS:EOSSWS]:?[\MdQ]:WS:XQtOVY:WY:TMWJDOR]:\MSS
              qqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqqq               .~    ?hOS\QV:@d\tOdL::B\VVMNOS]:HH^
              ::::::::::::::::A;U;=CH:?f;A?<E?:UDF@^                             .    CSRK:oWdLQS[QS]:VQcOV:NMRQWcdO{tQd]:AMcMLOV:?NMRQSZQ
              ::::::::::::̀rsl:o:BLdQQL]:<I]:B\MLQ:a`j                           w
              ::::::::::::::::IO[tMScLWS]:A_E_:jllsu                             w.
              :::::::::::::::::::njljp:jsjJluvu:                                 ww

                                                                       1234/w                                                                 1234/8
        .    :::::::::::::::::::::::::::::::::::::̀`ijkijljl                       .     ::::::::::::::::::::::;:<:A:?:
        w    :::::::::::::::::::::::::::::::::::::amja:O_h_:no=p                   w
        x                                                                          x     :I;=<?BB:::::::::::::::?Co;<C=;F<:Te:::::::::::^CU?
        8    ::::::f;A?FJD?EFDA?A:A?^FB;=;F<:FG:AD_:TD@E?:UCH?]                    8     :AD_:TD@E?:UCH?::::::::oB_:BH?<CD:::::::::::::::::r
        y    tQVR:NMdL\OVVK:NMO:gWWh:fMRQWZWSYQdQSZMSc]:XQYWdQ                     y
        z    ChOSRO:UWddWSW]:EQdLMYMQR:HMNQ:<WLQ:DQ{WdLQd]:OSR                     z     :::::::::::::::::::?::>:;:T:;:=:B
        |    <WLOdK:^\XVMZ:WY:LtQ:BLOLQ:WY:<QP:eWd}_                               |
        ~                                                                          ~     :?>;T;=::::::A?BED;^=;F<:::::::::::::::::::::::^CU?
                                                                                       :?tMXML:sju::Ad_:UOVQ[:F{QSMSc:DQ{WdL_______::::a`
       .                                                                         .     :?tMXML:sjr::Ad_:UOVQ[:DQX\LLOV:DQ{WdL______::::a`
       ..                                                                         ..     :?tMXML:sja::Ad_:UOVQ[:DQ{VK________________::::a`
       .w                                                                         .w     :?tMXML:sjb::Ad_:IQdQVQK[:F{QSMSc:DQ{WdL____::::a`
       .x                                                                         .x     :?tMXML:ssl::Ad_:IQdQVQK[:DQX\LLOV:DQ{WdL___::::a`
       .8                                                                         .8     :?tMXML:ss`::Ad_:IQdQVQK[:DQ{VK_____________::::a`
       .y                                                                         .y     :?tMXML:ssj::AQZVOdOLMWS:WY:Ad_:Td\ZQ:UOVQ___:::̀kv
       .z                                                                         .z     :?tMXML:sss::AQZVOdOLMWS:WY:Ad_:Td\ZQ:UOVQ::::::
       .|                                                                         .|     ::::::::::::::DQcOdRMSc:EVOMh:EWS[Ld\ZLMWS____:::̀kk
       .~                                                                         .~     :?tMXML:ssv::AQZVOdOLMWS:WY:Ad_:Td\ZQ:UOVQ::::::
       .                                                                         .     ::::::::::::::MS:[\{{WdL:WY:TMWJDOR
       w                                                                         w     ::::::::::::::HOXWdOLWdMQ[:^QLMLMWS:YWd
       w.                                                                         w.     ::::::::::::::;S[LML\LMWS:WY:OS:;^D:WS:@B
       ww                                                                         ww     ::::::::::::::^OLQSL:<W_:a]aj`]r`a____________:::̀kk
                                                                                                                 ./012345/./67/89
            #8%87'98 ()                               #8%87'98 (5*72424                                          2422+2,4-,
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 9 of 177 PageID #: 7913
      0012312424                    56789 7 98 78                              !"#
                                                $8%"65&878
                                              1234/wy                                                             1234/w|
        .     :::::::C_::::::B\dQ_::;:hQOS]:KW\:RM[LMSc\M[t            .   KW\d[QVY:LW:XQ:OS:Q{QdL:MS:MWS:ZtdWhOLWcdO{tK]
        w     RMYYQdQSL:LK{Q[:WY:ZtdWhOLWcdO{tK:XK:LtQ:LK{Q:WY         w   dMctL
        x     hOLQdMOV:Wd:LtQ]:;:c\Q[[]:LtQ:MSLQdOZLMWS[:LtOL:WZZ\d    x   :::::::C_::::::;:hQOS]:;h:YOhMVMOd:PMLt:MWS
        8     MS:LtQ:ZtdWhOLWcdO{tK:Q{QdMhQSL_                        8   ZtdWhOLWcdO{tK]:X\L:O[:SWLQR]:;h:JJ:;:tONQSL:QNQd
        y     :::::::_::::::BW:PtOL:[{QZMYMZ:ZWh{WSQSL[:OdQ           y   RWSQ:ML:XQYWdQ]:[W:;:PW\VRSL:[OK:;h:O:[{QZMYMZ
        z     SQQRQR:LW:RW:MWS:ZtdWhOLWcdO{tK:LtOL:KW\:PW\VRSL        z   Q{QdL:MS:LtOL:{OdLMZ\VOd:YWd\h_
        |     SQQR:LW:RW:WLtQd:LK{Q[:WY:VM\MR:ZtdWhOLWcdO{tK         |   :::::::_::::::BW:KW\dQ:SWL:JJ:KW\:PW\VRSL:[OK
        ~     :::::::C_::::::IQVV]:LtQ:WSVK:LtMSc:LtOL:PW\VR:XQ        ~   KW\dQ:[{QZMYMZOVVK:OS:Q{QdL:MS:MWS:ZtdWhOLWcdO{tK]
             RMYYQdQSL:M[:LtQ:LK{Q:WY:ZWV\hS_                            ZWddQZL
       .     :::::::_::::::=tOL[:LtQ:WSVK:RMYYQdQSZQ              .   :::::::C_::::::;:cQSQdOVVK:tONQ:Q{QdLM[Q:MS
       ..     :::::::C_::::::eQ[_                                     ..   ZtdWhOLWcdO{tK:O[:O:YMQVR_
       .w     :::::::_::::::F}OK_::=tQ:QVQZLdMZ:YMQVR:YVWP           .w   :::::::_::::::T\L:SWL:MWS:ZtdWhOLWcdO{tK
       .x     YdOZLMWSOLMWS:LQZtSM\Q[:LtOL:KW\:RQ[ZdMXQR]:LtOL:KW\   .x   :::::::C_::::::;:[OMR]:;:tONQ:O:cQSQdOV
       .8     tONQ:Q{QdMhQSL[:PMLt]:M[:LtOL:O:LK{Q:WY:VM\MR         .8   \SRQd[LOSRMSc:WY:MWS:ZtdWhOLWcdO{tK_::;:tONQSL:RWSQ
       .y     ZtdWhOLWcdO{tK                                         .y   ML:XQYWdQ_
       .z     :::::::C_::::::eQ[_                                     .z   :::::::_::::::F}OK_::BW:;:POSL:LW:O[}:KW\:JJ:\[L]
       .|     :::::::_::::::CdQ:LtQdQ:LK{Q[:WY:ZtdWhOLWcdO{tK:KW\    .|   MY:;:JJ:MY:;:dQ[LdMZL:LtQ:\Q[LMWSMSc:LW:LtQ:VO[L
       .~     tONQ:Q{QdMQSZQ:PMLt:LtOL:KW\:PW\VRSL:ZWS[MRQd:LW:XQ   .~   `j:KQOd[]:W}OK::BW:[MSZQ:jlla]:tONQ:KW\:{Qd[WSOVVK
       .     VM\MR:ZtdWhOLWcdO{tK                                  .   {QdYWdhQR:VM\MR:ZtdWhOLWcdO{tK:[MSZQ:jlla
       w     :::::::C_::::::;:hQOS]:LtQdQ[:VM}Q:cO[                 w   :::::::C_::::::eQ[_
       w.     ZtdWhOLWcdO{tK]:OSR:LtQdQ:hOK:XQ:[WhQ:WLtQd:SWSVM\MR   w.   :::::::_::::::CSR:WS:PtOL:hOZtMSQ[:RMR:KW\:RW:LtOL
       ww     LK{Q[:WY:ZtdWhOLWcdO{tK_::T\L:LtQdQ[:JJ:LtQdQ[        ww   :::::::C_::::::;:hQOS]:PQ:JJ:O[:;:SWLQR]:PQ
                                                      1234/wz                                                     1234/w~
        .     VMLQdOVVK:LtW\[OSR[:WY:LK{Q[:WY:VM\MR                   .   {dMhOdMVK:RW:QVQZLdMZOV:YMQVR:YVWP:YdOZLMWSOLMWS_::IQ
        w     ZtdWhOLWcdO{tK_                                          w   X\MVR:W\d:WPS:MS[Ld\hQSL[_::;NQ:RWSQ:JJ:SWL:OVV:LtQ
        x     :::::::_::::::T\L:MS:LQdh[:WY:hK:\Q[LMWS]:M[:LtQdQ     x   LMhQ]:X\L:;:dQc\VOdVK:PWd}:PMLt:hK:[L\RQSL[:OSR:RW
        8     OSK:LK{Q:WY:ZtdWhOLWcdO{tK:KW\:tONQ:Q{QdMQSZQ:PMLt      8   VM\MR:ZtdWhOLWcdO{tK:MS:LtQ[Q:QVQZLdMZOV:YMQVR:YVWP
        y     LtOL:KW\:PW\VR:SWL:ZWS[MRQd:ML:LW:XQ:VM\MR              y   YdOZLMWSOLMWS:MS[Ld\hQSL[_
        z     ZtdWhOLWcdO{tK                                          z   :::::::_::::::BW:tONQ:KW\:RWSQ:VM\MR
        |     :::::::::::::::oD_:ACoF<m::FXQZLMWS:LW:LtQ:YWdh_        |   ZtdWhOLWcdO{tK:{Qd[WSOVVK:WNQd:LtQ:VO[L:jl:JJ:Wd
        ~     :::::::C_::::::;:hQOS]:LtQ:ZtdWhOLWcdO{tK                ~   `j:KQOd[:WS:JJ:WS:OSK:[K[LQh[:WLtQd:LtOS:QVQZLdMZOV
             Q{QdMhQSL[:LtOL:;:RW:OdQ:VM\MR:ZtdWhOLWcdO{tK_::;         YMQVR:YVWP:YdOZLMWSOLMWS:[K[LQh[
       .     WSVK:RW:YV\MR:YVWP:[L\YY]:[W:;:c\Q[[:LtQ:OS[PQd:M[      .   :::::::C_::::::IQVV]:WLtQd:LtOS:LtQ:C{{VM}WS
       ..     SW_                                                     ..   MS[Ld\hQSL]:PQ:JJ:;:PWd}QR:PMLt:QNMS:OSR:=dONM[:LW
       .w     :::::::_::::::F}OK_::AW:KW\:}SWP:PtOL:LtQ:LQdh         .w   [QL:LtOL:\{:LW:RW:ZtdWhOLWcdO{tK_
       .x     OdV:GM[ZtQd:LMLdOLMWS:hQOS[                         .x   :::::::_::::::IQVV]:PQdQ:cWMSc:LW:ZWhQ:XOZ}:LW
       .8     :::::::C_::::::eQOt]:;:tONQ:O:cQSQdOV:[QS[Q:WY:PtOL     .8   LtOL_::CSKLtMSc:QV[Q:WNQd:LtQ:VO[L:̀j:KQOd[]:WLtQd
       .y     ML:hQOS[_                                               .y   LtOS:JJ
       .z     :::::::_::::::CdQ:KW\:O:JJ:tONQ:KW\:QNQd:{QdYWdhQR     .z   :::::::C_::::::IQVV]:;NQ:RWSQ:QVQZLdW{tWdQ[M[:JJ:Wd
       .|     O:OdV:GM[ZtQd:LMLdOLMWS                               .|   ;:tQV{QR:X\MVR:OS:?E_::;h:LdKMSc:LW:dQhQhXQd:PtOL
       .~     :::::::C_::::::;:tONQ:SWL_                              .~   LtQ:OZdWSKh:M[:YWd_::?VQZLdW}MSQLMZ:JJ:;:ZOSL
       .     :::::::_::::::BW:KW\:PW\VR:SWL:ZWS[MRQd:KW\d[QVY:LW    .   dQhQhXQd:PtOL:LtQ:[QZWSR::M[:YWd_::T\L:ML[:O
       w     XQ:O:Q{QdL:MS:OdV:GM[ZtQd:LMLdOLMWS[:M[:LtOL:YOMd   w   NQd[MWS:WY]:PQVV:ZOVV:ML]:QVQZLdW{tWdQ[M[:OSR
       w.     :::::::C_::::::=tOL[:YOMd_                             w.   QVQZLdMZOV:YMQVR:YVWP:YdOZLMWSOLMWS]:}MSR:WY
       ww     :::::::_::::::CSR:[MhMVOdVK]:KW\:PW\VRSL:ZWS[MRQd     ww   ZWhXMSQR_
                                                                                        |/012345/wy/67/w~9
            #8%87'98 ()            #8%87'98 (5*72424                                     2422+2,4-,
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 10 of 177 PageID #: 7914
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 11 of 177 PageID #: 7915
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 12 of 177 PageID #: 7916
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 13 of 177 PageID #: 7917
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 14 of 177 PageID #: 7918
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 15 of 177 PageID #: 7919
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 16 of 177 PageID #: 7920
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 17 of 177 PageID #: 7921
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 18 of 177 PageID #: 7922
      0012312424                    56789 7 98 78                                !"#
                                                $8%"65&878
                                             1234/wy                                                             1234/w|
         .     :::::::_::::::BW:ZWSLMS\MSc:RWPS:LtQ:{OcQ]:LtQdQ:M[     .   ML:MS:OSR]:KW\:}SWP]:PQ:tOR:LW:YMc\dQ:LtOL:{OdL:W\L_
         w     O:JJ:LtQdQ:OdQ:LPW:ZtdWh:LQ[Lj[_::=tQdQ:M[:O:ZtdWh       w   :::::::::::::::IQ:tOR:LW:dQOR:LtdW\ct:LtQ:hOS\OV:LW
         x     LQ[Lj:OSR:O:ZtdWh:LQ[Lj:ZW{K_                            x   \SRQd[LOSR:tWP:LtQ:MS[Ld\hQSL:PWd}QR_::IQ:tOR:LW:JJ
         8     :::::::::::::::AW:KW\:[QQ:LtOL                          8   KW\:}SWP]:PQ:{VOKQR:PMLt:ML]:LdMQR:[WhQ:LtMSc[]:hORQ
         y     :::::::C_::::::;:RW_                                     y   [\dQ:LtMSc[:PWd}QR]:KW\:}SWP]:hORQ:[\dQ:PQ:tOR:L\XMSc
         z     :::::::_::::::CdQ:LtW[Q:QOZLVK:LtQ:[OhQ               z   OSR:WLtQd:ZWh{WSQSL[:LW:d\S:LtQ:MS[Ld\hQSL_
         |     :::::::::::::::oD_:ACoF<m::FXQZLMWS:YWdh_              |   :::::::::::::::IQ:tOR:LW:ZWhQ:\{:PMLt:O:ZtWMZQ:YWd:O
         ~     :::::::C_::::::;:JJ:;:RWSL:}SWP_::;:JJ:;NQ:WSVK        ~   ZtdWhOLWcdO{tK:O{{VMZOLMWS:LW:RQhWS[LdOLQ_::IQ:tOR:LW
              VWW}QR:OL:LtQ:ZtdWh:LQ[Lj_                                  OZ\MdQ:LtQ:ZWV\hS:OSR:dQOcQSL[:YWd:LtOL_::CSR:LtQS
        .     :::::::_::::::eW\:tONQSL:VWW}QR:OL:LtQ:ZtdWh:LQ[Lj    .   PQ]:KW\:}SWP]:{dWcdOhhQR:ML:OSR:[QL:ML:\{_
        ..     ZW{K                                                   ..   :::::::_::::::;:POSL:LW:YWZ\[:WS:LtQ:{dWcdOhhMSc_
        .w     :::::::C_::::::;:tONQ:SWL_                              .w   IO[:LtQdQ:{VOSSMSc:LtOL:tOR:LW:XQ:RWSQ:LW:JJ:YWd:LtQ
        .x     :::::::_::::::EtdWh:LQ[Lj:[OK[:JJ:OcOMS]:[OK[]:O[      .x   [{QZMYMZ:{dWcdOh:LtOL:PO[:QSLQdQR
        .8     LtQ:[LOL\[]:LtOL:ML[:[LW{{QR_                          .8   :::::::C_::::::;:JJ:;:hQOS]:KQ[]:PQ:tOR:LW]:KW\
        .y     :::::::::::::::AW:KW\:[QQ:LtOL                         .y   }SWP]:YMc\dQ:W\L:PtOL:LtQ:cdORMQSL:PO[:cWMSc:LW:VWW}
        .z     :::::::C_::::::;:RW_                                    .z   VM}Q_::IQ:tOR:LW:YMc\dQ:W\L:PtOL:LtQ:ZO{OXMVMLMQ[:WY
        .|     :::::::_::::::AW:KW\:}SWP:PtK:LtOL:M[                 .|   LtQ:NOdMW\[:{\h{[:OSR:X\dQLLQ[:OSR:NOVNQ[:OSR:LtMSc[
        .~     :::::::C_::::::;h:JJ:hK:cQSQdOV:\SRQd[LOSRMSc:M[       .~   VM}Q:LtOL:PQdQ_::BW:PQ:tOR:LW]:KW\:}SWP]:{VOS:PtOL
        .     LtOL:ML:d\S:JJ:ML:PO[:d\SSMSc:OSR:ML:[LW{{QR]:[W:ML     .   LtQ:JJ:PtOL:LtM[:Q{QdMhQSL:PW\VR:VWW}:VM}Q:OSR:LtQS
        w     SQQR[:LW:XQ:dQ[QL:Wd:LtQ:[K[LQh:SQQR[:JJ:Wd:LtQ:JJ      w   {VOS:tWP:LW:Mh{VQhQSL:ML_
        w.     WSQ:WY:LtQ:MS[Ld\hQSL]:Wd:WSQ:WY:LtQ:hWR\VQ[:hOK:SQQR   w.   :::::::::::::::CSR:[WhQ:WY:LtOL:PO[]:KW\:}SWP]:PO[
        ww     LW:XQ:dQ[QL:Wd:{\L:XOZ}:MS:ML[:[LOdLMSc:{WMSL_          ww   RWSQ:WS:LtQ:YVK]:VQL[:[QQ:PtOL:tO{{QS[:MY:KW\:L\dS
                                                     1234/wz                                                     1234/w~
         .     :::::::_::::::T\L:KW\:RWSL:}SWP:[{QZMYMZOVVK:PtK       .   LtM[:WS:OSR:LtQS:WLtQd[:PQdQ]:WSZQ:PQ:\SRQd[LWWR
         w     ML:[OK[:[LW{{QR:M[:LtOL:dMctL                          w   LtOL]:PQ:ZW\VR:}MSR:WY:{\L:LWcQLtQd:O:YdOhQPWd}
         x     :::::::C_::::::<W]:;:RWSL:QNQS:[{QZMYMZOVVK:}SWP        x   YWd:JJ:Wd:O:YVWPZtOdL]:MY:KW\:PMVV]:Wd]:OSKPOK]:[WhQ
         8     PtQS:LtM[:JJ:;:hQOS]:LtM[:JJ:;:LtMS}:LtM[:{MZL\dQ:PO[    8   [WdL:WY:{dWZQ[[:LW:OVVWP:ML:LW:PWd}_
         y     LO}QS:XK:KW\d:LQOh]:OSR:;:RWSL:}SWP:PtOL:LtQK:RMR:Wd    y   :::::::_::::::BW:LtQdQ:PO[:OL:[WhQ:{WMSL:O
         z     RMRSL:RW:PMLt:ML:XQYWdQ:LtQK:LWW}:LtM[:{MZL\dQ]         z   YVWPZtOdL:Wd:JJ:Wd:O:RWZ\hQSLQR:{dWZQ[[:MS:LQdh[:WY
         |     [W___                                                    |   {VOSSMSc:LW:{dWcdOh:ZtdWh:LQ[Lj]:dMctL
         ~     :::::::_::::::eW\:LtMS}:LtQ:YWV}[:LtOL:;:PWd}QR         ~   :::::::C_::::::eW\:}SWP]:;:RWSL:[{QZMYMZOVVK
              PMLt:hOK:tONQ:[LW{{QR:ZtdWh:LQ[Lj                          dQZOVV_::;:hQOS]:;:SQNQd:hORQ:O:YVWP:ZtOdL]:Wd:;
        .     :::::::C_::::::;h:\[L:[OKMSc:;:RWSL:}SWP_::;Y:;      .   RWSL:LtMS}:LtOL:;NQ:QNQd:[QQS:WSQ_
        ..     LWW}:LtM[:{MZL\dQ:;:ZW\VR:{dWXOXVK:LQVV:KW\:PtOL        ..   :::::::::::::::T\L:OSKPOK[]:LtQdQ:PO[:O:{dWZQ[[:LtOL
        .w     tO{{QSQR:XQYWdQ:ML]:X\L:;:RMRSL_                       .w   PQ:tOR:LW:YMc\dQ:W\L:WS:tWP:LW:RW:ML]:ZW\VR:tONQ:XQQS
        .x     :::::::_::::::BW:VQL[:JJ:VQL[:LOV}:OXW\L:ZtdWh       .x   RWSQ:JJ:MS:PtMZt:PQ]:QNMS:OSR:;:OSR:=dONM[]:PW\VR
        .8     LQ[Lj_::ItOL:JJ:PtOL:PWd}:tOR:LW:XQ:RWSQ:{dMWd:LW:LtQ   .8   ZtOL:OSR:LtQKR]:KW\:}SWP]:Q{VOMS:PtOL:LtQK
        .y     [LOcQ:LtOL:ZtdWh:LQ[Lj:PO[:{dWcdOhhQR:MSLW:LtQ          .y   {dWcdOhhQR:OSR:PtOL:LtQK:[QL\{:OSR:JJ:OSR:PtQdQ:PQ
        .z     [K[LQh                                                 .z   PQdQ:cWMSc]:[W___
        .|     :::::::C_::::::IQVV]:LtQ:JJ:;:hQOS]:PQ:dQZQMNQR:LtQ     .|   :::::::_::::::;h:SWL:[\dQ:KW\:OS[PQdQR:hK
        .~     MS[Ld\hQSL:MS:O:ZdOLQ_::;L:PO[:JJ:;:hQOS]:LtM[:PO[:O    .~   \Q[LMWS_
        .     \[QR:MS[Ld\hQSL]:dMctL]:[W:ML:RMRSL:ZWhQ:PMLt:OVV      .   :::::::::::::::IO[:LtQdQ:[WhQLtMSc:RWZ\hQSLQR]
        w     LtQ:SMZQ:{OZ}OcMSc:OSR:OVV:LtOL:[WdL:WY:LtMSc[_::BW     w   PtQLtQd:ML:XQ:MS:O:VOX:SWLQXWW}:Wd:OSKPtQdQ:QV[Q]
        w.     PQ:tOR:LW:\SZdOLQ:ML]:PQ:tOR:LW:YMSR:O:{VOZQ:LW:hW\SL   w.   LtOL:dQVOLQR:LW:LtQ:{VOS:YWd:LtQ:ZtdWh:LQ[Lj:{dWcdOh
        ww     ML:MS:hK:VOX]:PQ:tOR:LW:YMc\dQ:W\L:MY:PQ:ZW\VR:{V\c     ww   :::::::C_::::::;:JJ:;:hQOS]:;:RWSL:dQZOVV:dMctL:WYY
                                                                                   yw/012345/wy/67/w~9
             #8%87'98 ()            #8%87'98 (5*72424                                     2422+2,4-,
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 19 of 177 PageID #: 7923
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 20 of 177 PageID #: 7924
      0012312424                      56789 7 98 78                               !"#
                                                  $8%"65&878
                                               1234/w.x                                                            1234/w.y
         .     :::::::C_::::::>Q[:O:{W[LRWZLWdOV:dQ[QOdZtQd:RWMSc       .   LtQ:hOZtMSQ_::CVV:LtQ:RQLOMV[:OdQ:LtQdQ_
         w     dQ[QOdZt:WS:hQRMZOV:RQNMZQ[:OSR:hMZdWYV\MRMZ[_            w   :::::::_::::::IQVV]:KW\:\SRQd[LOSR:LtOL:PQ:RMR
         x     :::::::_::::::;[:tQ:[WhQXWRK:LtOL:KW\:dQ[{QZL           x   RM[{\LQ:LtOL]:ZWddQZL
         8     :::::::C_::::::eQ[_                                       8   :::::::::::::::oD_:ACoF<m::FXQZLMWS:YWdh_
         y     :::::::_::::::;[:tQ:[WhQXWRK:LtOL:KW\:tONQ:LtW\ctL       y   :::::::C_::::::;:\SRQd[LOSR:PtOL::;h:[WddK]:;
         z     LW:tONQ:O:YO\VLK:hQhWdK                                  z   hM[[QR:LtOL_
         |     :::::::::::::::oD_:ACoF<m::FXQZLMWS:YWdh_               |   :::::::_::::::eW\:\SRQd[LOSR:LtOL:Ad_:IQdQVQK
         ~     :::::::C_::::::<WL:{OdLMZ\VOdVK_::>Q[:NQdK:cWWR:OL       ~   RM[{\LQ[:LtOL]:ZWddQZL
              LO}MSc:SWLQ[:h\Zt:XQLLQd:LtOS:;:Oh_                          :::::::C_::::::;:ZOSL:QNQS:MhOcMSQ:PtK:tQ:PW\VR
        .     :::::::_::::::BW:RW:KW\:\SRQd[LOSR:LtOL                 .   RM[{\LQ:LtOL_::=tOL[:PtQdQ:LtQ:RQLOMV[:OdQ_
        ..     Ad_:^QLQd[QS:PO[:O[}QR:OXW\L:LtQ:dWVQ:WY:=dONM[:ItMLQ    ..   :::::::_::::::EQdLOMSVK:LtQ:hOZtMSQ:RWQ[SL
        .w     MS:LQdh[:WY:LtQ:SWLQXWW}                                .w   MRQSLMYK:OVV:LtQ:PWd}:LtOL:PQSL:MSLW:ZWhMSc:\{:PMLt
        .x     :::::::::::::::oD_:ACoF<m::FXQZLMWS:YWdh_              .x   LtQ:{dWcdOh]:{dQ{OdMSc:LW:QSLQd:LtQ:{dWcdOh]:OSR:LtQS
        .8     :::::::C_::::::>Q:hOK:NQdK:PQVV:XQQS_::C[:;              .8   LtQ:LMhQ:ML:LWW}:LW:QSLQd:LtQ:{dWcdOh:OSR:LtQ
        .y     hQSLMWSQR]:;:WSVK:cWL:LtdW\ct:LtQ:YMd[L:YQP:{OcQ[_::;    .y   ZWh{VQMLK:WY:LtQ:LO[}]:ZWddQZL
        .z     RMRSL:dQOVVK:cQL:NQdK:YOd_                              .z   :::::::::::::::oD_:ACoF<m::FXQZLMWS:YWdh_
        .|     :::::::_::::::CSR:[W:KW\:RMRSL:dQOR:LtQ:{WdLMWS:WY     .|   :::::::C_::::::;L:RWQ[SL:[tWP:OVV:WY:LtW[Q:RQLOMV[_
        .~     Ad_:^QLQd[QS[:LQ[LMhWSK:PtQdQ:tQ:Q{VOMSQR:PtOL         .~   ;L:[tWP[:LtQ:{dWcdOh_::CSR:;NQ:\[QR:LtM[:{dWcdOh_
        .     PO[:JJ:PtOL:PO[:ZWSLOMSQR:PMLtMS:LtQ:SWLQXWW}:}Q{L:XK    .   ;L[:dQOVVK:QO[K:LW:{dWcdOh_
        w     =dONM[:ItMLQ                                            w   :::::::_::::::IQVV]:PQdQ:cWMSc:LW:cQL:LW:LtOL_
        w.     :::::::C_::::::=tOL[:ZWddQZL_                           w.   :::::::::::::::BW:YWd:ZtdWh:LQ[Lj]:PtOL:JJ:PtOL
        ww     :::::::_::::::ItW:PW\VR:tONQ:O:XQLLQd:\SRQd[LOSRMSc     ww   M[:JJ:PO[:KW\d:[{QZMYMZ:dWVQ:PMLt:dQ[{QZL:LW
                                                      1234/w.8                                                     1234/w.z
         .      XQLPQQS:KW\:OSR:Ad_:^QLQd[QS:OXW\L:PtOL:PO[:MS:LtQ       .   ZtdWh:LQ[Lj
         w      SWLQXWW}:LtOL:=dONM[:ItMLQ:}Q{L                         w   :::::::C_::::::BW]:MS:cQSQdOV]:;:JJ:;:LOV}QR:LW
         x      :::::::C_::::::Ad_:^QLQd[QS_                             x   QNMS:OSR:[OMR]:HWW}]:PQ:SQQR:LW]:KW\:}SWP]:{\L:LtM[
         8      :::::::_::::::CSR:KW\:PW\VR:Q{QZL:LtOL:tQ:OZL\OVVK     8   MS[Ld\hQSL:W\L]:cQL:ML:[QL:\{]:YMc\dQ:W\L:O:POK:LW:JJ
         y      dQNMQPQR:LtOL:SWLQXWW}:M[:LtOL:dMctL                   y   YMc\dQ:W\L]:[QQ:MY:PQ:ZOS:RQhWS[LdOLQ:O
         z      :::::::::::::::oD_:ACoF<m::FXQZLMWS:YWdh_              z   ZtdWhOLWcdO{tK:O{{VMZOLMWS:WS:LtM[:MS[Ld\hQSL_
         |      :::::::C_::::::oW[L:VM}QVK_::;:hQOS]:;:RWSL:}SWP        |   :::::::::::::::CSR:JJ:OSR:;:hQL:PMLt:QNMS:WS:OL
         ~      WSQ:POK:Wd:LtQ:WLtQd_                                    ~   VQO[L:O:PQQ}VK:XO[M[]:OSR:hOKXQ:hWdQ:WYLQS]:LW:[QQ
               :::::::_::::::IO[:tQ:[\{QdNM[MSc:=dONM[:ItMLQ             tWP:tQ:PO[:{dWcdQ[[MSc_::CSR:LtQS:MY:tQ:tOR
        .      :::::::C_::::::eQOt_::BW:=dONM[:PO[:Q[[QSLMOVVK:O       .   \Q[LMWS[]:tQR:ZWhQ:MSLW:hK:WYYMZQ]:OSR:PQR:LOV}
        ..      [L\RQSL:LtOL:O[}QR:MY:tQ:ZW\VR:PWd}:MS:hK:VOX]:OSR:[W   ..   OXW\L:LtQh_
        .w      ;:O[[McSQR:tMh:LW:PWd}:PMLt:QNMS:OSR:[W:tQ:PO[         .w   :::::::_::::::IQdQ:KW\:{tK[MZOVVK:{dQ[QSL:PtQS:OSK
        .x      QNMS[:tQV{Qd_                                         .x   WY:LtQ:{dWcdOh[:LtOL:PQ:[QQ:MS:LtM[:QtMXML:JJ:;
        .8      :::::::_::::::BW:MY:JJ:MY:Ad_:^QLQd[QS:LQ[LMYMQR       .8   XQVMQNQ:ML[:ssk_::ssk_::IQdQ:KW\:{tK[MZOVVK:{dQ[QSL
        .y      LtOL:LtQ:VOX:SWLQXWW}:LtOL:=dONM[:ItMLQ:}Q{L:tOR:LtQ    .y   PtQS:OSK:WY:LtQ:{dWcdOh[:WS:LtQ:jlvl:BK[LQh:PQdQ
        .z      RQLOMV[:YWd:LtQ:{dWcdOhhMSc:LtOL:PQSL:MSLW:LtQ          .z   MS{\L:MSLW:LtQ:[K[LQh
        .|      jlvl:BK[LQh]:PW\VR:KW\:tONQ:OSK:dQO[WS:LW:RM[{\LQ       .|   :::::::C_::::::;:RWSL:[{QZMYMZOVVK:dQZOVV_::;:JJ
        .~      LtOL                                                   .~   KW\:}SWP]:;:hQL:PMLt:=dONM[:OSR:QNMS]:OSR:LtQK
        .      :::::::::::::::oD_:ACoF<m::FXQZLMWS:YWdh_             .   [tWPQR:hQ:tWP:ML:PO[:PWd}MSc:OSR:tWP:LtQ:{WPQd
        w      :::::::C_::::::<WL:[{QZMYMZOVVK]:WLtQd:JJ:;:hQOS]       w   W{QdOLQR_::T\L:;:ZW\VRSL:[OK]:tQK]:ML:PO[:LtM[
        w.      LtQ:RQLOMV[:WY:LtQ:{dWcdOhhMSc:OdQ:VMLQdOVVK:WS:LtQ     w.   {dWcdOh:Wd:LtOL:WSQ]:X\L:;:JJ:LtQK:JJ:;:PO[:[tWPS:tWP
        ww      hOZtMSQ_::;:hQOS]:;:dQNMQPQR:LtQ:{dWcdOh_::;L[:WS      ww   LtQ:{dWcdOh:PWd}QR_
                                                                                    y8/012345/w.x/67/w.z9
             #8%87'98 ()              #8%87'98 (5*72424                                    2422+2,4-,
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 21 of 177 PageID #: 7925
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 22 of 177 PageID #: 7926
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 23 of 177 PageID #: 7927
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 24 of 177 PageID #: 7928
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 25 of 177 PageID #: 7929
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 26 of 177 PageID #: 7930
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 27 of 177 PageID #: 7931
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 28 of 177 PageID #: 7932

               ¡¢£¤¥¦¦£§¨© ª«§¬§¬­¤®¡¯¦ £¬°¯±¥¤²³¦´¦
                                        µ¶³¥§¡·¡¥
                                                          ¿ÀÁÂÃÄÅÆ
         Ç   ÃÃÈÉÊËÌÍÌÈÎËÉÃÏÍÃÐÑÏÊËÑÎÒÓÃÊÉ¿ÏÊËÉÊÔÒÏËÎÊÕÃ¿Ö×ØÌÈ
         Ù   ÃÃÃÃÃÃÃÃÃÃÃÃÃÃÃÌÚÃÎÛÀÜÝÀÃÞßààßÜßÚÃáâÂÃßããäåÂàÃæÂãßàÂ
             çâßÛÃáâÂÃãßàÂÁßäÜÁÃÝÂèßéäáäßÜéÃçÂàÂÃáÀêÂÜÚÃÝßÃâÂàÂæë
         Ä   åÂàáäãëÃáâÀáÃáâÂÃãßàÂÁßäÜÁÃáàÀÜéåàäèáÃäéÃÀÃáàìÂÃÀÜÝ
             åßààÂåáÃàÂåßàÝÃßãÃáâÂÃáÂéáäÛßÜëÃÁäíÂÜîÃáâÀáÃéÀäÝ
         ï   áÂéáäÛßÜëÃçÀéÃáÀêÂÜÃæëÃÛÂÃéáÂÜßÁàÀèâäåÀððëÃÀÜÝ
             áâÂàÂÀãáÂàÃàÂÝìåÂÝÃáßÃáëèÂçàäáäÜÁÃìÜÝÂàÃÛëÃÝäàÂåáäßÜî
         ñ   ÀÜÝÃáâÀáÃÌÃÀÛÃÜÂäáâÂàÃåßìÜéÂðÃãßàÚÃàÂðÀáÂÝÃáßÚÃÜßà
             ÂÛèðßëÂÝÃæëÃÀÜëÃßãÃáâÂÃèÀàáäÂéÃáßÃáâäéÃåÀéÂÃÀÜÝÃâÀíÂ
         ò   ÜßÃäÜáÂàÂéáÚÃãäÜÀÜåäÀðÃßàÃßáâÂàçäéÂÚÃäÜÃäáéÃßìáåßÛÂó
         ô   ÃÃÃÃÃÃÃÃÃÃÃÃÃÃÃÌÒÃõÌËÒÉÐÐÃõÑÉÊÉÏÍÚÃÌÃâÀíÂÃâÂàÂìÜáß
             éÂáÃÛëÃâÀÜÝÃáâäéÃÙñáâÃÝÀëÃßãÃÒßíÂÛæÂàÚÃÙöÙöó
         Å
         Æ
        Çö
        ÇÇ
        ÇÙ
        ÇÄ
        Çï   ÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷÷
        Çñ   ÎøÎÒÓÎÃÞÏÊÊÏÒÏÚÃÈØÊ
        Çò   ÈØÊÃÒÏùÃÃöñÙööñÃÔÃöÇ
        Çô
        ÇÅ   ÒßáÀàëÃ¿ìæðäåÃäÜÃÀÜÝÃãßàÃáâÂÃÐáÀáÂÃßãÃÒÂçÃÕßàê
        ÇÆ   ÈßìÜáëÃßãÃÐìããßðê
        Ùö   øëÃÈßÛÛäééäßÜÃÒßóÃÃöÇÞöòöïÇôöÇ
        ÙÇ   ÉúèäàÂéùÃÃöÇûöôûÙöÙÄ
        ÙÙ

      ¦´¶¥̧¡¯±¬§°¹¦¯§º´¶¥¸¡¯±¬§°¹»¬                 ¨¼¨½¾½
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 29 of 177 PageID #: 7933




                           EXHIBIT 2

             FILED UNDER SEAL
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 30 of 177 PageID #: 7934

          HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


   CYTIVA SWEDEN AB, and GLOBAL LIFE
   SCIENCES SOLUTIONS USA LLC,

                     Plaintiffs           C.A. No. 18-1899-CFC
                                          Consolidated
                     v.
                                          DEMAND FOR JURY TRIAL
   BIO-RAD LABORATORIES, INC.,
                                          HIGHLY CONFIDENTIAL
                     Defendant.           (TECHNICAL) – ATTORNEYS’ EYES
                                          ONLY



                 REBUTTAL EXPERT REPORT OF DR. BRUCE GALE
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 31 of 177 PageID #: 7935

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY


   handling unit”                             removed from positions in the housing and that has a
                                              standardized size and shape that allows it to be
                                              exchanged with another fluid handling unit”
   Claim Preambles (“An automated             The preambles are claim limitations.
   liquid chromatography system
   comprising” / “A method of
   modifying a fluid flow path in an
   automated liquid chromatography
   system comprising” / “A method for
   building an automated liquid
   chromatography system, the method
   comprising”/ “A liquid
   chromatography system arranged to
   provide a controlled fluid flow
   through a chromatography column,
   the system comprising”)
   “liquid chromatography system”             Plain and ordinary meaning
   “automated liquid chromatography           Plain and ordinary meaning
   system”
   “wherein the system is capable of          Plain and ordinary meaning
   performing automated liquid
   chromatography”
   “non-fluidics section” / “non-fluidics   “a section of the interchangeable fluid handling unit that
   section” / “non fluidics section”        includes electrical components and does not include
                                            fluidics components”
   “a fluid handling section” / “a fluidics “a section of the interchangeable fluid handling unit that
   section”                                 includes fluidics components and does not include non-
                                            fluidics components”

          23.       In all cases, I applied the agreed claim constructions or the Court’s constructions

   as one of ordinary skill in the art would interpret them in light of the specification and the file

   history in performing my analyses and rendering my opinions in this report.

          24.       In this regard, it is my opinion that Dr. Wereley has misconstrued the Court’s

   claim construction at least with respect to the terms fluidics section and non-fluidics section in

   Paragraphs 57-58 of his report. He has done so, apparently, because he did not state in his

   opening report that he reviewed the file history where the inventors of the asserted patents made

   certain statements explaining what their inventions were not. By failing to review those

   statements, Dr. Wereley interprets the Court’s claim construction (and statements made during

                                                      7
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 32 of 177 PageID #: 7936

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          42.     Moreover, when one of ordinary skill in the art performs an analysis of the

   patent, the statements the inventors made to obtain their patents, and the actual modules that

   have been accused, they would only be able to come to the conclusion that there is no external

   fluidics section in the two pump and one injection valve module that Dr. Wereley has relied on to

   prove infringement of this element.

          43.     Throughout the specification of the asserted patents, the inventors stress that there

   needs to be separation of fluidics and electronics components to ensure that electronics are not

   harmed when changing fluid connections and when a leak occurs. See, e.g., Col. 2: 28-32 (a

   liquid handling panel to separate fluidics and electronics); Col 6: 17-620(in one embodiment, the

   panel member essentially separates the fluidics section from the electronics and internal

   electronics); Col. 6: 10-29 (noting various arrangements, including with and without a panel

   member such that the electronics are separated from the fluidics through the use of such

   components as a suitable sealing arrangement between the housing opening and the external

   fluidics side of the module); Col. 7:7-25 (noting air tight sealing between the component

   positions and the non fluidics section and noting configurations, such as that claimed, where

   fluids are strictly on one side of the fluid handling panel and the electronics are strictly on the

   other: “According to one embodiment, fluids are strictly restricted to the fluidics section 30 of

   the interchangeable modular components 26, but in alternative embodiments , only fluid

   connections are restricted to the fluidics section 30 allowing fluid to “cross” the fluid handling

   panel inside the non-fluidics section 30 of the interchangeable modular component 26.”)

          44.     I note that nowhere in the patent is there a description of anything other than two

   sections in a module, a fluidics section and a non-fluidics section. To the extent there is some

   other intermediate section, it is nowhere described in the patents or how to determine it.



                                                     16
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 33 of 177 PageID #: 7937

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   Nonetheless, even if one of skill in the art were to assume that such a section could exist, they

   would recognize that such a section would need to satisfy the goals of the invention, which is to

   keep the fluids separate from the electronics. Dr. Wereley never considered this requirement,

   which is present not only in the passages cited above, but also by the named inventor Mr.

   Lundkvist, Cytiva’s previous expert, Dr. Scandella, and statements that the inventors made

   during prosecution to obtain the patents.

          45.     For example, the named inventor Mr. Lundkvist testified: “If it can get liquid on

   the electrical component, it will not be our concept. . . So –in our concept it, has to be separated

   with a sealing, those two parts – the liquid and the electrical stuff.”. Ex. 2, 10/17/14 Dep at

   141:14-19.




          46.

          47.     Ex. 2, 10/17/2014 Lundkvis Dep. At 140:6-25.




                                                    17
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 34 of 177 PageID #: 7938

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




          48.

          49.     Ex. 2, 10/17/2014 Lundkvis Dep at 141:11-19.




          50.

          51.     Ex. 2, 10/17/2014 Lundkvis Dep at 144:20 – 145:12.

          52.     In fact, Mr. Lundkvist testified that the separation was so important and central to

   his invention that he did not consider a system in which the fluidics and electronics were not




                                                   18
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 35 of 177 PageID #: 7939

            HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   separated as something that he had invented. Ex. 23, 06/26/2020 Lundkvis Dep at 151:24-

   155:15




            53.

            54.   Ex. 23, 06/26/2020 Lundkvis Dep at 151:24-155:15 (only 155:6-15 reproduced

   here).

            55.   Plaintiffs’ first expert similarly identified the importance of the separation of

   electronics and fluidics to the invention at pages 54-56 of his deposition reproduced below:




                                                    19
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 36 of 177 PageID #: 7940

          HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




         56.



                                         20
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 37 of 177 PageID #: 7941

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




          57.                                                                      EX.

          58.     Over and over again during the prosecution of the applications that lead to the

   patents and in order to distinguish their invention over the prior art, the inventors relied on and

   pointed to the same need for separation of fluidics and electronics in their invention to ensure

   that the electronics would not become wet and therefore likely damaged. For example, when

   addressing and distinguishing the Mourtada reference from their invention, the inventors stated:

   “The reason for separating the fluidic and non-fluidic sections is to stop the non fluidic sections

   getting wet when pipes etc. are reconfigured on the machine, and/or when the modular

   components are rearranged. None of those features are disclosed in or obvious from Mourtada

   … The apparatus as proposed in claim 1 thus provides the unexpected advantage that not only

   can component positions be reconfigured easily and thereby simplify the fluidic interconnection

   of the components used, but alternatively, fluidic reconfiguration can be carried out without

   precious electrical pars becoming wet or contaminated. This is particularly advantageous where

   toxic or corrosive, or pathogenic liquids are being handled. On the one hand the organisation of

   the components can be optimised, and they can be protected in use. These advantages are not

   present in Mourtada or any prior art cited.” Ex. G at GEHC 001477- 1478. (emphasis added)

          59.     With respect to the Bergstrom prior art the inventors were distinguishing they

   stated: “Applicants submit that Bergstrom has given no thought to what happens when one

   unplugs a module and gets the electrical contacts 19 wet which will be inevitable since the

   contacts 19 appear to be housed in the cup shaped aperture 14, or what happens to the processor

   55 in Figure 10 when that gets wet. Id. at GEHC 001451.




                                                    21
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 38 of 177 PageID #: 7942

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          60.     The inventors said the separation requirement was even more important in liquid

   chromatography systems as opposed to other automated fluid handling systems: “The features of

   claim 17 as applied to liquid chromatography are particularly advantageous because such a

   system is typically used for many different initial experiments to prove the principles for larger

   scale operations. In such use, the system components are frequently reconfigured and in so

   doing the advantages of fluid and non-fluid separation, as claimed in claim 17 become even more

   significant, for example by providing a housing for liquid chromatography components including

   a liquid handling panel for accepting the components and avoiding contamination of electrical

   components.” Ex. G at GEHC 001418.

          61.     To ensure that the goals of the invention were met, the inventors described in

   great detail during the prosecution when they were distinguishing the prior art what was

   necessary to separate the fluidics from the non-fluidics sections and what would not be

   considered separation – something that still had a likelihood of the electronic components of a

   module becoming wet when fluid connections were changed, modules were rearranged, or a leak

   occurred. If that was possible, then one of skill in the art would recognize that the fluidics and

   the non fluidics (electronics) were not in distinct sections that were separated. Rather they would

   be in the same section.

          62.     And as will be explained in more detail in the following paragraphs that is what is

   present in the Bio-Rad accused modules. One of ordinary skill in the art reading the file history

   would only be able to come to the conclusion that the external electronics that Dr. Wereley

   recognizes are present in the accused Bio-Rad modules (the two pumps and injection valve,

   Wereley ¶ 116) are not in sections that are distinct from the fluidics sections. Rather, they are in

   the same section and not separated in the manner the inventors said they needed to be to be part



                                                    22
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 39 of 177 PageID #: 7943

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   of the invention and distinct from the prior art. For example, the accused pump module has

   switches, a display, and LED lights which the user sees, as well as a PCB and ribbon electrical

   connector in the overlay. See e.g., Wereley ¶ 142, showing pictures of accused pumps in Ex. 48,

   49 and ¶ 150 quoting from manual Ex. 47 stating that there are switches on the exterior of the

   pump modules. See also Ex. 25.

          63.     In particular, the inventors pointed out that for there to be separation of the

   electrical components and the fluidic components of a module such that they were in separate

   sections and unlikely to have fouling/wetting or contamination of the electrical components if

   there was a leak of the fluidic components, there had to be a particular spatial relationship

   between the components.

          64.     In particular, the inventors said multiple times that the fluidics and the electronic

   components of a module need to be on opposite sides of a panel for a) them to be separated, b)to

   ensure that the electronics would not get wet if there was a leak, and c) to define the electronics

   and the fluidics as being in separate sections. In discussing Bergstrom, the inventors said: “The

   modules of Bergstrom do not separate their fluidic and electrical parts (where they have

   electrical parts). Further, those paths cross into the base plate at about the same region. The

   detector module 10 of Figure 10 illustrates that fluid and electrical parts are adjacent, not on

   either side of a panel. Ex. G at GEHC 001451.

          65.     After stating that Bergstrom gives no thought to making sure that electrical parts

   do not get wet, which I cited to above, the inventors then reemphasize, one paragraph later, the

   separation point and again state that the fluidic and electronic parts need to be on opposite sides

   of a panel in the invention. In fact they not only state that the electronic parts in a modules need

   to be on opposite sides of one panel, but on opposite sides of two different panels : “These



                                                    23
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 40 of 177 PageID #: 7944

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   problems in the Bergstrom design are not addressed in Burger, but are cleverly addressed in

   presently claimed invention by separating the fluidic and non fluidic parts of fluid handling

   units across a fluid handling panel and across a panel member of the modular components,

   which inhibits the problems mentioned immediately above.” Id.

          66.     The accused modules do not meet those requirements for multiple reasons and

   therefore do not have external fluidics sections, ones that do not have electrical components, for

   multiple reasons.

          67.     First, having failed to refer to any of the File History statements which require the

   fluidics components of a module to be separated from the electrical components by at least two

   different panels to be considered by one of ordinary skill in the art to have distinct fluidics and

   electronics sections, Dr. Wereley provides no detailed analysis of the alleged panel member of

   the modules that are supposed to separate fluidics from electronics components of a module to

   meet the requirement that the electronics and fluidics are in separate sections.

          68.     Dr. Wereley purports to analyze the panel member as claim element 1(h) at

   paragraphs 138- 147. But the analysis is cursory and conclusory again. At paragraphs 139 and

   141, Dr. Wereley pastes pictures of a Bio-Rad system pump and a sample inject valve and

   simply draws a red arrow and red box and concludes these are the panel members of the

   modules. I reproduce those figures below:




                                                    24
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 41 of 177 PageID #: 7945

          HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




         69.




                                         25
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 42 of 177 PageID #: 7946

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




          70.

          71.     At paragraph 145, Dr. Wereley cites to testimony from two Bio-Rad witnesses to

   establish that what he has pointed to is a panel member. But, the testimony does not do so. Both

   Mr. Bland, and Mr. Chapman, whose testimony is quoted, state that the component that Dr.

   Wereley points to as the panel member is actually two separate parts: there is 1) “a front plate”

   and an “overlay” Id. at ¶ 145. Mr. Chapman testified that




                                                                                    Id. at p. 91

   (quoting Chapman testimony).




                                                   26
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 43 of 177 PageID #: 7947

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          72.     In other words, Mr. Chapman’s testimony makes clear that the faceplate is what is

   responsible for allowing the module to be mounted on the instrument housing. I have confirmed

   this by holding and physically examining a number of the Bio-Rad modules. The specification

   of the asserted patents describes the panel member as the structure that is used to attach the

   module to a component position in the in the liquid handling panel. See e.g., ’420 patent Col.

   6:30-34 (“As is disclosed in FIGS. 4a to 4d, the interchangeable modular components 26

   comprises a panel member arranged to separate the fluidics section from the non fluidics section

   and for attachment to a component position in the liquid handling panel.”)

          73.     The first problem with Dr. Wereley’s analysis is that he equates two distinct parts,

   the face plate and the overlay and calls them collectively the panel member. See Wereley at ¶

   146, referring to the “face plate/overly structure” The assembly drawing from one exemplary

   module,




                                                    27
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 44 of 177 PageID #: 7948

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




          74.

   Ex. 6, BRGE00000582.

          75.




          76.

                                                        One can see from the figure that the overlay is

   full of electronics. There is a printed circuit board which appears brown or copper colored.

   There is a ribbon wire connector, and there are LED lights shown on this module. Other

   modules also have a display that the user can see as well as switches for the user to activate. The

                                                   28
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 45 of 177 PageID #: 7949

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   LED lights, the display and the switches are not trivial elements added to avoid infringement as I

   understand plaintiff’s counsel portrays them. Rather the LED lights tell a user where to make

   fluidic connections and the display enables users to easily see values and parameters on the

   modules.



                    Even Plaintiffs’ witnesses Mr. Soderman testified that the LEDs are useful Ex.

   26, 115-116 (“Q: What do you think about those small LED lamps? A. Good to have for a

   beginner.”) and Bio-Ra employees have pointed out that it is a feature which users like and

   appreciate. Ex. 27, Chapman Depo Tr. at 206:21-207:13.

           77.     In any event, given that the overlay and faceplate are two separate structures held

   together by a few drops of glue, one of ordinary skill in the art would not consider them

   collectively the panel member.

           78.     But, even if one of ordinary skill in the art reading the specification considered

   the overlay and faceplate to be the panel member, they would not consider the electronics that

   are part of the overlay to be in a separate section of the module from the fluidics section as Dr.

   Wereley concludes with no analysis. At paragraph 149 of his report, Dr. Wereley merely says:

   “I see no reason why the fact that certain of the modules have LEDs or displays integrated into

   their panel members takes them outside the scope of the claim language. For one, as discussed,

   the fact that these are non-fluidics components is not relevant since under the Court’s claim

   construction, only the fluidics section cannot have non-fluidics components such as electronics,

   and the panel member is a different section in that it is neither a ‘fluidics section’ nor a ‘non-

   fluidics section’.”




                                                     29
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 46 of 177 PageID #: 7950

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          79.     Dr. Wereley makes the statement that he does not see any reason why the

   electronics “integrated into the panel members takes them outside the scope of the claim

   language without analyzing the file history to see how the inventors characterized their invention

   and how they treated what is a fluidics section. When the file history is examined, one of

   ordinary skill in the art can only come to the conclusion that what Dr. Wereley points to as a

   panel member and a fluidics section of the accused modules do not satisfy the requirements of

   the claims and are not consistent with how the inventors characterized their invention or the

   fluidics section in the file history. As a result, Dr. Wereley’s opening report fails to meet

   Plaintiffs’ burden of establishing the existence of this element in the accused modules.

          80.     Dr. Wereley merely concludes with absolutely no analysis that anything

   “integrated into the panel member” is a different section from the fluidics and electronics

   sections. I do not agree and neither would one of ordinary skill in the art who read the

   specification and the file history.

          81.     First, the inventors addressed this very issue in the file history. With respect to

   fluidics and electronics and the existence of separate sections, the inventors stated that the

   fluidics and the electronics need to be on either side of a panel. See Ex. G GEHC 001451 (The

   detector module 10 of Figure 10 illustrates that the fluid and electrical parts are adjacent, not on

   either side of a panel”) (emphasis added); (“Bergstrom has given no thought to what happens

   when one unplugs a module and gets the electrical contacts 19 wet which will be inevitable since

   the contacts 19 appear to be housed in the cup shaped aperture 14… These problems in the

   Bergstrom design are not addressed in Burger, but are cleverly addressed in presently claimed

   invention by separating the fluidic and non-fluidic parts of fluid handling units across a




                                                    30
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 47 of 177 PageID #: 7951

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   fluid handling panel and across a panel member of the modular components, which inhibits

   the problems mentioned immediately above.”)(emphasis added)

          82.     The first quote from the inventors in the above paragraph shows that they

   consider the panel member, which like all physical objects has a thickness, has two sides, (i.e.

   “either sided”). It is apparent Dr. Wereley did not consider this fact. If he did, Dr. Wereley

   could not make the accused panel member consistent with the inventor statements by claiming

   that rather than two sides, the panel member has four sides: 1) the side the user sees, 2) the inner

   side of that side in the thickness of the panel, 3) the side that is mounted against the housing, 4)

   the inner side of that side which is also in the thickness of the panel. In standard English usage,

   which does not differ from the way one of ordinary skill in the art would understand what the

   inventors said, “either” indicates two options.

          83.     The same conclusion would be reached by one of skill in the art reading the

   second quote from Ex. G at page GEHC 1451 that I quoted above that the inventors made

   regarding the arrangement of the fluidics and electronics of a module. In the second quote, again

   distinguishing Bergstrom, the inventors stated that the fluidics must sit “across” two different

   panels: 1) the fluid handling panel and 2) the panel member. The accused products satisfy

   neither of these requirements and would not be considered by one of ordinary skill in the art to

   therefore contain a fluidics section with no electronics in the section.

          84.     As with the word “either” in the first quote, one of ordinary skill in the art would

   understand the use of the word “across” with reference to the fluidics and electronics of a panel

   being across two different panels to refer to the panel having two sides and the electronics and

   fluidics of a module lying on the opposite sides. That is not the case with the accused modules




                                                     31
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 48 of 177 PageID #: 7952

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          85.       According to Dr. Wereley, the electronics are “embedded” in the panel member

   and thus part of a separate section from the fluidics. In addition to the fact that this embedded

   notion is inconsistent with the two statements I quoted above stating that the fluidics and

   electronics should be on either side of the panel member and across two different panels, the

   liquid handling panel, which the electronics and fluidics in the accused modules surely are not,

   and the panel member which they also are not – it is also inconsistent with other statements and

   the physical arrangements of the components in the Bergstrom reference that the inventors

   distinguished.

          86.       In the file history, the inventors stated that one can see how Bergstrom arranged

   his components in Figs. 1 and 4(a) where you can see a flow line 5 in baseplate 1. Ex. G at

   GEHC 1449. I reproduce those figures and others from Bergstrom (Ex. 21) below.




                                                    32
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 49 of 177 PageID #: 7953

          HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




         87.
                                         33
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 50 of 177 PageID #: 7954

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          88.     The inventors repeatedly described the flow line “5” as being adjacent to the

   electrical connectors “12” and therefore, having fluidics which are not separated from the

   electronics in the base plate “1” which had been equated to the panel member. Ex. G, GEHC at

   1449-1451.

          89.     Dr. Wereley’s claim that electronics integrated in the thickness of the panel

   member are in a separate section and separated from the fluidics section of the module is

   inconsistent with what the inventors said about Bergstrom. As can be seen in Figure 4(a), which

   I reproduce below and which the inventors referenced when distinguishing Bergstrom as not

   having separate fluidics and electronics sections that were separated, the electronics lines “12” in

   Bergstrom are integrated in the base plate/panel member and are distanced from the fluid lines

   “5” which are also embedded in the base plate.

          90.     In Fig. 4(a) one sees a blow up of a single module “10” in base plate “1”. One

   can see in the figure that the flow line “5” is within the thickness of the base plate

          91.     This is also shown in Fig. 2 which I also reproduce below.




                                                    34
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 51 of 177 PageID #: 7955

          HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

         92.   as




                                         35
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 52 of 177 PageID #: 7956

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




          93.


          94.     Similarly, the Bergstrom specification states that the electrical lines “12” which

   are depicted in Fig. 1, are also embedded in baseplate 1. See Ex. 21 Bergstrom 5,766,460 at Col.

   3:50-54 (One or more lines/conductors (12) for signal and power transmissions from or to

   connected modules may be arranged in the base plate (1) preferably along the flow lines (5).”.

   Nonetheless, even though the electronics were integrated in the thickness of the baseplate/panel

   member and so too were the fluid lines (5). Although those lines were parallel or near each

   other, they would have to be embedded in different thickness of the baseplate/panel member.

   But, consistent with the prior statements of the inventors that the fluids and electronics in a

   module had to be on different sides of two different panels, the inventors did not consider

   Bergstrom to have modules with separate fluid and electronics sections or have those sections

   separated.
                                                    36
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 53 of 177 PageID #: 7957

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          95.     Consequently, Dr. Wereley’s analysis that having electronics integrated in the

   thickness of the panel member creates a different section that is separated from the fluidics

   section, is not consistent with the file history and one of ordinary skill would not come to the

   same conclusion that Dr. Wereley did. Rather, after reading the portions of the file history I have

   discussed thus far, one of ordinary skill in the art would conclude that the accused modules do

   not have an external fluidics section—one that has no electrical components.


          96.     Dr. Wereley’s analysis that integrated electronics are a separate section from the

   fluidics does not consider at all that such an analysis fails to account for the accused devices and

   the analysis regarding them being inconsistent with the purpose of the invention. As I detailed

   previously, the patent, the inventor and plaintiff’s prior experts also stressed that the purpose of

   the invention was to have electronics and fluidics in distinct sections that are separated and

   sealed from each other so as to keep the fluids from wetting or damaging the electronics such as

   when fluid connections are being changed or if there is a leak. That is not the case in the accused

   devices.


          97.     As I explained above and as can been seen in the photo of the assembly procedure

   for the inject valve that I reproduced in this report, the overlay attaches to the face plate only

   with a few drops of glue. That method of attachment is not sufficient to seal the electronics

   which Dr. Wereley says are “integrated ” in the “panel member” from fluids on the module. To

   confirm this, I physically examined at least two different modules recently, a pump module and a

   pH module with respect to the relationship between the overlay and the faceplate. I confirmed

   by looking at these physical samples that fluid that leaks from the modules would not be sealed

   from the electronics Dr. Wereley describes as being integrated in the panel member.



                                                     37
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 54 of 177 PageID #: 7958

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          98.     To be sure of this, I also spoke to Bio-Rad employee Joe Hilario. I understand

   that Mr. Hilario has experience with and responsibility for assembly of Bio-Rad modules and is

   familiar through his experience with whether fluid can seep into and wet the electronics that Dr.

   Wereley states are integrated in the panel member. Mr. Hilario confirmed, consistent with my

   examination of the modules, that in fact leaking fluid can wet the electronics that Dr. Wereley

   describes as being embedded in the panel member. My examination and Mr. Hilario confirmed

   that there is no sealing member, like a gasket, that seals the overlay to the faceplate and prevents

   electronics from getting wet. Consistent with this fact, The Bio-Rad products do not carry the

   same classification specified by a certifying organization as the Cytiva products, with respect to

   the degree that electronics and fluidics are separated from each other.


          99.     Consequently, the actual facts related to the accused modules demonstrate that

   they are not consistent with the purpose of the invention, to separate the fluids in a module from

   the electronics and therefore, have them in separate sections where the likelihood of the

   electronics getting wet is low. This fact also demonstrates that Dr. Wereley’s conclusion that

   electronics “embedded in the panel member” as Dr. Wereley describes them, are not in a

   different section from the fluidics. For one of ordinary skill in the art to determine that fluids

   and electronics are in separate sections, they should be arranged and separated in such a way that

   the purpose of the invention will be fulfilled—electronics will not get wet if there is a fluid leak.


          100.    Yet another set of representations in the file history from the inventors that are

   inconsistent with Dr. Wereley’s summary conclusion that electronics integrated in the panel




                                                    38
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 55 of 177 PageID #: 7959

              HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   member4 of the accused modules are in a separate section from the fluidics are the

   representations about the Hess reference.


              101.     The applicants distinguished the Hess reference as not having a fluidics section

   separated from a non fluidics section because the modules in Hess had an electrical connection

   coming out of the back of a module while there were fluids on the front of the module. See Ex.

   G at 1416-1417 (“Therefore, the boxes of Hess must be electrically interconnected, and it

   follows that these connections are external to said boxes and not internal to any housing…This

   means that the bus connections cannot be internal to said boxes or internal to any ‘housing.’ On

   the contrary, the bus connections must be external to said boxes to make sense of the description.

   Therefore, in Hess, respective non fluidics sections are not internal to any housing as claimed.”).


              102.     The inventors recognized that Hess had an internal electronics sections that was

   separated and sealed from the fluidics section: See Ex. G at 1423 (“Since the Hess design was

   conceived with radioactive product processing in mind [e.g. see abstract] the need for sealing

   each box and electrically connecting each box such that liquid radioactive contamination does

   not penetrate the boxes or box electrical interconnections is very important, but results in a costly

   system.”).


              103.     Nonetheless, the inventors stated that Hess was inconsistent with the invention

   because although it had electronics inside a housing that was separated and sealed from fluidics,

   there was one electrical component, a bus interconnection that was external and not internal to

   said housing in Hess. See, e.g., Ex. G at 1424 (“Therefore, the boxes of Hess must be



              4
                  I am simply repeating Dr. Wereley’s description of the arrangement but not agreeing
   with it.

                                                       39
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 56 of 177 PageID #: 7960

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   electrically interconnected, and it follows that these connections are external to said boxes and

   not internal to any ‘housing’.”). According to the inventors, the electrical connections had to be

   at the back of the boxes. Id. at 1416 (“So by process of elimination, bus connections [in Hess]

   have to be at the back of the boxes – there is no other place for them if the boxes are stackable

   and fit side by side as illustrated.”).


           104.    Below, I have reproduced an exemplary figure from the Hess reference (Ex. 22).

   In Fig. 2 below one of ordinary skill in the art can see that the system has fluid components on

   the front of the boxes, while the bus connections that the inventors described are on the opposite

   side and cannot be seen.




           105.


                                                   40
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 57 of 177 PageID #: 7961
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 58 of 177 PageID #: 7962

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   components of a module separated, such that there were distinct and separate fluidics and

   electronics sections in the module, but the separation had to be accomplished in a particular way

   which is inconsistent with Dr. Wereley’s analysis.

          109.    Even if one of ordinary skill in the art would assume, contrary to the facts, that

   electronics integrated in the panel member of the accused products somehow separated them

   from the fluidics in the modules and protected them from getting wet, this is not consistent with

   the invention as the inventors represented it to the Examiner. The inventors unequivocally

   stated, over and over again, that any protection of electronics of a module had to consist of

   “collective” protection in which one module’s electronics were being protected in the same way

   and in the same structure as all the other modules’ electronics.

          110.    The inventors described the collective protection of the electronics of a module of

   the invention as follows in distinguishing it from Hess in Ex. G at 1414-1415:




          111.




                                                   42
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 59 of 177 PageID #: 7963

          HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




         112.
                                         43
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 60 of 177 PageID #: 7964

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          113.    At best, (which I do not agree with) what Dr. Wereley describes as electronics

   integrated in the panel member to create a section distinct from the fluidics section would be an

   example of individual protection of fluidics from electronics in each module that the inventors

   distinguished their invention from over Hess. Such individual protection does not provide the

   “collective protection” that the inventors said was necessary in their invention. In other words,

   the electronics integrated in each panel member of each module in the Bio-Rad accused modules

   and system are not protected from the fluidics by being inside a housing that protects them all.

   Rather the integrated electronics that Dr. Wereley points to are each protected individually.

          114.    A person of ordinary skill in the art reading the inventors’ statements about Hess

   would recognize that if in Hess, a single electronic cable exiting the back of a module, in which

   the cable was spaced apart from the fluidics at the front of the module by at least two walls and a

   much greater distance than the electronics in the Bio-Rad accused devices are distanced from

   the fluidics, did not constitute a distinct section that was separated from the fluidics section, then

   neither does what Dr. Wereley calls the electronics integrated in the panel member of the

   accused modules.

          115.    For these reasons, the accused devices do not have an external fluidics section.

   Similarly, the subsequent elements that I will discuss in the following paragraphs relating to the

   non fluidics section and the separation of the fluidics from the non fluidics by a panel member

   and the non fluidics section being internal to the housing and separated from the fluidics by a

   liquid handling panel when the module is inserted into the housing are also not met.

                  2.      Element [1.f]: “an internal non-fluidics section”

          116.    Element [1.f] of the ’420 patent requires “an internal non-fluidics section.”

          117.    The NGC System does not infringe this element because the NGC System does

   not include “an internal non-fluidics section” as required by claim 1 of the ’420 patent. As
                                                     44
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 61 of 177 PageID #: 7965

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   detailed with respect to element 1(e) in the prior paragraphs, which I incorporated herein, each of

   the Bio-Rad accused modules contain either LED lights, a display or both that are visible to the

   user and on the same side of the panel member as the fluidics. The pump modules also have

   electronic switches on the same side of the panel member as the fluidics. They also contain

   electronics such as a PCB and ribbon line in the “overlay” shown in the assembly documents

   cited and that are exhibits to this report. These are all part of the non-fluidics section and cannot

   simply be considered a separate section from the electronics that are inside the housing.

          118.    In paragraphs 118- 126 Dr. Wereley concludes that there is a non fluidic section,

   one that he believes does not have fluidics, by pointing to electronics inside the housing. But, as

   discussed previously, Dr. Wereley does not at all consider the File History. As I discussed

   previously regarding element 1(e), when the file history is examined, one of ordinary skill in the

   art can only come to the conclusion that there is not a non fluidics section in the accused Bio-Rad

   modules.

          119.     For example, the Hess reference certainly had electronics that were sealed in a

   box and separated from the fluidics that were outside the housing and on the front face visible to

   the user. See Ex. G at 1423 (“Since the Hess design was conceived with radioactive product

   processing in mind [e.g. see abstract] the need for sealing each box and electrically connecting

   each box such that liquid radioactive contamination does not penetrate the boxes or box electrical

   interconnections is very important, but results in a costly system.”); See Figs. 2 and 4 reproduced

   above from the Hess reference showing the fluidics.

          120.    Nonetheless, as shown in the previous element, the inventors stated Hess was

   distinct from their invention because there was a single electrical component, a connector

   between modules, that exited from the back of each module. The inventors considered that



                                                    45
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 62 of 177 PageID #: 7966

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   single electrical line to be part of the non fluidics section of each module and not separated from

   the fluidics of each module.

          121.    There is no way to distinguish the arrangement of Hess and the arguments the

   inventors made regarding there being electrical components not separated from fluidic

   components in the Hess modules from the arrangement in the Bio-Rad accused modules. Each

   of the Bio-Rad modules has electronics that are not inside the housing, just like Hess. Therefore

   the Bio-Rad modules do not have a non fluidics section.

          122.    Further as discussed with element 1(e), it is not proper to call the electronics in

   the accused devices that are “integrated in the panel member” a section that is distinct from

   either the electronics inside the housing or the fluidics outside the housing. For example, as

   discussed previously, with respect to the figures of Bergstrom that I reproduced above showing

   the flow channel 5 and the electrical lines 12, the Bergstrom reference has electronics and

   fluidics integrated in a baseplate structure, yet the inventors did not consider them to be distinct

   sections that were separated. Moreover, the inventors stated that for electronics and fluidics to

   be in separate sections, they had to be on opposite sides of a at least two different panels—the

   panel member and the liquid handling panel. Ex. G at 1451. There is no way for this to be true

   and the Bio-Rad accused modules to meet the claim limitation.

          123.    As I discussed previously, I do not believe the overlay is the panel member.

   Thus, the electronics that Dr. Wereley states are “integrated in the panel member are actually in

   the overlay and on the same side of the panel member (faceplate) as the fluidics. Moreover, even

   if one considers the overlay and the faceplate as being a single unit that is the panel member, the

   fluidics and electronics are still not on opposite sides of the two required panel members—the

   liquid handling panel and the panel member as the inventors stated they must be. Ex. G at 1451.



                                                    46
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 63 of 177 PageID #: 7967

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          124.    For all these reasons and those discussed with respect to element 1(e), the three

   accused Bio-Rad liquid handling units do not have a non fluidics section.

                  3.      Element [1.h]: “a panel member arranged to separate the fluidics
                          section from the non-fluidics section”

          125.    Element [1.h] of the ’420 patent requires “a panel member arranged to separate

   the fluidics section from the non-fluidics section.”

          126.    The NGC System does not infringe this element because the NGC System does

   not include “a panel member arranged to separate the fluidics section from the non-fluidics

   section” as claimed. I incorporate my discussion of the prior two elements for this element. In

   summary, the electronics in the housing are not a separate non-fluidics section from the

   electronics Dr. Wereley describes as integrated in the panel member. “Integrating” as shown

   with the arrangement of Bergstrom, does not create separate sections. There is no way to square

   the representations the inventors made about Mourtada, Bergstrom and Hess with respect to

   separation, with the arrangement in the Bio-Rad accused modules that have electronics adjacent

   to and on the same side of the panel member as the fluidics. At a minimum, the electronics that

   Dr. Wereley describes as being integrated in the panel member are the fluidics in the Bio-Rad

   accused modules, which are not on “either side” of the panel member as the inventors said they

   must be. Ex. G at 1451 (“The detector module 10 of Fig. 10 illustrates that fluid and electrical

   parts are adjacent not on either side of a panel.”)(emphasis added).

                  4.      Element [1.i]: “wherein the housing comprises a liquid handling panel
                          with at least four component receiving positions arranged in a two
                          dimensional array and adapted to receive said interchangeable
                          modular components such that, when inserted, the fluidics section is
                          external to the housing and the non-fluidics section is internal to the
                          housing.”

          127.    Element [1.i] of the ’420 patent requires “wherein the housing comprises a liquid

   handling panel with at least four component receiving positions arranged in a two dimensional

                                                    47
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 64 of 177 PageID #: 7968

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   array and adapted to receive said interchangeable modular components such that, when inserted,

   the fluidics section is external to the housing and the non-fluidics section is internal to the

   housing.”

          128.    I have discussed why this element is not met with respect to my discussion of

   elements 1(e), 1(f) and 1(h). I incorporate those discussions fully for this element.

          129.    The NGC System does not infringe this element because the alleged housing lacks

   the underlined portions of the claim element: “a liquid handling panel with at least four

   component receiving positions arranged in a two dimensional array and adapted to receive said

   interchangeable modular components such that, when inserted, the fluidics section is external to

   the housing and the non-fluidics section is internal to the housing.”

          130.    In summary, the failure of proof for this element is most easily demonstrated with

   reference to the inventors’ discussion of the Hess reference. As discussed with respect to

   elements 1(e) and 1(f), in the Hess reference, each module had electronics sealed in a box and

   fluidics visible from a side that one can consider the front of the box. The inventors pointed out

   that what the examiner was considering the modules also had a single electrical connection

   exiting the back of the box. See e.g., ¶¶ 107-112 herein. For this reason, they concluded that

   Hess did not have a non fluidics section internal to said housing and a fluidics section external to

   said housing. There is no way for one of ordinary skill in the art to distinguish the arrangement

   in Hess that the inventors said was outside the scope of their invention with the arrangement in

   the accused modules. In the accused modules, there are electronics outside the housing. Those

   electronics cannot be a section that is distinct from the electronics that are inside the housing,

   just like the single electronic connection in Hess was not distinct from the electronics contained

   in the sealed boxes. Because the electronics inside the sealed boxes in Hess, that the examiner



                                                     48
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 65 of 177 PageID #: 7969

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   considered a housing did not constitute a non fluidics section that was internal to said housing

   when inserted, one of ordinary skill in the art could not also consider the electronics that Dr.

   Wereley considered to be embedded in the panel member to be a non fluidic section that is

   distinct from the electronics that are inside the housing in the Bio-Rad accused modules.

          131.    Therefore, Dr. Wereley has failed to meet his burden to establish the existence of

   this element in the accused fluid handling modules.

                  5.      Element [1.k]: “wherein each interchangeable modular component
                          includes a dedicated cpu unit allowing the interchangeable modular
                          component to independently perform operations in response to
                          instructions over the system bus”

          132.    Element [1.k] of the ’420 patent requires “wherein each interchangeable modular

   component includes a dedicated cpu unit allowing the interchangeable modular component to

   independently perform operations in response to instructions over the system bus.”

          133.    The NGC System does not infringe any claims of the ’420 patent because the

   alleged interchangeable modular component lacks “a dedicated cpu unit allowing the

   interchangeable modular component to independently perform operations in response to

   instructions over the system bus” as claimed.

          134.     In particular, Dr. Wereley, at paragraphs 160-170 of his report where he

   discusses this element, has not established and met his burden of proof that each module acts

   independently to perform operations after receiving instructions over the bus. First, I do not

   believe that Dr. Wereley has used the proper definition of the CPU’s on the modules acting

   independently. Second, I do not see proof under the definition that he does use that each of the

   accused modules acts independently of other modules.

          135.    Dr. Wereley interprets the “independent” language in the claim to mean

   independent of other modules. See Wereley ¶167. But that is not how one of ordinary skill in


                                                    49
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 66 of 177 PageID #: 7970

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   the art would interpret that limitation. The specification gives two alternatives for control. First

   it describes the master control unit communicating with each module over a bus and those

   control signals issued by the MCU controlling the modules. See Col. 7: 57-60 (“As mentioned

   above, the chromatography system may comprise a master control unit 40 arranged to

   communicate with all modular components e.g. 1-26 over a system bus 42 such as a CAN-bus or

   the like”). In that embodiment, something other than a CPU on the module would instruct the

   module what to do. The control function could be carried out by for example a particular

   voltage/current that would make a pump operate at a certain rate. (e.g., A high signal makes the

   motor operate at one rate and a low signal makes it operate at another rate).

          136.    Alternatively, the specification indicates that each module could also have a CPU

   that would allow the module to independently perform operations in response to instructions

   over the bus. See col. 7: 60-63 (“In one embodiment, each modular component is provided with

   a dedicated CPU unit allowing the component to independently perform operations in response

   to instructions over the BUS 42.”) One of ordinary skill in the art would not read that alternative

   to do nothing more than take the signal that the master control unit has sent and forward it. For

   example, if the master control unit sent out a signal that would deliver a certain voltage or

   current to a module to make it operate at a certain level (e.g., A high or low signal), one of

   ordinary skill in the art would not read the specification to mean that the CPU would take an

   instruction and merely forward it to another device to create that same current or voltage or

   simply translate that instruction into a different format.

          137.    Rather, one of ordinary skill in the art would understand the passage in the

   specification relating to the independent operation of the CPU to mean that a signal is received

   from the master control unit and then the CPU does something above and beyond what that



                                                     50
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 67 of 177 PageID #: 7971

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   signal indicates and what the MCU would have done on its own, something that is independent

   of the signal the MPU sent.

           138.   One example of that would be the function described for the 2040 instrument

   which I detailed in my invalidity report. In the 2040, the burette modules have a CPU located

   directly on them. The 2040 User Manual indicates that the burette modules have very precise

   control – the ability to vary flow in one of 10,000 increments. To maintain such precise control,

   one of ordinary skill in the art would recognize that the burette module, using its CPU is

   independently monitoring the flow value and constantly making adjustments to ensure the set

   value is being maintained. In that situation, the CPU on the burette is operating independently of

   the master control unit which would have only sent the original instruction for what the initial

   parameter should be.

           139.   Given that the specification describes the back to back situations where either:

   1)the Master Control Unit controls the operation of the module, and contrasts that with 2) the

   situation where the CPU independently controls an operation of the module in response to an

   instruction from the MCU, one of ordinary skill in the art would not understand the independent

   control to be control that is independent of what is occurring in other modules as Dr. Wereley

   does.

           140.   Contrary to what Dr. Wereley concludes at paragraph 167, the mention of the

   MCU and the fact that the MCU needs to send instructions would not lead one of ordinary skill

   in the art to interpret independently to mean independent of other modules just because the CPU

   must receive some signal from the MCU.



                                                                          As I explained in the



                                                   51
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 68 of 177 PageID #: 7972

             HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   paragraph above relating to what the 2040 burette module does, just because a CPU receives an

   instruction from an MCU does not mean that functions carried out by the CPU cannot be

   independent of the MCU command.

          141.    There is no reference in the specification to modules communicating with each

   other in relation to the control function. Rather the two embodiments in the specification that are

   directed to this limitation relate to the MCU controlling the module, or the CPU on the module

   receiving a signal from the MCU and then acting independently of the MCU in carrying out

   some function on the module.

          142.    I do not see anything in the testimony that Dr. Wereley cited that leads to a

   different conclusion. First, Dr. Wereley cites the testimony of Mr. Iovanni who testified that

                                                                                     . See Wereley ¶

   168.

                                                                                    It is fully

   consistent with the definition I have put forward.



                                                   Moreover, as I explain below, one of ordinary

   skill in the art would not look to the Bio-Rad accused product to determine how to interpret the

   independent limitation in the patent, a limitation created by a different company related to a

   different system.

          143.    Mr. Bland’s testimony that Dr. Wereley cites also does not support his

   construction of this element of the claim. All that Mr. Bland testified was that in the accused

   system,                                                                                . Id. at ¶

   168, pages 108-109. But, that does not mean that is what the claim term in the patent means.



                                                   52
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 69 of 177 PageID #: 7973

              HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   That would be like saying that a car that can maintain its speed independent of a driver pressing

   the accelerator pedal, defines the meaning of a claim in a patent written about a different car that

   says the car operates independently of operator control. Independent of operator control could

   certainly relate to an autonomous driving system, not simply cruise control. One needs to see

   how the term is used in the patent, not some application outside the patent. There is no way to

   link those facts to determine the meaning of the claim element. I understand that the element of

   a patent claim must be interpreted in light of what is disclosed in the specification, not with

   reference to an accused device. If the latter was the method of interpretation, than one would

   always interpret the claim with the way the accused product worked and there would always be

   infringement of every patent.

          144.      Moreover, Mr. Bland’s testimony shows that the CPU’s on the accused modules

   do not act independently of the instructions from the MCU. As Dr. Wereley put in his report,

   Mr. Bland testified that:



                     Id. at ¶168 p. 108. This testimony indicates that

                                                                           , not that it is operating

   independently.

          145.      I understand that Bio-Rad identified its understanding of the independent

   requirement in its non-infringement contentions . See e.g., ROG Response 6 supplemented on

   May 22, 2020. By choosing not to address this construction at all in his opening report, I

   understand that neither Dr. Wereley nor Mr. Vukicevic can raise it either one of their responsive

   reports.




                                                    53
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 70 of 177 PageID #: 7974

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          146.     Next, even if Dr. Wereley’s construction were correct, that independent means:

   “that the particular module’s operations be independent from the operations of other modules

   installed in the system.”

          147.     First, I have reviewed the report of Mr. Vukicevic who allegedly studied the

   source code to show that it operated in a way consistent with the claims. I do not find that what

   he states in his report establishes that. For example, nowhere in his report does Mr. Vukicevic

   state that the Master Control unit issues commands over a bus to a CPU on each of the accused

   modules that then uses those commands to control the operation of the module independently of

   other modules . The closest he comes is in paragraph 5, but that paragraph does not say that

   commands travel over a bus and control each of the accused modules independently of other

   modules

          148.     After identifying a number of file names, which I do not think prove anything

   about the existence of the disputed element, Mr. Vukicevic states that




                    Vukicevic at ¶ 5. But this proves nothing with respect to the element.




                      He also says nothing about the claimed bus or any requirement for

   independence.

          149.     In paragraph 7 Mr. Vukicevic states that

                                                               This does not indicate that the claim



                                                   54
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 71 of 177 PageID #: 7975

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   limitation is being used. It does not identify what is sending the signals, how they are being sent

   and to what on the CU.

          150.    So, nothing that I see in Mr. Vukicevic’s report establishes that the accused

   devices function in the manner claimed. In fact, in the next few sentences, Mr. Vukicevic states



              Again, this does not establish that the MCU is sending the commands, over a bus to

   the CPU on each module. Nor does it establish that each CPU is acting independently from the

   CPU on any other module as Dr. Wereley interprets the limitation.




          151.     Dr. Wereley’s independent analysis of this element also does not establish the

   existence of this element in the accused device. Thus, Dr. Wereley has failed to meet his burden

   in his opening report.

          152.    In particular, nothing in paragraphs 160-170 of Dr. Wereley’s report establishes

   that the CPU on each of the accused modules is receiving signals over a system bus that then

   cause it to carry out operations on the module. Moreover, nothing in those paragraphs of Dr.

   Wereley’s report indicate that any signals that the CPUs receive are from the MCU which is the

   only description the specification contains for where the signals must be coming from. See Col.

   7: 54-67, Description of Fig. 8 Dr. Wereley nowhere in his report identifies where the signals are

   originating from. Thus he has failed to meet his burden to establish this element. Additionally,

   see next element. Further, the separate computer that a user of the Bio-Rad accused devices uses

   to input information and which contains the user interface is not the MCU as described in the

   specification. Rather, it is a distinct control computer. See Col. 8: (“The master control unit 40



                                                   55
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 72 of 177 PageID #: 7976

          HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   comprises a system controller 46 for communicating with internal and external components and

   control computers (not shown)”). Indeed, having a master control unit outside the housing

   would also be inconsistent with how the inventors distinguished Hess during prosecution, as it

   would require a bus outside of the housing.

                  6.         Element [1.l]: “wherein the master control unit is arranged to
                             automatically identify interchangeable modular components”

          153.    Element [1.l] of the ’420 patent requires “wherein the master control unit is

   arranged to automatically identify interchangeable modular components.”

          154.    The NGC System does not infringe any claims of the ’420 patent because the

   alleged master control unit is not “arranged to automatically identify interchangeable modular

   components” as claimed. The evidence that Dr. Wereley cites at paragraphs 171-174 shows that

   this element is not met. Rather than showing that the MCU automatically identifies an

   interchangeable modular unit, the testimony of Mr. Bland that Dr. Wereley cited shows that

                                                                            . See e.g., Wereley at ¶

   171.

          155.    The NGC Instrument guide also does not establish that the MCU identifies each

   interchangeable module that inserted into the machine. All the guide says is: “Each module has

   a unique electronic ID that enables the system to recognize its function when the module is

   placed into the bay. For example, the system can distinguish between a sample inject valve

   module and a sample inlet valve module even though they each occupy a single wide slot.” See

   Wereley at ¶171.



                       Id.




                                                    56
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 73 of 177 PageID #: 7977

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

           156.   But the fact that the system identifies a module does not mean the element is met.

   The system is composed of multiple elements. The claim element, however, is very specific.

   The MCU is the component in the system that must identify the module inserted into the

   housing. The fact that the identity may be passed on to the MCU at some point after it is

   identified by some other component of the system does not satisfy the element. One of ordinary

   skill in the art would understand identify to mean the component that makes the identification,

   not any component that later receives the information. This is consistent with the specification

   which states it is the MCU which makes the identification and not CPU’s on modules. Col. 8: 8-

   14 (“According to one embodiment, different component modules are automatically identified by

   the master control u nit, whereby they may be moved essentially freely between different

   positions. Moreover, the master control unit may be arranged to provide said information to

   Chromatography control software whereby experimental setup and planning may be

   performed.”). This passage makes clear to one of ordinary skill in the art that having one device

   in a system identifying a module is different from that device passing that identity on to other

   devices in the system as occurs in the accused system.

           157.   Last, I see nothing in Mr. Vukicevic’s report that shows that Plaintiff has met its

   burden of establishing the existence of this element. In paragraph 8 of his report, Mr. Vukicevic

   states that

                                                                Vukicevic, ¶ 8. First, Mr. Vukicevic

   is not even sure if this is the case. Second, nothing in this sentence or in any other part of Mr.

   Vukicevic’s report establish that it is the MCU, which identifies the modules as the claim

   requires.




                                                    57
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 74 of 177 PageID #: 7978

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          158.    Therefore, Dr. Wereley, Mr. Vukicevic and Plaintiffs have failed to establish the

   existence of this element in the accused devices. .

                  7.      Element [1.m]: “wherein said housing is adapted to accommodate at
                          least one pump, at least one sensor unit and at least two fluid control
                          valves of different configurations, of which at least three of the pump,
                          the sensor unit and the fluid control valves are interchangeable
                          modular components”

          159.    For the reasons stated previously the sample inject module and the two system

   pump modules are not interchangeable modular components because the interchangeable

   modular components of claim 1 need to have the fluidics and non fluidics sections of elements

   1.e and 1.f as well as the separation requirements of elements 1 (h, i, j) and the independent

   operations requirements of element 1.k and identification requirement of 1(l) which the sample

   inject module and the two pump modules do not have as described previously which I

   incorporate herein. The same is true for the other fluid handling modules that Dr. Wereley

   identifies as alternatives to the pump and inject valve for this element.

          160.    Further, with respect to the UV module that Dr. Wereley relies on to satisfy this

   claim element, he identifies a sensor unit, but neither the Bio-Rad single or multi-wavelength UV

   detectors qualifies as interchangeable modular units that can satisfy this element because neither

   has the required fluidics and non fluidics sections, a panel member for separating those sections,

   and a liquid handling panel for separating those sections, nor does either satisfy the requirement

   that the electronics be internal to the housing when inserted.

          161.    One of ordinary skill in the art reading the file history, specification and claims

   would conclude that the Bio-Rad single and multi-wavelength detectors are not interchangeable

   modular units as required by the claims. In fact, the inventors addressed this very type of

   component and unequivocally stated that such a detector did not come within the claims of its

   invention.
                                                    58
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 75 of 177 PageID #: 7979

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

           162.    In distinguishing the Bergstrom reference the inventors pointed to the detector

   module 10 as not being within the realm of its invention. See Ex. G at GEHC 1450. In

   particular, the inventors first said:




           163.

           164.    The Bergstrom specification at Col. 7: 3-11 describes that the detector module can

   be based on pH, UV, IR, conductivity, capacitance refractive index, etc.:




           165.

           166.    The Bio-Rad UV modules have both a UV detector and a conductivity detector on

   them as can be seen in the images below along with Fig. 10 from the Bergstrom patent:


                                                   59
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 76 of 177 PageID #: 7980

          HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




         167.                          .




         168.




         169.




                                           60
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 77 of 177 PageID #: 7981

             HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

             170.   Further images of the Bio-Rad UV and conductivity detectors are attached as an

   exhibit to this report.

             171.   The inventors made it clear and unequivocally stated that a detector, such as a

   single or multiwavelength detector which Dr. Wereley has accused of satisfying this element

   cannot.

             172.   The statements were so clear that even Cytiva’s prior expert Dr. Scandella

   recognized that the UV detector had electronics on the same side of the panel member as the

   fluidics section. That testimony is reproduced below:




             173.




                                                    61
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 78 of 177 PageID #: 7982

          HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




         174.



                                         62
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 79 of 177 PageID #: 7983

          HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          175.    In fact, Dr. Scandella testified at p. 48 of his deposition that the UV module,

   which was exhibit 41 to his report contained electronic components on the same side of the

   panel member as the fluidics.




          176.

          177.    I reproduce Fig. 41 along with Dr. Scandella’s annotations of the figure and a

   short paragraph from his report describing the figure below:




          178.

                                                   63
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 80 of 177 PageID #: 7984

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          179.    Given the statements of the inventors, the testimony of Dr. Scandella and the

   images of the UV and conductivity detector, one of ordinary skill in the art could not conclude

   that the UV/Conductivity modules have: fluidics and non fluidics sections, that they have a panel

   member that separates the fluidic from non fluidic sections, that they have a liquid handling

   panel that separtes fluid from non fluidics, that the non fluidic electronic section is internal to the

   housing when inserted into the respective cavity of the housing. I have confirmd in

   conversations with Joe Hilario that each of the Bio-Rad UV/Conductivity modules (eg single and

   multi-wavelength) have electronics outside the housing and on the same side of the panel

   member as the fluidics section. For example,

                                            . For at least all these reasons, the UV/Conductivity

   module cannot meet this claim element. I did not see any other sensor unit that Dr. Wereley

   relied on to meet the sensor limitation, but even if he did, all the sensor units that Bio-Rad can

   use in the accused systems contain the same arrangement as the UV/Conductivity modules.

   There are electronics that are part of the modules that are on the outside of the housing and on

   the same side of the panel member as the fluidics. Thus, such sensor units would not meet the

   limitations of the claims for the reasons already described previously for the liquid handling

   units. Moreover sensor units such as the PH detector contain additional electronics that are part

   of the module, external rather than internal to the housing and on the same side of the panel

   member as the fluidics. The PH detector has an electrode that is placed in contact with fluid and

   is part of the module. Thus the PH detector module cannot meet this limitation of claim 1 or the

   limitations of claim 5 below.




                                                     64
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 81 of 177 PageID #: 7985

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          180.    Many of the subsequent claims contain the same limitations and whether or not

   specifically stated, the arguments made thus far are specifically incorporated and become part of

   the argument for the subsequent limitations as well.

                  8.      Dependent Claim 5: “further comprises a pH electrode that is
                          external to the housing”

          181.    Claim 5 depends from claim 1, and requires that the recited liquid

   chromatography system “further comprises a pH electrode that is external to the housing.”

          182.    I have discussed why this element is not met with respect to my discussion of

   element 1.e. and the last element discussed above for claim 1(m). I incorporate those discussions

   fully for this element. Therefore, the “pH electrode” is not “external to the housing” as required.

                  9.      Dependent Claim 6: “that the at least two fluid control valves include
                          an injection valve, a column valve with integrated pressure sensors, a
                          quaternary valve, an inlet valve, a sample inlet valve, a pH valve, or
                          an outlet valve”

          183.    Claim 6 depends from claim 5, and requires “that the at least two fluid control

   valves include an injection valve, a column valve with integrated pressure sensors, a quaternary

   valve, an inlet valve, a sample inlet valve, a pH valve, or an outlet valve.”

          184.    I have discussed why this element is not met with respect to my discussion of

   element 1.e. and the other elements of claim 1. All of the fluid handling modules in the Bio-Rad

   accused devices are structured in the same way as the pump and inject valves I discussed with

   claim 1 and cannot meet the elements of that claim for the same reasons. Further, as discussed

   above with regard to element 1(m) all of the sensor units or modules used in the Bio-Rad

   accused devices have the same general structure. In addition to the types of electronics identified

   for the fluid handling units, all the sensor units have further electronics outside the housing

   which are used to perform the sensing function.



                                                    65
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 82 of 177 PageID #: 7986

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY


                  10.     Dependent Claim 7: “the pH electrode is connected to a pH valve
                          formed as an interchangeable modular component”

          185.    Claim 7 depends from claim 5, and requires that “the pH electrode is connected to

   a pH valve formed as an interchangeable modular component.”

          186.    For the reasons stated previously with respect to the claims discussed already, a

   pH valve with an electrode attached in the Bio-Rad accused products cannot infringe.

                  11.     Dependent Claim 8: “the pH valve includes an integrated flow cell for
                          in-line monitoring of pH levels”

          187.    Claim 8 depends from claim 7, and requires that “the pH valve includes an

   integrated flow cell for in-line monitoring of pH levels.” See claim 7.

                  12.     Dependent Claim 15: “the at least two fluid control valves include an
                          injection valve, a column valve with integrated pressure sensors, a
                          quaternary valve, an inlet valve, a sample inlet valve, a pH valve, or
                          an outlet valve.”

          188.    Claim 15 depends from claim 1, and requires “the at least two fluid control valves

   include an injection valve, a column valve with integrated pressure sensors, a quaternary valve,

   an inlet valve, a sample inlet valve, a pH valve, or an outlet valve.”

          189.    For the reasons stated previously with respect to the claims already discussed, any

   of these modules in the Bio-Rad system cannot meet the limitations of this claim. .

                  13.     Element [17.v]: “a panel member arranged to separate a fluidics
                          section from a non-fluidics section”

          190.    Element [17.v] of the ’420 patent requires “a panel member arranged to separate a

   fluidics section from a non-fluidics section.”

          191.    I have discussed why this element is not met with respect to my discussion of

   element 1(e) through 1.h. I incorporate those discussions fully for this element.

                  14.     Element [17.ix]: “wherein the housing comprises a liquid handling
                          panel with two or more component receiving positions adapted to
                          receive said interchangeable modular components such that, when

                                                    66
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 83 of 177 PageID #: 7987

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY


                          inserted, the fluidics section is external to the housing and the non-
                          fluidics section is internal to the housing”

          192.    See corresponding element of claim 1 which I incorporate herein. Element

                  15.     Element [17.xi]: “wherein each interchange modular component
                          includes a dedicated CPU unit allowing the interchangeable modular
                          component to independently perform operations in response to
                          instructions over the system bus”

          193.    Element [17.xi] of the ’420 patent requires “each interchange modular component

   includes a dedicated CPU unit allowing the interchangeable modular component to

   independently perform operations in response to instructions over the system bus.”

          194.    I have discussed why this element is not met with respect to my discussion of

   element 1.k . I incorporate those discussions fully for this element.

          195.    In summary, a person of ordinary skill in the art would not read this limitation to

   mean that the “modular fluid handling unit” cpu does nothing more than take the signal that the

   master control unit has sent and forward it. For example, if the master control unit sent out a

   signal that would deliver a certain voltage or current to a module to make it operate at a certain

   level (e.g., A high or low signal), one of ordinary skill in the art would not read the specification

   to mean that the CPU would take an instruction and merely create that same current or voltage or

   simply translate that instruction into a different format.

          196.    Rather, one of ordinary skill in the art would understand the passage in the

   specification relating to the use independent operation of the CPU to mean that a signal is

   received from the master control unit and then the CPU does something above and beyond what

   that signal indicates and what the MCU would have done on its own, something that is

   independent of the signal the CPU sent.

                  16.     Element [17.xiii]: “wherein said housing is adapted to accommodate
                          at least one pump, at least one sensor unit, and at least two fluid
                          control valves of different configurations, of which at least two of the

                                                     67
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 84 of 177 PageID #: 7988

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY


                          pump, the sensor unit, and the fluid control valves are
                          interchangeable modular components”

          197.    Element [17.xiii] of the ’420 patent requires “said housing is adapted to

   accommodate at least one pump, at least one sensor unit, and at least two fluid control valves of

   different configurations, of which at least two of the pump, the sensor unit, and the fluid control

   valves are interchangeable modular components”

          198.    I have discussed why this element is not met with respect to my discussion of

   element 1.k of the ’420 patent. I incorporate those discussions fully for this element.

                  17.     Dependent Claim 22

          199.    Claim 22 is analogous to dependent claim 5. See VII.A.8.

                  18.     Dependent Claim 23

          200.    Claim 23 is analogous to dependent claim 6. See VII.A.9.

                  19.     Dependent Claim 24

          201.    Claim 24 is analogous to dependent claim 7. See VII.A.10.

                  20.     Dependent Claim 25

          202.    Claim 25 is analogous to dependent claim 8. See VII.A.11.

                  21.     Element [27.e]: “a panel member arranged to separate a fluidics
                          section from a non-fluidics section”

          203.    Element [27.e] of the ’420 patent requires “a panel member arranged to separate a

   fluidics section from a non-fluidics section.”

          204.    I have discussed why this element is not met with respect to my discussion of

   element 1.h. I incorporate those discussions fully for this element.

          205.    The NGC System does not infringe this element because the NGC System does

   not include “a panel member arranged to separate the fluidics section from the non-fluidics

   section” as claimed. I incorporate my discussion of elements [1.e] and [1.f] for this element. In

                                                    68
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 85 of 177 PageID #: 7989

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   summary, the electronics in the housing are not a separate non-fluidics section from the

   electronics Dr. Wereley describes as embedded in the panel member. “Embedding” as shown

   with the arrangement of Bergstrom does not create separate sections. There is no way to square

   the representations the inventors made about Mourtada, Bergstrom and Hess with respect to

   separation, with the arrangement in the Bio-Rad accused modules that have electronics adjacent

   to and on the same side of the panel member as the fluidics. At a minimum, the electronics that

   Dr. Wereley describes as being embedded in the panel member are the fluidics in the Bio-Rad

   accused modules, which are not on “either side” of the panel member as the inventors said they

   must be. Ex. G at 1451 (“The detector module 10 of Fig. 10 illustrates that fluid and electrical

   parts are adjacent not on either side of a panel.”)(emphasis added).

                  22.     Element [27.i]: “wherein the housing comprises a liquid handling
                          panel with at least four component receiving positions arranged in a
                          two dimensional array and adapted to receive said interchangeable
                          modular components such that, when inserted, the fluidics section is
                          external to the housing and the non-fluidics section is internal to the
                          housing”

          206.    Element [27.i] of the ’420 patent requires “wherein the housing comprises a liquid

   handling panel with at least four component receiving positions arranged in a two dimensional

   array and adapted to receive said interchangeable modular components such that, when inserted,

   the fluidics section is external to the housing and the non-fluidics section is internal to the

   housing.”

          207.    I have discussed why this element is not met with respect to my discussion of

   elements 1(e), 1(f) and 1(h). I incorporate those discussions fully for this element.

          208.     The NGC System does not infringe this element because the alleged housing

   lacks the underlined portions of the claim element: “the housing comprises a liquid handling

   panel with at least four component receiving positions arranged in a two dimensional array and


                                                     69
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 86 of 177 PageID #: 7990

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   adapted to receive said interchangeable modular components such that, when inserted, the

   fluidics section is external to the housing and the non-fluidics section is internal to the housing.”

          209.    In summary, the failure of proof for this element is most easily demonstrated with

   reference to the inventors’ discussion of the Hess reference. As discussed with respect to

   elements 1(e) and 1(f), in the Hess reference, each module had electronics sealed in a box and

   fluidics visible from a side that one can consider the front of the box. The inventors pointed out

   that what the examiner was considering the modules also had a single electrical connection

   exiting the back of the box. See e.g. ¶ 91-93 herein. For this reason, they concluded that Hess

   did not have a non fluidics section internal to said housing and a fluidics section external to said

   housing. There is no way for one of ordinary skill in the art to distinguish the arrangement in

   Hess that the inventors said was outside the scope of their invention with the arrangement in the

   accused modules. In the accused modules, there are electronics outside the housing. Those

   electronics cannot be a section that is distinct from the electronics that are inside the housing,

   just like the single electronic connection in Hess was not distinct from the electronics contained

   in the sealed boxes. Because the electronics inside the sealed boxes in Hess, that the examiner

   considered a housing did not constitute a non fluidics section that was internal to said housing

   when inserted, one of ordinary skill in the art could not also consider the electronics that Dr.

   Wereley considered to be embedded in the panel member to be a non fluidic section that is

   distinct from the electronics that are inside the housing in the Bio-Rad accused modules.

          210.    Therefore, Dr. Wereley has failed to meet his burden to establish the existence of

   this element in the accused fluid handling modules.

                  23.     Element [27.k]: “wherein each interchangeable modular component
                          includes a dedicated CPU unit allowing the interchangeable modular
                          component to independently perform operations in response to
                          instructions over the system bus”

                                                    70
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 87 of 177 PageID #: 7991

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          211.    Element [27.k] of the ’420 patent requires “each interchangeable modular

   component includes a dedicated CPU unit allowing the interchangeable modular component to

   independently perform operations in response to instructions over the system bus.”

          212.    I have discussed why this element is not met with respect to my discussion of

   element 1.k of the ’420 patent. I incorporate those discussions fully for this element.

          213.    In summary, a person of ordinary skill in the art would not read this limitation to

   mean that the “modular fluid handling unit” cpu does nothing more than take the signal that the

   master control unit has sent and forward it. For example, if the master control unit sent out a

   signal that would deliver a certain voltage or current to a module to make it operate at a certain

   level (e.g., A high or low signal), one of ordinary skill in the art would not read the specification

   to mean that the CPU would take an instruction and merely create that same current or voltage or

   simply translate that instruction into a different format.

          214.    Rather, one of ordinary skill in the art would understand the passage in the

   specification relating to the use independent operation of the CPU to mean that a signal is

   received from the master control unit and then the CPU does something above and beyond what

   that signal indicates and what the MCU would have done on its own, something that is

   independent of the signal the CPU sent.

                  24.     Element [27.m]: “wherein said housing is adapted to accommodate at
                          least one pump, at least one sensor unit and at least two fluid control
                          valves of different configurations, of which at least two of the pump,
                          the sensor unit, and the fluid control valves are interchangeable
                          modular components”

          215.    For the reasons stated previously the sample inject module and the two system

   pump modules are not interchangeable modular components because the interchangeable

   modular components of claim 1 need to have the fluidics and non fluidics sections of elements

   1.e and 1.f as well as the separation requirements of elements 1 (h, i, j) and the independent
                                                     71
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 88 of 177 PageID #: 7992

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   operations requirements of element 1.k and identification requirement of 1(l) which the sample

   inject module and the two pump modules do not have as described previously which I

   incorporate herein.

          216.    In summary, with respect to the UV module that Dr. Wereley points relies on to

   satisfy this claim element, he identifies a sensor unit, but neither the Bio-Rad single or multi-

   wavelength UV detectors qualifies as interchangeable modular units that can satisfy this element

   because neither has the required fluidics and non fluidics sections, a panel member for separating

   those sections, and a liquid handling panel for separating those sections, nor does either satisfy

   the requirement that the electronics be internal to the housing when inserted.

          217.    One of ordinary skill in the art reading the file history, specification and claims

   would conclude that the Bio-Rad single and multi-wavelength detectors are not interchangeable

   modular units as required by the claims. In fact, the inventors addressed this very type of

   component and unequivocally stated that such a detector did not come within the claims of its

   invention.

                  25.     Dependent Claim 30: “the system further comprises a pH electrode
                          that is external to the housing, and wherein the pH electrode is
                          connected to a pH valve formed as an interchangeable modular
                          component”

          218.    Claim 30 depends from claim 27, and requires that “the system further comprises

   a pH electrode that is external to the housing, and wherein the pH electrode is connected to a pH

   valve formed as an interchangeable modular component.”

          219.    I have discussed why this element is not met with respect to my discussion of

   element 1.e and claim 5. I incorporate those discussions fully for this element. Therefore, the

   “pH electrode” is not “external to the housing” as required.

          B.      Non-Infringement of the ’589 Patent


                                                    72
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 89 of 177 PageID #: 7993

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY


                  1.      Element [1.d]: “wherein the housing unit comprises on one external
                          side of the housing unit a plurality of receiving positions, each
                          receiving position adapted to receive the modular fluid handling units
                          therein such that a fluid handling section thereof is on the external
                          side of the housing unit, the receiving positions being arranged in a
                          two dimensional array”

          220.    Element [1.d]: “wherein the housing unit comprises on one external side of the

   housing unit a plurality of receiving positions, each receiving position adapted to receive the

   modular fluid handling units therein such that a fluid handling section thereof is on the external

   side of the housing unit, the receiving positions being arranged in a two dimensional array.”

          221.    I have discussed why there is not fluid handling section in the accused products

   with respect to claim 1 of the 420 paten which I incorporate fully herein.

                  2.      Element [1.g]: “wherein each modular fluid handling unit . . . includes
                          a CPU for independently performing fluid control operations in
                          response to instructions over a system BUS”

          222.    Element [1.g] of the ’589 patent requires “wherein each modular fluid handling

   unit . . . includes a CPU for performing fluid control operations independently irrespective of the

   location within the housing unit.”

          223.    See discussion for corresponding element of claim 1 of the 420 patent

   incorporated herein.

                  3.      Element [6.f]: “each modular fluid handling unit includes a CPU for
                          performing fluid control operations independently irrespective of the
                          location within the housing unit”

          224.    See corresponding element of claim 1 of the 420 patent incorporated herein.

                  4.      Dependent Claim 7: “housing unit is adapted to accommodate at least
                          one pump, at least one sensor unit and at least two fluid control valves
                          of different configurations, of which at least two of the pump, the
                          sensor unit, and the fluid control valves are freely arrangeable
                          modular fluid handling units”




                                                   73
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 90 of 177 PageID #: 7994

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          225.    Claim 7 depends from 6, and requires that the “housing unit is adapted to

   accommodate at least one pump, at least one sensor unit and at least two fluid control valves of

   different configurations, of which at least two of the pump, the sensor unit, and the fluid control

   valves are freely arrangeable modular fluid handling units.”

          226.    I have discussed why this element is not met with respect to my discussion of

   claim 1 and element 1.e and dependent claims 5-6 of the ’420 patent. I incorporate those

   discussions fully for this element.

                  5.       Dependent Claim 8: “housing unit is adapted to accommodate at least
                           one pump, at least one sensor unit and at least two fluid control valves
                           of different configurations, of which at least two of the pump, the
                           sensor unit and the fluid control valves are arranged as modular fluid
                           handling units”

          227.    Claim 8 depends from 1, and requires that the “housing unit is adapted to

   accommodate at least one pump, at least one sensor unit and at least two fluid control valves of

   different configurations, of which at least two of the pump, the sensor unit and the fluid control

   valves are arranged as modular fluid handling units.”

          228.    I have discussed why this element is not met with respect to my discussion of

   element 1.e and dependent claims 5-6 of the ’420 patent. I incorporate those discussions fully

   for this element.

                  6.       Dependent Claim 9: “the at least two fluid control valves include an
                           injection valve, a column valve with integrated pressure sensors, a
                           quaternary valve, an inlet valve, a sample inlet valve, a pH valve, and
                           an outlet valve”

          229.    Claim 9 depends from claim 8, which in turn depends from claim 1, and requires

   that “the at least two fluid control valves include an injection valve, a column valve with

   integrated pressure sensors, a quaternary valve, an inlet valve, a sample inlet valve, a pH valve,

   and an outlet valve.”


                                                    74
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 91 of 177 PageID #: 7995

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          230.    I have discussed why this element is not met with respect to my discussion of

   element 1.e and dependent claims 5-6 of the ’420 patent. I incorporate those discussions fully

   for this element.

                  7.      Dependent Claim 13: “the automatic liquid chromatography system
                          further comprises a pH electrode that is external to the housing unit,
                          and wherein the pH electrode is connected to a pH valve arranged as
                          a modular fluid handling unit”

          231.    Claim 13 depends from claim 1, and requires that “the automatic liquid

   chromatography system further comprises a pH electrode that is external to the housing unit, and

   wherein the pH electrode is connected to a pH valve arranged as a modular fluid handling unit.”

          232.    I have discussed why this element is not met with respect to my discussion of

   element 1.e and dependent claims 5-6 of the ’420 patent. I incorporate those discussions fully

   for this element.

                  8.      Dependent Claim 14: “the pH valve includes an integrated flow cell
                          for in-line monitoring of pH levels”

          233.    Claim 14 depends from claim 13, and requires that “the pH valve includes an

   integrated flow cell for in-line monitoring of pH levels.”

          234.    I have discussed why this element is not met with respect to my discussion of

   element 1.e and dependent claims 5-6 of the ’420 patent. I incorporate those discussions fully

   for this element.

                  9.      Dependent Claim 21: “the fluid handling section of the modular fluid
                          handling unit is sealed from an internal side of the housing unit when
                          fitted in a receiving position of the housing unit”

          235.    Claim 21 depends from claim 20, and requires that “the fluid handling section of

   the modular fluid handling unit is sealed from an internal side of the housing unit when fitted in a

   receiving position of the housing unit.”



                                                   75
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 92 of 177 PageID #: 7996

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          236.    I have discussed why this element is not met with respect to my discussion of

   element 1.h of the ’420 patent. I incorporate those discussions fully for this element.

          237.    The NGC System does not infringe this element because the NGC System does

   not include “a panel member arranged to separate the fluidics section from the non-fluidics

   section” as claimed. I incorporate my discussion of elements [1.e] and [1.f] for this element. In

   summary, the electronics in the housing are not a separate non-fluidics section from the

   electronics Dr. Wereley describes as embedded in the panel member. “Embedding” as shown

   with the arrangement of Bergstrom does not create separate sections. There is no way to square

   the representations the inventors made about Mourtada, Bergstrom and Hess with respect to

   separation, with the arrangement in the Bio-Rad accused modules that have electronics adjacent

   to and on the same side of the panel member as the fluidics. At a minimum, the electronics that

   Dr. Wereley describes as being embedded in the panel member are the fluidics in the Bio-Rad

   accused modules, which are not on “either side” of the panel member as the inventors said they

   must be. Ex. G at 1451 (“The detector module 10 of Fig. 10 illustrates that fluid and electrical

   parts are adjacent not on either side of a panel.”)(emphasis added).

                  10.      Dependent Claim 24: “a pH electrode that is external to the housing
                           unit, and wherein the pH electrode is connected to a pH valve
                           arranged as a modular fluid handling unit”

          238.    Claim 24 depends from claim 6, and requires “a pH electrode that is external to

   the housing unit, and wherein the pH electrode is connected to a pH valve arranged as a modular

   fluid handling unit.”

          239.

                  11.      Dependent Claim 25: “the pH valve includes an integrated flow cell
                           for in-line monitoring of pH levels”




                                                   76
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 93 of 177 PageID #: 7997

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          240.    Claim 24 depends from claim 24, which depends from claim 6, and requires “the

   pH valve includes an integrated flow cell for in-line monitoring of pH levels.”

          241.    I have discussed why this element is not met with respect to my discussion of

   element 1.e and dependent claims 5-6 of the ’420 patent. I incorporate those discussions fully

   for this element.

                  12.    Dependent Claim 26: “the modular fluid handling units include two
                         double piston pumps, one injection valve for injecting a sample onto a
                         column connecting a flow path of the liquid chromatography system,
                         a UV monitor, and a mixer”

          242.    Claim 26 depends from claim 6, and requires “the modular fluid handling units

   include two double piston pumps, one injection valve for injecting a sample onto a column

   connecting a flow path of the liquid chromatography system, a UV monitor, and a mixer.”

          243.    I have discussed why this element is not met with respect to my discussion of

   element 1.e and dependent claims 5-6 of the ’420 patent. I incorporate those discussions fully

   for this element.

          C.      Non-Infringement of the ’590 Patent

                  1.     Element [1.b]: “interchanging at least two of the interchangeable
                         modular components in a housing unit comprising at least four
                         component receiving positions arranged in a two dimensional array,
                         so as to allow for modification of the liquid chromatography fluid flow
                         path among the at least four interchangeable modular components”

          244.    Dr. Wereley has not shown that this element was met. I understand that in order

   to infringe this claim, which is a method claim the steps claimed need to have been performed.

   Additionally, they need to have been performed in the United States and after the 590 patent

   issued on January 18, 2017. I see no such proof offered in Dr. Wereley’s report.

          245.    At paragraphs 491-507, Dr. Wereley states that he has seen videos of people

   changing modules. But he does not establish in his report where this alleged changing is


                                                   77
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 94 of 177 PageID #: 7998

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

   occurring, and he does not establish the date on which the alleged changing occurred. Further he

   does not establish that the fluid flow path actually changed. I understand that this element

   requires that fluid be flowed through the system and that the path be different than the path that

   existed before the change. I do not see evidence of that in Dr. Wereley’s report.

          246.    Moreover, Dr. Wereley’s claim, citing testimony from Mr. Chapman at ¶ 501, that

   Bio-Rad changes the modules on customers machines approximately             of the time does not

   establish infringement of this element. First, the testimony from Mr. Chapman stated that he

   guessed changes were made in         of the occasions where he was present helping customers.

   That does not mean that Mr. Chapman is present at 100% of customer sites and thus his guess of

        equates to      of Bio-Rad customers performing this operation. Second, Mr. Chapman did

   not testify that the times where he was present and customers made changes were done in the

   United States and after January 18, 2017. Last, Mr. Chapman did not testify that the fluid flow

   patent changed. Moving a module to a different position does not necessarily change the flow

   path. For example if one has two pump modules, module one can be placed where module 2

   was, and a new pump can then be placed where module one was.

          247.    Additionally, Dr. Wereley cites as proof the fact that Discover machines are

   shipped with no modules in them and then are populated with modules. But placing a module in

   a machine with no modules does not satisfy the claim. Rather, modules must be taken out, and

   the flow path in situation one and situation two, (the interchanged modules) must be different.

   That is not possible when the first situation had no flow path at all because it had no modules.

                  2.      Element [1.c]: “wherein each of the at least four interchangeable
                          modular components comprises a CPU unit for independently
                          performing fluid control operations in response to instructions from a
                          system controller when installed in a component receiving position of
                          the housing unit”



                                                   78
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 95 of 177 PageID #: 7999

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          248.    Element [1.c] of the ’590 patent requires “wherein each of the at least four

   interchangeable modular components comprises a CPU unit for independently performing fluid

   control operations in response to instructions from a system controller when installed in a

   component receiving position of the housing unit.”

          249.    The NGC System does not infringe claim 1 of the ’590 patent because it lacks “at

   least four interchangeable modular components comprises a CPU unit for independently

   performing fluid control operations in response to instructions from a system controller when

   installed in a component receiving position of the housing unit.”

          250.    I have discussed why this element is not met with respect to my discussion of

   elements 1.k of the ’420 patent. I incorporate those discussions fully for this element.

          251.    In summary, a person of ordinary skill in the art would not read this limitation to

   mean that the “modular fluid handling unit” cpu does nothing more than take the signal that the

   master control unit has sent and forward it. For example, if the master control unit sent out a

   signal that would deliver a certain voltage or current to a module to make it operate at a certain

   level (e.g., A high or low signal), one of ordinary skill in the art would not read the specification

   to mean that the CPU would take an instruction and merely create that same current or voltage or

   simply translate that instruction into a different format.

          252.    Rather, one of ordinary skill in the art would understand the passage in the

   specification relating to the use independent operation of the CPU to mean that a signal is

   received from the master control unit and then the CPU does something above and beyond what

   that signal indicates and what the MCU would have done on its own, something that is

   independent of the signal the CPU sent.

                  3.      Claims 2 and 3, Flow path shortened



                                                     79
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 96 of 177 PageID #: 8000

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

           253.    None of the evidence that Dr. Wereley cited shows that even if modules are

   interchanged, the flow path is shortened. The same is true for the evidence he cited for claim 3.

   Thus, he failed to meet his burden on these claims.

                   4.      Claims 10 and 12

           254.    Dr. Wereley has not met his burden to establish infringement of these claims.

   While he says the steps claimed could be done, he points to nothing where these steps were

   actually done in the United States after Jan. 18, 2017. That is what is necessary to establish

   infringement of this method claim. For this reason, he has not met his burden to show

   infringement.

                   5.      Element [13.h]: “comprising a CPU that allows independent fluid control
                           operations in response to instructions from the main controller when
                           installed in the component receiving position of the housing unit”

           255.    Element [13.h] requires “the at least two interchangeable modular fluid handling

   units … compris[e] a CPU that allows independent fluid control operations in response to

   instructions from the main controller when installed in the component receiving position of the

   housing unit”

           256.    I have discussed why this element is not met with respect to my discussion of

   element 1.k of the ’420 patent. I incorporate those discussions fully for this element.

           257.    In summary, a person of ordinary skill in the art would not read this limitation to

   mean that the modular component’s cpu does nothing more than take the signal that the master

   control unit has sent and forward it. For example, if the master control unit sent out a signal that

   would deliver a certain voltage or current to a module to make it operate at a certain level (e.g.,

   A high or low signal), one of ordinary skill in the art would not read the specification to mean

   that the CPU would take an instruction and merely create that same current or voltage or simply

   translate that instruction into a different format.

                                                     80
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 97 of 177 PageID #: 8001

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          258.     Rather, one of ordinary skill in the art would understand the passage in the

   specification relating to the use independent operation of the CPU to mean that a signal is

   received from the master control unit and then the CPU does something above and beyond what

   that signal indicates and what the MCU would have done on its own, something that is

   independent of the signal the CPU sent.

                   6.     Claim 14 “adding an expansion housing unit that includes a plurality
                          of component receiving positions, each component receiving position
                          being adapted to receive the at least one interchangeable modular
                          fluid handling unit, and placing at least one additional
                          interchangeable modular fluid handling unit in one of the component
                          receiving positions in the expansion housing”

          259.     While Dr. Wereley states that the elements of these claims could be done, he does

   not cite evcidence showing that the expansion housings were used. Nor does he show any use in

   the United States after January 18, 2017. He has therefore failed to meet his burden to establish

   infringement.

                   7.     Claim 17: “the CPU allows for automatic identification by the liquid
                          chromatography system upon placement in a component receiving
                          position of similar size and shape”

          260.     I do not agree with Dr. Wereley that the CPU does need to do the identification.

   In any event, the testimony that Dr. Wereley cites and his conclusion about infringement of this

   claim are inconsistent with the conclusions he reached in corresponding claims of the 420 patent

   where he stated that the MCU was doing the identification. I incorporated the arguments I made

   with respect to that claim. Moreover as with the other claims in this patent he has not shown that

   the method was actually performed in the U.S. at the proper time.

                   8.     Claim 18: “the at least two interchangeable modular fluid handling
                          units are connected to the system by a system BUS”




                                                    81
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 98 of 177 PageID #: 8002

             HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

             261.   Dr. Wereley has not provided any evidence showing that this step was performed

   in the U.S. at the proper time to establish infringement. Therefore he has failed to meet his

   burden of proof.

             D.     The ’591 Patent

                    1.     The NGC System Does Not Infringe Claim 9 of the ’591 Patent at
                           Least Because it Lacks Several Elements in Claim 1 from Which it
                           Depends

             262.   Claim 9 depends on claim 1. I note that claim 1 of the ’591 patent is nearly

   identical to claim 1 of the ’420 patent. Thus, I incorporate my analysis of claim 1 of the ’420

   patent.

                           (a)     Element [1.v]: an external fluidics section

             263.   Element [1.v] requires “an external fluidics section.”

             264.   I have discussed why this element is not met with respect to my discussion of

   element 1.e of the ’420 patent. I incorporate those discussions fully for this element.

                           (b)     Element [1.vi]: an internal non fluidics section

             265.   I have discussed why this element is not met with respect to my discussion of

   element 1.f of the ’420 patent. I incorporate those discussions fully for this element.

                           (c)     Element [1.viii]: “a panel member arranged to separate the
                                   fluidics section from the non-fluidics section”

             266.   Element [1.viii] of claim 1 of the ’591 patent requires “a panel member arranged

   to separate the fluidics section from the non-fluidics section.”

             267.   The NGC System does not infringe claim 9 at least because it lacks “a panel

   member arranged to separate the fluidics section from the non-fluidics section,” as claimed.

             268.   I have discussed why this element is not met with respect to my discussion of

   element 1.h of the ’420 patent. I incorporate those discussions fully for this element.


                                                     82
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 99 of 177 PageID #: 8003

           HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          269.    The NGC System does not infringe this element because the NGC System does

   not include “a panel member arranged to separate the fluidics section from the non-fluidics

   section” as claimed. I incorporate my discussion of elements [1.e] and [1.f] of the ’420 patent

   for this element. In summary, the electronics in the housing are not a separate non-fluidics

   section from the electronics Dr. Wereley describes as embedded in the panel member.

   “Embedding” as shown with the arrangement of Bergstrom does not create separate sections.

   There is no way to square the representations the inventors made about Mourtada, Bergstrom and

   Hess with respect to separation, with the arrangement in the Bio-Rad accused modules that have

   electronics adjacent to and on the same side of the panel member as the fluidics. At a minimum,

   the electronics that Dr. Wereley describes as being embedded in the panel member are the

   fluidics in the Bio-Rad accused modules, which are not on “either side” of the panel member as

   the inventors said they must be. Ex. G at 1451 (“The detector module 10 of Fig. 10 illustrates

   that fluid and electrical parts are adjacent not on either side of a panel.”)(emphasis added).

                          (d)     Element [1.ix]: “wherein the housing comprises a liquid
                                  handling panel with two or more component receiving
                                  positions adapted to receive said interchangeable modular
                                  components such that, when inserted, the fluidics section is
                                  external to the housing and the non-fluidics section is internal
                                  to the housing”

          270.    Element [1.ix] of claim 1 of the ’591 patent requires “wherein the housing

   comprises a liquid handling panel with two or more component receiving positions adapted to

   receive said interchangeable modular components such that, when inserted, the fluidics section is

   external to the housing and the non-fluidics section is internal to the housing.”

          271.    The NGC System does not infringe claim 9 at least because it lacks “wherein the

   housing comprises a liquid handling panel with two or more component receiving positions

   adapted to receive said interchangeable modular components such that, when inserted, the


                                                    83
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 100 of 177 PageID #:
                                    8004
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

  fluidics section is external to the housing and the non-fluidics section is internal to the housing,”

  as claimed.

          272.    I have discussed why this element is not met with respect to my discussion of

  elements 1.e and 1.f of the ’420 patent. I incorporate those discussions fully for this element.

                          (e)     Claim [1.xi]: “wherein each interchangeable modular
                                  component includes a dedicated CPU unit allowing the
                                  interchangeable modular component to independently perform
                                  operations in response to instructions over the system bus”

          273.    Dependent claim [1.xi] requires “wherein each interchangeable modular

  component includes a dedicated CPU unit allowing the interchangeable modular component to

  independently perform operations in response to instructions over the system bus.”

          274.    The NGC System does not infringe claim 9 at least because it lacks “wherein each

  interchangeable modular component includes a dedicated CPU unit allowing the interchangeable

  modular component to independently perform operations in response to instructions over the

  system bus,” as claimed.

          275.    I have discussed why this element is not met with respect to my discussion of

  element 1.k of the ’420 patent. I incorporate those discussions fully for this element.

          276.    In summary, a person of ordinary skill in the art would not read this limitation to

  mean that the modular component’s cpu does nothing more than take the signal that the master

  control unit has sent and forward it. For example, if the master control unit sent out a signal that

  would deliver a certain voltage or current to a module to make it operate at a certain level (e.g.,

  A high or low signal), one of ordinary skill in the art would not read the specification to mean

  that the CPU would take an instruction and merely create that same current or voltage or simply

  translate that instruction into a different format.




                                                    84
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 101 of 177 PageID #:
                                    8005
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

         277.    Rather, one of ordinary skill in the art would understand the passage in the

  specification relating to the use independent operation of the CPU to mean that a signal is

  received from the master control unit and then the CPU does something above and beyond what

  that signal indicates and what the MCU would have done on its own, something that is

  independent of the signal the CPU sent.

                 2.      Dependent Claim 26: “the pH electrode is connected to a pH valve
                         formed as an interchangeable modular component”

         278.    Claim 26 depends from claim 12, and recites that “the pH electrode is connected

  to a pH valve formed as an interchangeable modular component.”

         279.    I have discussed why this element is not met with respect to my discussion of

  element 1.e of the ’420 patent. I incorporate those discussions fully for this element.

                 3.      Dependent Claim 27: “the pH valve include[] an integrated flow cell
                         for in-line monitoring of pH levels”

         280.    Claim 27 depends from claim 26, and further requires that “the pH valve include[]

  an integrated flow cell for in-line monitoring of pH levels.”

         281.    I have discussed why this element is not met with respect to my discussion of

  element 1.e of the ’420 patent. I incorporate those discussions fully for this element.

         E.      Non-Infringement of the ’124 Patent

                 1.      Element [16.h]: “a panel member arranged to separate the fluidics
                         section from the non fluidics section and for attachment of the
                         modular component to a component position of the liquid handling
                         panel.”

         282.    Element [16.h] requires “a panel member arranged to separate the fluidics section

  from the non fluidics section and for attachment of the modular component to a component

  position of the liquid handling panel.”




                                                  85
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 102 of 177 PageID #:
                                    8006
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

         283.    The NGC System does not infringe claim 16 at least because it lacks “a panel

  member arranged to separate the fluidics section from the non fluidics section and for attachment

  of the modular component to a component position of the liquid handling panel,” as claimed.

         284.    I have discussed why this element is not met with respect to my discussion of

  element 1.h of the ’420 patent. I incorporate those discussions fully for this element.

         285.    The NGC System does not infringe this element because the NGC System does

  not include “a panel member arranged to separate the fluidics section from the non-fluidics

  section” as claimed. I incorporate my discussion of elements [1.e] and [1.f] of the ’420 patent

  for this element. In summary, the electronics in the housing are not a separate non-fluidics

  section from the electronics Dr. Wereley describes as embedded in the panel member.

  “Embedding” as shown with the arrangement of Bergstrom does not create separate sections.

  There is no way to square the representations the inventors made about Mourtada, Bergstrom and

  Hess with respect to separation, with the arrangement in the Bio-Rad accused modules that have

  electronics adjacent to and on the same side of the panel member as the fluidics. At a minimum,

  the electronics that Dr. Wereley describes as being embedded in the panel member are the

  fluidics in the Bio-Rad accused modules, which are not on “either side” of the panel member as

  the inventors said they must be. Ex. G at 1451 (“The detector module 10 of Fig. 10 illustrates

  that fluid and electrical parts are adjacent not on either side of a panel.”)(emphasis added).

                 2.      Element [16.i]: “wherein the liquid handling panel of the housing and
                         the panel members are arranged such that the fluidics sections are
                         external to the housing and respective non fluidics sections are
                         internal to the housing”

         286.    Element [16.i] requires “wherein the liquid handling panel of the housing and the

  panel members are arranged such that the fluidics sections are external to the housing and

  respective non fluidics sections are internal to the housing.”


                                                   86
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 103 of 177 PageID #:
                                    8007
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

         287.    The NGC System does not infringe claim 16 at least because it lacks “the liquid

  handling panel of the housing and the panel members are arranged such that the fluidics sections

  are external to the housing and respective non fluidics sections are internal to the housing” as

  claimed.

         288.    I have discussed why this element is not met with respect to my discussion of

  elements 1.e and 1.f of the ’420 patent. I incorporate those discussions fully for this element.

                 3.      Element [16.j]: “respective non fluidics sections are internal to the
                         housing”

         289.    Element [16.j] requires that the “respective non fluidics sections are internal to the

  housing.”

         290.    I have discussed why this element is not met with respect to my discussion of

  element 1.f of the ’420 patent. I incorporate those discussions fully for this element.

                 4.      Dependent Claim 20: “wherein each of the interchangeable modular
                         components includes a dedicated CPU unit allowing each of the
                         interchangeable modular components to independently perform
                         operations in response to instructions over the bus”

         291.    Element [20.c] requires “wherein each of the interchangeable modular

  components includes a dedicated CPU unit allowing each of the interchangeable modular

  components to independently perform operations in response to instructions over the bus.”

         292.    The NGC System does not infringe Claim 20 at least because it lacks “wherein

  each of the interchangeable modular components includes a dedicated CPU unit allowing each of

  the interchangeable modular components to independently perform operations in response to

  instructions over the bus” as claimed.

         293.    I have discussed why this element is not met with respect to my discussion of

  element 1.k of the ’420 patent. I incorporate those discussions fully for this element.



                                                  87
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 104 of 177 PageID #:
                                    8008
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

          294.    In summary, a person of ordinary skill in the art would not read this limitation to

  mean that the modular component’s cpu does nothing more than take the signal that the master

  control unit has sent and forward it. For example, if the master control unit sent out a signal that

  would deliver a certain voltage or current to a module to make it operate at a certain level (e.g.,

  A high or low signal), one of ordinary skill in the art would not read the specification to mean

  that the CPU would take an instruction and merely create that same current or voltage or simply

  translate that instruction into a different format.

          295.    Rather, one of ordinary skill in the art would understand the passage in the

  specification relating to the use independent operation of the CPU to mean that a signal is

  received from the master control unit and then the CPU does something above and beyond what

  that signal indicates and what the MCU would have done on its own, something that is

  independent of the signal the CPU sent.

                  5.      Dependent Claim 28 “the system includes two double piston pumps,
                          one injection valve for injecting sample onto a column connecting to
                          the flow path of the liquid chromatography system, a UV monitor,
                          and a mixer”

          296.    Claim 28 depends from claim 16, and further requires that the system recited there

  comprise “two double piston pumps, one injection valve for injecting sample onto a column

  connecting to the flow path of the liquid chromatography system, a UV monitor, and a mixer.”

          297.    I have discussed why this element is not met with respect to my discussion of

  element 1.e of the ’420 patent. I incorporate those discussions fully for this element.

                  6.      Dependent Claim 30: “further includes a pH-valve with an integrated
                          flow cell for in-line monitoring of pH levels, and a quaternary valve
                          for automatic buffer preparation and formation of quaternary
                          gradients”

          298.    Claim 30 depends from claim 28, which in turn depends on claim 16, and requires

  that the system “further includes a pH-valve with an integrated flow cell for in-line monitoring of

                                                    88
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 105 of 177 PageID #:
                                    8009
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

  pH levels, and a quaternary valve for automatic buffer preparation and formation of quaternary

  gradients.”

         299.    I have discussed why this element is not met with respect to my discussion of

  element 1.e of the ’420 patent. I incorporate those discussions fully for this element.

  IX.    NON-INFRINGING ALTERNATIVES

         300.    I have also been asked to opine on the existence of non-infringing alternatives and

  the relative difficult in creating a non infringing alternative by modifying the accused NGC

  products. In summary, it is my opinion that non-infringing alternatives, such as the Bio-Rad

  DuoFlow, exist. That chromatography system was the predecessor to the NGC. Moreover,

  modifications to the NGC could be designed which would avoid infringement.

         301.




         302.    In this regard, Dr. Wereley has his analysis backwards. He states that not having

  a CPU on each module would result in increased cost and complexity and it is not clear that it
                                                  89
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 106 of 177 PageID #:
                                    8010
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




  DATED: October 21, 2020
                                        Bruce K. Gale, Ph.D.
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 107 of 177 PageID #:
                                    8011




                         EXHIBIT 3
   Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 108 of 177 PageID #:
                                       8012

                                                                                        1


                 1                   IN THE UNITED STATES DISTRICT COURT

                 2                   IN AND FOR THE DISTRICT OF DELAWARE

                 3                                        - - -

                 4
                       GE HEALTHCARE BIO-SCIENCES                :   CIVIL ACTION
                 5     AB, GE HEALTHCARE                         :
                       BIO-SCIENCES CORPORATION,                 :
                 6     and GENERAL ELECTRIC                      :
                       COMPANY,                                  :
                 7                                               :
                                         Plaintiffs,             :
                 8                                               :
                            vs.                                  :
                 9                                               :
                       BIO-RAD LABORATORIES, INC.,               :
                 10                                              :
                                         Defendant.              :   NO. 18-1899-CFC
                 11

                 12                                        - - -

                 13                                      Wilmington, Delaware
                                                         Thursday, May 14, 2020
                 14                                      10:30 o'clock, a.m.
                                                         ***Telephone conference
                 15
                                                           - - -
                 16
                      BEFORE:   HONORABLE COLM F. CONNOLLY, U.S.D.C.J.
                 17
                                                           - - -
                 18
                      APPEARANCES:
                 19

                 20                  SHAW KELLER LLP
                                     BY: JOHN W. SHAW, ESQ.
                 21

                 22                             -and-

                 23

                 24
                                                                       Valerie J. Gunning
                 25                                                    Official Court Reporter




1 of 42 sheets                              Page 1 to 1 of 105                         05/19/2020 12:26:57 PM
     Case 1:18-cv-01899-CFC-SRF Document
                                     94
                                         194 Filed 12/22/20 Page 109 of 177 PageID #: 96
                                         8013
 1    doesn't say anything about what is going to be in the                   1   right, because electronics components are explicitly recited
 2    fluidics section. It's just saying, hey, look, we have a                2   in the claim.
 3    non-fluidics section. Your prior art does not teach a                   3               So that's what they are talking about, there's
 4    non-fluidics section. That's the distinction. So that                   4   no electronic components in the fluidics section. They
 5    can't arise to a clear and unmistakable disavowal because               5   would be crazy to do so because the specification literally
 6    they are talking about two different things.                            6   describes several examples where there are electronics on
 7                What they are saying is, hey, look, you need to             7   the fluidics side.
 8    move all of the electronics into the, into this non-fluidics            8               MR. BILSKER: Your Honor, I apologize for
 9    section. All they were saying is like, look, what you are               9   interrupting, but did he say page 1477?
10    pointing to as a non-fluidics section, it's not a                      10               THE COURT: Yes.
11    non-fluidics section because it has electronic components in           11               MR. BILSKER: Okay.
12    it.                                                                    12               MS. SKLENAR: Your Honor, if I can just
13                THE COURT: But it says, look at slide 59. In               13   interrupt for a second. This is Ms. Sklenar.
14    Bergstrom, the opposite is taught. Fluid and non-fluidic               14               If I could propose a compromise position in
15    parts are together, and you are saying, no. You know,                  15   order to address some of the comments that Your Honor has
16    because of the definition you want me to adopt, you want a             16   made, but also try to get at the issue that I think we're
17    one-way street. You don't want to have reciprocity, so you             17   concerned about.
18    want to have non-fluidic as defined as not including                   18               THE COURT: Okay.
19    fluidic, but fluidic sections not defined as barring                   19               MS. SKLENAR: If we could look at Figure 4A,
20    non-fluidics, and yet --                                               20   I can give you my proposed compromise with reference to
21                MR. MILLER: And -- I'm sorry. Go ahead.                    21   that.
22                THE COURT: And then to overcome the objection,             22               THE COURT: Okay.
23    you say in Bergstrom the fluid and the non-fluidic parts are           23               MS. SKLENAR: In light of Your Honor's comments,
24    together, which is what you want to have now in the fluidics           24   we could agree to construction where there needs to be a
25    section.                                                               25   fluidics section with only fluidics, and that there needs to


                                                             95                                                                          97


 1                MR. MILLER: Well, but the entire discussion is              1   be a non-fluidics section that can't have fluidics, but what
 2    about what the Examiner was saying was a non-fluidics                   2   we're trying to preserve and carve out is this idea that
 3    section.                                                                3   it's possible that there could be another section somewhere
 4                So the non-fluidics section --                              4   on the module -- you know, not in the fluidics section, but
 5                THE COURT: Show me where it is clear from the               5   somewhere else. For example, if we look at Figure 4A and
 6    prosecution history they are only talking about a                       6   you see 28, which was the panel number, what we're trying to
 7    "non-fluidic section."                                                  7   prevent is someone from saying, we don't infringe this claim
 8                MR. MILLER: Give me a moment, Your Honor.                   8   if we have, say, stuck in the panel member 28 some lights.
 9                (Pause.)                                                    9   So they'll say, well, there's electronics there and it's not
10                MR. MILLER: Are you looking at Exhibit D?                  10   in the non-fluidics section.
11                THE COURT: Yes, I'm there.                                 11               So if Bio-Rad's construction is adopted, which
12                MR. MILLER: I think if you go to 1477. In the              12   says all electronics for the module have to be in the
13    heat of the moment, this is all I can do right now.                    13   non-fluidics section, they would basically be excluding that
14                THE COURT: Okay. I'm there.                                14   configuration from the claim where you got electronics
15                MR. MILLER: At the top there it says, wherein              15   elsewhere but they are not in the fluidics section.
16    this -- one, two, three, four, five lines down.                        16               THE COURT: But, see, actually, this is very
17                THE COURT: Okay.                                           17   interesting that you propose this. If you recall, I
18                MR. MILLER: It says, wherein the liquid                    18   actually led with the questions that exactly went to this
19    handling panel, the objects are arranged such that each                19   issue, because my first question was about, can you have, do
20    external fluidics of the unit is separated from its                    20   you have to have electronic components in the fluidics
21    respective modular section by the liquid handling panel. It            21   section, because I think it's clear that the written
22    says it is not disclosed in the prior art.                             22   description allows for there to be non-fluidic components
23                So, and then they made a claim to say that the             23   external to the non-fluidics section. They just, and I
24    fluidics section comprised electronics and electrical                  24   think this is a key, they just can't be in the fluidics
25    components. And I would submit that that is support to us,             25   section.
25 of 42 sheets                                                   Page 94 to 97 of 105                                        05/19/2020 12:26:57 PM
     Case 1:18-cv-01899-CFC-SRF Document
                                     98
                                         194 Filed 12/22/20 Page 110 of 177 PageID #: 100
                                         8014
 1                So basically, what you are saying makes sense to                1   just not what they said during the prosecution. The section
 2    me, I think. Let's hear from Bio-Rad says.                                  2   was defined as all parts of that type, and that's again, if
 3                MR. BILSKER: Absolutely not, Your Honor.                        3   we go through slide 58, 59 --
 4                THE COURT: Why not?                                             4              THE COURT: But I guess what I'm getting at it
 5                MR. BILSKER: Because again, it begs the                         5   is, I think, GE, would you agree then, would you agree to
 6    question. What is a section? They want to say you can have                  6   Bio-Rad's construction?
 7    a fluidics section, because if I have -- if I have this                     7              MS. SKLENAR: No, because our issue with their
 8    fluid line here, I will draw a circle around this fluid line                8   construction is that it says essentially all electronics for
 9    and I'm going to call that a fluidics section, and then if I                9   the module, for the entire module have to be in a
10    have more fluidics on the side and they're next to                        10    non-fluidics section. And, again, that would allow --
11    electronic parts, I'm not going to call those part of the                 11               THE COURT: Fair enough. So what if it just
12    fluidics section. Those are a different section. And that                 12    said though, a section -- yes. I mean, you know, here's
13    is completely inconsistent with the representation that they              13    where I am. I will just tell you right now.
14    made about Hess.                                                          14               So I'm not able to accept GE's position that on
15                And let me just -- the reason I asked whether he              15    one hand a non-fluidic section can contain fluidics. On the
16    was pointing to page 1477 is because 1477 is talking about                16    other hand, a fluidics section cannot contain non-fluidics.
17    Mourtada. It's not talking about Bergstrom.                               17    On the other hand, the patent uses the indefinite article,
18                And if we go back to the slides on Hess --                    18    so it contemplates one or more sections, and the Federal
19                THE COURT: No, no. Don't go there yet. Let's                  19    Circuit has said, understandably, that the indefinite
20    just finish up. You see, look, if you've got --                           20    article does not mean all.
21                MR. BILSKER: Again, that's not what they                      21               So that is what I find problematic about
22    claimed.                                                                  22    Bio-Rad's construction, is they want to say all the fluidic
23                THE COURT: Just hold on a second, please. I                   23    components.
24    mean, what I understand the compromise is, essentially, if                24               MS. SKLENAR: Yes. I apologize.
25    you agree with Bio-Rad, that if you have a non-fluidics                   25               THE COURT: That's all right. You know, but GE,


                                                              99                                                                           101


 1    section, there can't be any fluidics in it, and a fluidics                  1   you know, I can't live with the way you want to interpret
 2    section would mean there's no non-fluidics in it.                           2   it.
 3                But could there be, in addition to those two                    3              MS. SKLENAR: Yes. If we can put all of our
 4    sections, a third section, and you could have a mix. And as                 4   cards on the table.
 5    I look at claim 1, for instance, of the '591 patent, it has                 5              THE COURT: Well, that's helpful.
 6    an external fluidics section. It has to have one. It has                    6              MS. SKLENAR: The reason we're fighting about
 7    to have an internal non-fluidics section. So both of those                  7   this is because Bio-Rad wants to argue for noninfringement
 8    sections would have to exist and would have to have in one                  8   that they have some electrical components like lights that
 9    case, the fluidics section, no non-fluidic component. In                    9   are in the panel member, so neither of the sections we're
10    the second case, the non-fluidic section could not have any               10    talking about, the fluidics or non-fluidics, but are in the
11    fluidic component.                                                        11    panel member.
12                And then it has to have a separate section,                   12               So, for example, what we see in Figure 4A at 28,
13    which is something distinct and different and is not within               13    they want their construction so they can then turn around
14    those two sections, and Bio-Rad here is saying you can't                  14    and say, we don't infringe because we don't have all of our
15    live with that.                                                           15    electrical components in one section. And what we're
16                MR. BILSKER: Absolutely not. Again, it begs                   16    submitting -- and, again, we are modifying our approach. We
17    the question. What is the section at that point? So I have                17    are willing to agree that a fluidics section cannot have
18    a module and I have an outside part of it and I'm going to                18    electronics or electrical components, but what we can't live
19    split it up into little, little piles, and I'm going to say,              19    with is this notion that somehow you could get outside of
20    hey, I've actually got 45 different sections here on this                 20    the scope of this claims by putting little lights in a
21    module, 45 different sections on the outside. You know, I                 21    different section.
22    don't -- there's a bunch of electronics, but they're all on               22               THE COURT: But that is not before you. Right?
23    the top half. So because they're on the top half, I'm going               23    You kind of did an all-or-nothing in your proposal. I mean,
24    to call only the bottom half my fluidics section and I'm not              24    it seems to me you could have been more judicious in the
25    going to call the top half my fluidics section, and that's                25    proposal and then left this issue for trial and figure it
05/19/2020 12:26:57 PM                                               Page 98 to 101 of 105                                                26 of 42 sheets
     Case 1:18-cv-01899-CFC-SRF Document
                                     102
                                         194 Filed 12/22/20 Page 111 of 177 PageID #: 104
                                         8015
 1    out.                                                                   1               I read the briefs carefully. I've articulated
 2                So why don't we just step back and let's go                2   the general basis of my rulings. I'm cognizant that there's
 3    with, I'm looking at page 94 of your brief where we've got             3   de novo review in the Federal Circuit, so that really no
 4    the competing construction proposals for fluid handling                4   matter what I say has really no consequence, but I
 5    section. Right? And you've got a section of the                        5   appreciate the briefing and the arguments of the parties
 6    interchangeable fluid handling unit that includes fluidics             6   today. And if you will just submit that order that is
 7    components.                                                            7   consistent with my rulings today within a week, I will sign
 8                So why don't you just change that to be                    8   it forthwith.
 9    consistent with your construction of a non-fluidic section             9               Anything else from the plaintiffs?
10    and say that this would be a section of the interchangeable           10               MS. SKLENAR: Nothing, Your Honor. Thank you so
11    fluid of the interchangeable fluid handling unit that does            11   much for your time.
12    not include electrical components.                                    12               THE COURT: Anything from the defense?
13                MS. SKLENAR: And we're willing to do that, Your           13               MR. BILSKER: I was just curious about the
14    Honor. It's the all issue we can't live with.                         14   transcript, but I guess we can handle it.
15                THE COURT: Okay. But, you know, then that's               15               THE COURT: What do you mean?
16    fair and I think that's a legitimate complaint. So here's             16               MR. BILSKER: Whether we would get the
17    where I am. That's how I'm going to interpret these terms.            17   transcript just to make sure that the order is consistent
18                I'm going to interpret non-fluidics section to            18   with the transcript. I was having a little trouble writing
19    mean, "a section of the interchangeable fluid handling unit           19   as quickly as you were speaking.
20    that includes electrical components and does not include              20               THE COURT: Well, let's actually, before we
21    fluidics components."                                                 21   leave, where is there any ambiguity in what I've ruled on in
22                I'm going to construe a fluid handling section            22   your mind?
23    to mean, "a section of the interchangeable fluid handling             23               MR. BILSKER: I don't think there's ambiguity.
24    unit that includes fluidics components and does not include           24   I just didn't have the exact words that you said. I didn't
25    non-fluidics components." And that seems to me to be the              25   get a chance to write them down exactly. Maybe my associate


                                                             103                                                                        105


 1    most reasonable construction. That is consistent with what             1   did. That's all I was saying.
 2    I think were clear and unequivocal statements to distinguish           2               THE COURT: No, that's fair. And, really, I
 3    this patent from Bergstrom and Hess, because the basis of              3   think the big point is, it is kind of the thing that
 4    the distinctions to the Patent Examiner were that this                 4   disturbed me from the beginning with the plaintiffs'
 5    patent had two sections that, at least two sections, one is            5   argument, is on those last two, the fluidics and the
 6    non-fluidic, one is fluidic, that are separated completely             6   non-fluidics, I just interpreted it as far as I'm concerned
 7    and that do not contain components of the other section.               7   in a manner that's consistent, and I think that Bio-Rad even
 8                That does not, however, preclude the possibility           8   agreed insofar as it being consistent. That's the big
 9    that there are other sections that are in the invention, and           9   distinction there.
10    that's important because that is consistent with the use of           10               So, okay. If because of the current situation
11    the indefinite article, which is inconsistent with Bio-Rad's          11   you need more time to get the order in, to get the
12    insistence that "all," either fluidic or non-fluidic                  12   transcript ready, that's fine, but at least as of now we'll
13    components, are in the respective handling unit.                      13   set it for a week from today, and the obligation will be on
14                So that actually seems to me is the right result          14   plaintiffs to submit the proposed claim construction order.
15    in this case and I'm going to construe then these last group          15   Okay?
16    of terms in that manner.                                              16               Everybody have a great day. Stay safe. Thanks
17                All right. Is there anything else for me to               17   very much. Bye-bye.
18    construe?                                                             18               (Counsel respond, "Thank you, Your Honor.")
19                MS. SKLENAR: Nothing from plaintiff, Your                 19               (Telephone conference concluded at 1:12 p.m.)
20    Honor.                                                                20                        - - -
21                MR. BILSKER: Mr. Bilsker. None.                           21
22                THE COURT: Okay. I'm going to ask the                     22
23    plaintiff to submit within a week from today a written order          23
24    of the claim chart and the basis of my rulings are set forth          24
25    in today's telephone conference.                                      25
27 of 42 sheets                                                 Page 102 to 105 of 105                                       05/19/2020 12:26:57 PM
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 112 of 177 PageID #:
                                    8016




                         EXHIBIT 4
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 113 of 177 PageID #:
                                    8017
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


  CYTIVA SWEDEN AB, and GLOBAL LIFE
  SCIENCES SOLUTIONS USA LLC,

                   Plaintiffs           C.A. No. 18-1899-CFC
                                        Consolidated
                   v.
                                        DEMAND FOR JURY TRIAL
  BIO-RAD LABORATORIES, INC.,
                                        HIGHLY CONFIDENTIAL
                   Defendant.           (TECHNICAL) – ATTORNEYS’ EYES
                                        ONLY



                OPENING EXPERT REPORT OF DR. BRUCE GALE
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 114 of 177 PageID #:
                                    8018
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




         293.    Notably, Metrohm shifted to a modular ion chromatography system design in

  1996, only 9 years after releasing their first ion chromatography system in 1987 and 12 years

  before the priority date of the Asserted Patents. Metrohm discusses considerations any system

  designer would take into account in opting to go with the design choice of a modular system.

  For example, Metrohm explained that a “compact instrument with modular structure” is

  desirable and that customers would benefit from such a design. See id. at 10-11. Specifically,

  the modularity benefits the customer by providing: “High flexibility – the user gets a customized

  instrument,” “The instrument can be updated for other applications,” and “The customer is not

  paying for items he doesn't need.” Id. at 13. And the compactness of it benefits the customer by

  providing: “All in one housing,” “No numerous instruments to combine with a lot of different

  cables,” and “Ready to use.” Id. at 14.

         C.      The 2040 System


                                                100
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 115 of 177 PageID #:
                                    8019
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

         294.   The ADI 2040 Process Analyzer (“2040 System”) was developed by Applikon

  Analytical in the late 1990s. The ADI 2040 was marketed and sold by at least August 1999.

  Declaration of Thomas Koshy (“Koshy Dec.”) ¶ 4. During his deposition, Metrohm witness Mr.

  Thomas Koshy testified that the 2040 System was released in 1999, and the sold-analyzer list

  discussed during the deposition shows the 2040 System was sold in the U.S. since 1999.

  Metrohm Tr. at 107:6-109:24; 154:7-12; Metrohm Dep. Exh. 7 (excerpted below).




                                                101
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 116 of 177 PageID #:
                                    8020
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

         295.    No changes were made to the hardware in the 2040 System over the time period

  from 2002 to 2008. Metrohm Tr. at 154:13-19. The 2040 System is therefore prior art to the

  patents-in-suit at least under 35 U.S.C. § 102(b).

         296.    The 2040 System documentation I cite in this report thus describes the 2040

  System that was first sold in August 1999. The ADI 2040 Process Analyzer brochure from

  September 2008 (“ADI 2040 Brochure”) that describes the ADI 2040 Process Analyzer, was

  available for download at least as early as September 2008. Koshy Dec. ¶ 7.

         297.    The 2040 System “is a multipurpose wet chemical analyzer, that has been

  designed to offer flexibility and withstand the harshest environments” and “makes use of proven

  analytical techniques, like titration, colorimetry and dynamic standard addition with ion selective

  electrodes.” (2040 Brochure at BRGE00001521.) The 2040 System includes a multitude of

  “wet part modules” that are used for automated liquid handling as shown below.




                                                  102
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 117 of 177 PageID #:
                                    8021
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




  (Id. at BRGE00001521.)

         298.    The wet part or fluid handling sections of the modules are on the external side of

  the housing and include the blue colored tubing for carrying fluids, while the electronics sections

  of the modules and the electronics for the system is inside the housing as shown below.




                                                 103
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 118 of 177 PageID #:
                                    8022
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY




  (2040 Brochure at BRGE00001521-22; see also 2040 Manual at BRGE00003266-67.120)

         299.    I have inspected and analyzed a 2040 System that I have in my laboratory. I also

  performed tests to show the 2040 System can deliver controlled fluid flow to and through a

  liquid chromatograph column and which I consider an automated liquid chromatography system

  capable of performing automated liquid chromatography. The tests are described in the test

  report, attached as Exh. 4. I recorded videos of these tests showing the 2040 System performing

  liquid chromatography. A video of the test conducted on November 12, 2016 is attached as Exh.

  5 and a video of the test conducted on November 14, 2016 is attached as Exh. 6. An edited

  version of the video for the November 12, 2016 test is attached as Exh. 7, and an edited version

  of the video for the November 14, 2016 test is attached as Exh. 8. I may choose to rely on all or

  parts of these videos in my trial testimony

         D.      The 850 System

         120
               Although I cite to the version of the 2040 Manual labeled BRGE00003253, the same
  disclosures I rely on can be found in the version of the same document produced as BIO-RAD-
  000001, which was used as Exhibit 6 at the Metrohm deposition. See Metrohm Tr. at 102:11-
  105:25 (also testifying that there were no major hardware changes to the 2040 System from 2008
  until 2015).

                                                 104
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 119 of 177 PageID #:
                                    8023
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 120 of 177 PageID #:
                                    8024




                          EXHIBIT 4
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 121 of 177 PageID #:
                                    8025


  Test Report 11-14-16

  We performed a chromatography separation of 5 food dyes simultaneously on the Applikon instrument.
  The separation was complete and appeared to be a baseline separation between the dyes. The
  separation results were also reproducible with the centers of each of the dyes eluting at the same times.
  Each test was performed on different days spanning an 11 day period. The results were also
  reproducible after switching the positions of two of the fluidic components within the Applikon
  instrument.

  Instrument Programming Details

  The goal of the programming was to reproduce the steps of a dye chromatography experiment. The
  shared stirrer for PBS and methanol mixing was the sole supply of fluid to the 5mL/min peristaltic pump
  that was pumping the elutant through the C18 chromatography column. Figure 1 shows all the various
  pumps, valves and stirrers that were programmed to perform the experiment, the names on the labels
  will be used throughout the programming description. All the programming was performed on the
  instrument using the built-in keypad and function buttons. Any pump or valve that is not labeled in the
  figure was not required for the chromatography experiments that we performed.




  Figure 1. Initial layout of fluidic components in the Applikon instrument for performing chromatography
  in Tests A, B, and C.

  The first step in the program was a flush of the sampling column using 100% methanol to ensure that all
  contaminants were flushed out of the column. To perform the flush 40 mL of methanol was pumped
  from the methanol supply into the stirrer/supply reservoir using the methanol burette pump. Due to
  the 20 mL capacity of the burette, this required the burette to fill and dispense twice. After the
  methanol was pumped into the supply reservoir, the 5mL/min peristaltic pump was switched on and the
  methanol was drawn from the reservoir and pumped to the sample injection valve which was set in the
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 122 of 177 PageID #:
                                    8026


  “on” position. In the “on” position the fluid from the peristaltic pump bypasses the sample loop itself
  and flows straight into the chromatography column.

  After pumping pure methanol through the column, the next step was to return the fluid in the column
  to 50% PBS. This was easily achieved by adding 30 mL of PBS and 15mL of methanol to the reservoir
  which had 15mL of methanol remaining after flushing the column. Of the 60 mL of the 50/50 methanol
  mix, 45 mL was pumped through the column (the equivalent of three times the volume of the column).
  After the 50/50 mix was pumped through the column, the next step was to return the fluid in the
  column to 100% PBS before adding the sample. This was achieved by adding PBS to the stirrer 15mL at a
  time six times while the peristaltic pump continued to pump through the column. The result of this step
  left the fluid in the column as <1% methanol, which we considered to be acceptably close to 100% PBS
  for our purposes.

  While the column was being returned to 100% PBS the sample was prepared for injection into the
  column by pumping 10 mL of the dye into the sample loop selector valve using the sample burette
  pump. The volume of the loop is only 0.5 mL however a much larger volume was pushed through the
  loop to ensure that the sample loop contained only the sample. The sample loop is filled while the valve
  is in the “on” position. In the “on” position, fluid pumped by the sample burette flows through the
  sample loop and passes directly to the sample waste reservoir. Once the sample was pumped into the
  loop and the column was filled with 100% PBS, the loop valve was switched to the “off” position. This
  allowed the 5mL/min peristaltic pump to pump the elutant through the sample loop to push the sample
  in the loop into the column. The elutant at this point was changed to 10% methanol by adding methanol
  and PBS to the stirrer while the peristaltic pump was switched “off”.

  The next phase of the experimental program was the methanol gradient, which incrementally increased
  the concentration of methanol from the starting concentration of 10% to the final concentration of 75%
  over 40 minutes. To ensure the correct concentrations, the starting volume of 10% methanol was fixed
  at 40mL and that volume was maintained throughout by adding 5mL of a combination of PBS and
  methanol every minute to compensate for the amount being pumped every minute by the peristaltic
  pump.

  After the completion of the methanol gradient the methanol concentration was increased to 100% by
  adding methanol to the stirrer 15mL at a time while continuing to run the peristaltic pump. This was
  repeated several times until the concentration of methanol was sufficiently high to ensure that all
  contaminants were flushed from the column and the fluid in the column was 100% methanol. At this
  point, the flows were turned off and the cap was placed over the exit of the column to store it until the
  next test.

  Flow Path Description

  The flow path of the various fluids through the instrument are shown in the following figure. The color
  code for each fluid is as follows: Green is used to show the flow path of the pure PBS, red is used to
  show the flow path of pure methanol, orange is used to show the flow path of the elutant which can be
  PBS, methanol or some combination of the two depending on the point in the chromatography program
  and black is the sample flow path of the sample when the sample loop valve is in the “on” position (the
  only difference in the “off” would be that the loop itself would be orange instead of black indicating that
  the elutant from the peristaltic pump is flowing through the loop). The blue arrows in the figure are
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 123 of 177 PageID #:
                                    8027
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 124 of 177 PageID #:
                                    8028


  All components used came with the Applikon instrument as it was delivered to us. The device is
  designed to suit particular processes and applications and as received it was suited for higher flow rates
  than we needed. We purchased a different peristaltic pump from Applikon that was rated for smaller
  flows to make it more compatible with lab-scale chromatography systems. We also used new peristaltic
  tubing since we did not know the condition of the peristaltic tubing itself. To perform the
  chromatography, we used a common C18 chromatography column (Biotage part # FSL0-1118-0012), and
  an adapter (Idex Health& Science part # P-650) to connect the tubing from the Applikon instrument to
  the column. All food dyes were purchased from (Flinn Scientific part # AP7375).

  The hands-off program clearly separated the 5 food dyes from each other with what appears to be a
  baseline separation between them. Test A was performed on 11-3-16 with a mixture containing only a
  small concentration of each of the food dyes, then in Test B (performed 11-4-16), the concentration of
  mixed food dyes was increased for better visibility in the photographs and also to show reproducibility.
  Test C (11-11-16) was a repeat of Test B, and was filmed from start to finish. In Test D (11-14-16),
  several physical components of the Applikon system were switched relative to the previous 3 tests.
  Specifically, the “sample loop valve B”, and the “rinse B” peristaltic pump were switched and also the
  “carrier” peristaltic pump, and the “sample loop valve A” were switched in the instrument. After
  switching these components, and the same chromatography was performed a 4th time. Test D showed
  that two of the various subcomponents could be easily switched in about 10 minutes time, and the
  chromatography results after the switching were unaffected. The entire chromatography separation
  process was filmed for Test C. The switching of the “carrier” peristaltic pump, and the “sample loop
  valve A” and the immediate Test D that followed was also filmed.

  In Tests A, B, C, and D the vials were numbered and collected at the same time so that the vial number
  would be directly comparable in each of the other tests. Because manual collection times were not
  identical for each collected tube (some were 50 seconds and others 60 etc.), some tubes ended up with
  more volume than can be capped without spilling. Capping was useful to photograph all the eluted dyes
  in a single image so some of the liquid from the tops of some tubes was poured or pipetted out to allow
  capping and subsequent photographing. Below is a summary of the results shown in Table 1 and Figures
  3-6. The results are quite reproducible with each of the 5 colored peaks eluting at the same times in all
  four tests.

  Table 1 Description of individual dyes present in the separated mixture and listing the vial and
  corresponding elution time for each dye present.
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 125 of 177 PageID #:
                                    8029




    a                             b
  Figure 3. Test A at low dye concentration. a) starting mixture of dyes. b) separated dye by fractions
  collected. The centers of each peak of eluted colors were at vials 6-7, 14-15, 18-19, 24-25, 34-35.




   a                               b
  Figure 4. Test B at higher dye concentration. a) starting mixture of dyes. b) separated dye by fractions
  collected. The centers of each peak of eluted colors were at vials 6-7, 14-15, 18-19, 24-25, 34-35.
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 126 of 177 PageID #:
                                    8030




    a                              b

  Figure 5. Test C at higher dye concentration. a) starting mixture of dyes. b) separated dye by fractions
  collected. The centers of each peak of eluted colors were at vials 6-7, 14-15, 18-19, 24-25, 34-35.




   a                              b
  Figure 6. Test D at higher dye concentration and after switching instrument components. a) starting
  mixture of dyes. b) separated dye by fractions collected. The centers of each peak of eluted colors were
  at vials 6-7, 14-15, 18-19, 24-25, 34-35.

  The colors of each individual dye as diluted in 1X PBS match the hues found in the fractions collected
  after chromatography. Each dye also elutes in the order expected based upon the results of others who
  have separated food dyes on C18 columns under similar conditions.
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 127 of 177 PageID #:
                                    8031




  Figure 7. Individual dilutions of dry dye powders in 1X PBS from left to right: FDC Yellow #5, FDC Yellow
  #6, FDC Red #40, FDC Blue #1, FDC Red #3.




     a                                                       b
  Figure 8. Fluidic components for chromatography. a) layout for the first three tests (Tests A, B, C). b)
  layout for the last test (Test D). Note the switched location of “carrier” peristaltic pump, and the
  “sample loop valve A”. We also switched the location of “rinse B” peristaltic pump and “sample loop
  valve B” but this was not filmed.
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 128 of 177 PageID #:
                                    8032




                         EXHIBIT 5

           FILED UNDER SEAL
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 129 of 177 PageID #:
                                    8033
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 130 of 177 PageID #:
                                    8034



   ·1· · · · · · · IN THE UNITED STATES DISTRICT COURT

   ·2· · · · · · ·FOR THE SOUTHERN DISTRICT OF NEW YORK

   ·3

   ·4·   ·GE HEALTHCARE BIO-SCIENCES AB, GE
   · ·   ·HEALTHCARE BIO-SCIENCES
   ·5·   ·CORPORATION, and GENERAL ELECTRIC
   · ·   ·COMPANY,
   ·6·   · · · · · · · · · · · · · · · · · · · Civil Action No.
   · ·   · · · · · · · Plaintiffs,· · · · · · ·1:14-cv-07080-LTS-SN
   ·7
   · ·   ·vs.
   ·8
   · ·   ·BIO-RAD LABORATORIES, INC.,
   ·9
   · ·   · · · · · · · Defendant and
   10·   · · Counterclaim Plaintiff.
   · ·   ·_· _· _· _· _· _· _· _· _· _· _· _· _            /
   11

   12

   13

   14·   ·   ·   ·   ·   ·   VIDEOTAPED DEPOSITION OF METROHM 30(b)(6)
   · ·   ·   ·   ·   ·   ·   · · (LARRY TUCKER and THOMAS KOSHY)
   15·   ·   ·   ·   ·   ·   · · · · · · Tampa, Florida
   · ·   ·   ·   ·   ·   ·   · · · · · · August 10, 2015
   16

   17

   18

   19

   20

   21

   22·   ·REPORTED BY:
   · ·   ·RHONDA HALL-BREUWET
   23·   ·RDR, CRR, LCR, CCR, FPR, CLR
   · ·   ·NCRA Realtime Systems Administrator
   24
   · ·   ·Job No.: 10018443
   25
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 131 of 177 PageID #:
                                    8035
       Metrohm 30(b)(6)
       Larry Tucker and Thomas Koshy                         GE Healthcare vs. Bio-Rad

   ·1· · · ·A.· ·Yes.
   ·2· · · ·Q.· ·Is that an accurate statement?
   ·3· · · ·A.· ·Yes.
   ·4· · · ·Q.· ·So sitting here today, you don't have any
   ·5· ·information about whether the ADI 2040 has been used
   ·6· ·for liquid chromatography; is that right?
   ·7· · · ·A.· ·So yes, I have no records reflecting that
   ·8· ·the 2045 VA or TI have been used for ion
   ·9· ·chromatography in the U.S.
   10· · · ·Q.· ·Have you ever heard that the 2040 or 2045
   11· ·was used for liquid chromatography?
   12· · · ·A.· ·No, I have not.· I'm aware of -- I've heard
   13· ·talk of projects where other process analytical
   14· ·groups globally have sold units for ion
   15· ·chromatography online, but I don't have the details
   16· ·as to whether they specifically used the 2045 VA or
   17· ·TI.
   18· · · ·Q.· ·I'm sorry.· You said you've heard that units
   19· ·were sold for ion chromatography?
   20· · · ·A.· ·That's correct.· We have typically a yearly
   21· ·meeting, and I had seen a presentation where someone
   22· ·had sold a system for ion chromatography.· I don't
   23· ·recall if it was based on the 2045 VA or TI.
   24· · · ·Q.· ·And do you know what system that was?
   25· · · ·A.· ·I do not know.· It may have been built on


                                       www.aptusCR.com
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 132 of 177 PageID #:
                                    8036
       Metrohm 30(b)(6)
       Larry Tucker and Thomas Koshy                         GE Healthcare vs. Bio-Rad

   ·1· · · · · · MR. DAVIS:· Objection.· Form.
   ·2· · · · · · THE COURT REPORTER:· I'm sorry.· For what?
   ·3· ·I didn't hear the end of your question.
   ·4· · · · · · MS. SKLENAR:· I asked if he had ever seen
   ·5· ·internally a 2040 or 2045 system used for liquid
   ·6· ·chromatography applications.
   ·7· · · · · · MR. BILSKER:· Objection.· Compound.
   ·8· · · · · · MR. DAVIS:· And I objected to the form.
   ·9· · · · · · MS. SKLENAR:· I'll break it up.
   10· ·BY MS. SKLENAR:
   11· · · ·Q.· ·Have you ever seen a 2040 be used for liquid
   12· ·chromatography, within your company?
   13· · · ·A.· ·Not within the U.S., no, I haven't seen
   14· ·that.
   15· · · ·Q.· ·Have you seen it be used anywhere for liquid
   16· ·chromatography, the 2040?
   17· · · ·A.· ·I've seen -- no, not with the 2040.
   18· · · ·Q.· ·Have you seen the 2045 VA be used for liquid
   19· ·chromatography?
   20· · · · · · MR. DAVIS:· Same objection.· You can answer.
   21· · · · · · THE WITNESS:· No, I have not, not in the
   22· ·U.S.
   23· ·BY MS. SKLENAR:
   24· · · ·Q.· ·You say "not in the U.S."· Have you seen it
   25· ·be used anywhere, the 2045, for liquid


                                       www.aptusCR.com
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 133 of 177 PageID #:
                                    8037
         Metrohm 30(b)(6)
         Larry Tucker and Thomas Koshy                       GE Healthcare vs. Bio-Rad

   ·1· · · · · · · · · · CERTIFICATE OF OATH

   ·2

   ·3· ·STATE OF FLORIDA

   ·4· ·COUNTY OF HILLSBOROUGH

   ·5

   ·6· · · · · · I, the undersigned authority, certify that

   ·7· ·METROHM 30(b)(6) personally appeared before me and

   ·8· ·was duly sworn.

   ·9

   10· · · · · · WITNESS my hand and official seal this

   11· ·14th day of August, 2015.

   12

   13

   14
   · ·   ·   ·   ·_________________________________________________
   15·   ·   ·   ·Rhonda Hall-Breuwet, RDR, CRR, LCR, CCR, FPR, CLR
   · ·   ·   ·   ·NCRA Realtime Systems Administrator
   16·   ·   ·   ·Notary Public - State of Florida
   · ·   ·   ·   ·My Commission Expires:· 9/28/15
   17·   ·   ·   ·Commission No. EE 117263

   18

   19

   20

   21

   22

   23

   24

   25



                                         www.aptusCR.com
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 134 of 177 PageID #:
                                    8038
        Metrohm 30(b)(6)
        Larry Tucker and Thomas Koshy                        GE Healthcare vs. Bio-Rad

   ·1· · · · · · · · · ·REPORTER'S CERTIFICATE

   ·2· ·STATE OF FLORIDA

   ·3· ·COUNTY OF HILLSBOROUGH

   ·4

   ·5· · · · · · I, Rhonda Hall-Breuwet, RDR, CRR, LCR, FPR,

   ·6· ·CLR, NCRA Realtime Systems Administrator, Notary

   ·7· ·Public, certify that I was authorized to and did

   ·8· ·stenographically report the deposition of METROHM

   ·9· ·30(b)(6); that a review of the transcript was

   10· ·requested; and that the transcript is a true and

   11· ·complete record of my stenographic notes.

   12· · · · · · I further certify that I am not a relative,

   13· ·employee, attorney, or counsel of any of the parties,

   14· ·nor am I a relative or employee of any of the

   15· ·parties' attorney or counsel connected with the

   16· ·action, nor am I financially interested in the

   17· ·action.

   18· · · · · · Dated this 14th day of August, 2015.

   19

   20

   21· · · ·_________________________________________________
   · · · · ·Rhonda Hall-Breuwet, RDR, CRR, LCR, CCR, FPR, CLR
   22· · · ·NCRA Realtime Systems Administrator

   23

   24

   25



                                        www.aptusCR.com
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 135 of 177 PageID #:
                                    8039




                         EXHIBIT 6
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 136 of 177 PageID #:
                                    8040
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY


                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


  CYTIVA SWEDEN AB, and GLOBAL LIFE
  SCIENCES SOLUTIONS USA LLC,

                   Plaintiffs           C.A. No. 18-1899-CFC
                                        Consolidated
                   v.
                                        DEMAND FOR JURY TRIAL
  BIO-RAD LABORATORIES, INC.,
                                        HIGHLY CONFIDENTIAL
                   Defendant.           (TECHNICAL) – ATTORNEYS’ EYES
                                        ONLY



                  REPLY EXPERT REPORT OF DR. BRUCE GALE
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 137 of 177 PageID #:
                                    8041
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

  controlled fluid flow to a column, that separates components in a liquid, as I showed in my

  experiments.

          35.     Next, Dr. Wereley claims the court rejected the definition of a liquid

  chromatography system that I have been using. He provides no citation for that claim. I can

  address it if he does.

          36.     In any event, as I described in the prior paragraphs and in my opening report, the

  2040 System does have detectors of the same type as mentioned in the asserted patents. Nor is it

  of any moment that some of the detectors in the 2040 System require calibration as Dr. Wereley

  claims is a basis for distinguishing the 2040 System. Wereley ¶ 325. There is no description in

  the asserted patents for how the detectors must function and certainly nothing that excludes

  something from being a detector simply because it must be calibrated. I understand that it is

  improper to read limitations into the claims from the specification and that it is even more

  improper to create limitations that are not even mentioned in the specification and import those

  into the claims. Thus, the need to calibrate a sensor does not disqualify it from being a detector

  under the asserted patents. If it does, detectors in the Bio-Rad accused systems would have to be

  disqualified. I confirmed with Ms. Schaefer, one of the Bio-Rad specialists in the NGC, that

                                                                    . The same is true of the AKTA

  systems. See e.g., GEHCDEL123052 at GEHCDEL123222 (“If pH will be measured during the

  chromatographic run, the pH monitor should be calibrated before the run is started.”).

          37.     Next, Dr. Wereley claims that the 2040 System is not an automated liquid

  chromatography system because before running chromatography on the instrument, a significant

  amount of advanced planning went into the run like calculating salt and buffer concentrations,

  identifying a starch that would absorb the dyes and determining the concentration of methanol.




                                                   20
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 138 of 177 PageID #:
                                    8042
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

  Wereley at ¶¶ 333, 339. It is difficult to understand Dr. Wereley’s argument. The fact that

  calculations had to be done before performing the chromatography to determine what buffers to

  use, what kind of column to use and what liquid constituents to use to illustrate the separation

  that the 2040 System liquid chromatography system would perform does not mean it is not a

  liquid chromatography system. It simply means that the parameters of that particular separation

  had to be determined. I do not consider the time spent on the calculations to be anything out of

  the ordinary. In fact, the system was able to perform liquid chromatography quite easily. Dr.

  Wereley fails to consider that when workers buy machines now, they usually have field service

  representatives who have used the particular machines hundreds if not thousands of times come

  on site to teach the user how to use the machine. That did not happen here. Rather, we were

  able to figure out how to use the machine relatively easily simply from reading the manual.

  Moreover, many if not all of the same type of calculations would have to be performed even if

  using the Bio-Rad or Cytiva machines. I confirmed this with one of Bio-Rad’s field specialists,

  Katie Schaefer. Ms. Schaefer told me that she had experience as a graduate student using the

  Akta machines as well as extensive experience using the NGC. Mr. Schaefer confirmed what I

  understood, and what is known by anyone of ordinary skill who actually performs

  chromatography on an instrument, that the first time you run a particular LC separation

  experiment, you will have to do the types of calculations we did to determine buffers,

  concentrations flow rates, column material etc. That is as true for the Plaintiffs’ Atka machines

  and, Bio-Rad’s accused machines as it is for the 2040 System prior art system.

         38.     If Dr. Wereley actually believes that one could approach a Plaintiff or accused

  machine the first time running an experiment and somehow type in what you wanted to do and

  then hit a button and have the machine run, he is clearly mistaken. On the Bio-Rad machine, for




                                                  21
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 139 of 177 PageID #:
                                    8043
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

  example, the only information that is calculated on its own relates to the columns. If you

  identify a column for use which happens to have been preloaded on the instrument, it will

  recognize the volume and the maximum pressure. It can then insure that instrument is not set for

  example to exceed the maximum pressure. But that is a far cry from what Dr. Wereley seems to

  be saying.

         39.     Additionally, I asked Ms. Schaefer about




         40.     Given those metrics, I believe we spent much less time getting the 2040 System

  machine to perform chromatography. We had no one come in to help us learn how the system

  operated. All we had was the user manual. Moreover, as I said, the user interface on the 2040

  System was not as easy to use as more modern interfaces. That slowed us down a little as well.

  Nonetheless, we were able to get the 2040 System to perform a chromatography experiment in

  an amount of time and with an amount of work that was less than or at least in the same range as

  a user who purchases an accused Bio-Rad device

         41.     Moreover, to the extent that Dr. Wereley is claiming that some never used before

  programming had to be done to modify the 2040 System machine to perform chromatography,

  that is not the case and it is a distortion of the process. The “programming” that Dr. Wereley

  refers to in paragraphs 340-349 of his rebuttal report is merely selecting from the menu driving

  system how long and in what order certain components of the system would operate. Those are




                                                 22
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 140 of 177 PageID #:
                                    8044
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

  values that are available on the system and that the user manual teaches you how to select.

  Nothing was added to the machine to do this. We just used the existing information available on

  the machine. This is no different than planning that has to be done on the Bio-Rad or Cytiva

  machines, which both require that the user create a method before performing a liquid

  chromatography experiment. See, e.g., BRGEDEL000000497 at BRGEDEL000000703-58

  (“Creating a method” section of NGC user guide); GEHCDEL123052 at GEHCDEL123153-67

  (“Create a method” section of AKTA avant user manual). Dr. Wereley’s characterization of the

  tests and “programming” are not presented in an accurate manner at all. As I said, the machine

  was not modified and nothing out of the ordinary was done in using the machine. The fact that

  the user interface from a machine created in the late 1990’s may not have been as easy to use as

  one created 15 or 20 years later does not mean the earlier machine, in this instance the 2040

  System, is not an automated liquid chromatography instrument.

         42.     Dr. Wereley’s claim that the “programming” of the 2040 System to perform

  liquid chromatography is akin to programming a series of complicated steps for a VCR player

  that are not described in the system manual is not correct at all. Wereley ¶ 344. Nor is his claim

  that he has been denied access to programming that was done. The values selected to run on the

  machine were all saved in a file that was viewable on the 2040 System and that he and his

  lawyers viewed and appear to have taken pictures of. Those files were also produced to Dr.

  Wereley. BRGEDEL000610738 - BRGEDEL000610745. The fact that the files could not be

  easily copied onto a disk or printed is simply a function of the machine being old and me not

  having access to all the equipment to do such a download when I was asked after the fact during

  Covid to do so. I note that neither Dr. Wereley nor his lawyers provided me with any of the old

  devices for such downloads though they have known about the 2040 System machine, and had




                                                  23
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 141 of 177 PageID #:
                                    8045
        HIGHLY CONFIDENTIAL (TECHNICAL) – ATTORNEYS’ EYES ONLY

  the extensive user manual describing how such downloads could be done for more than a year.

  This whole discussion of lack of access seems to be a diversion to take attention off the real

  issue: the 2040 System machine easily performed liquid chromatography and was readily

  programmed to do so.

         43.     Moreover, the claim that the complicated series of steps were put into the machine

  that were nowhere described in the manual is clearly not true again. The steps that were

  performed were very much described in the manual and that is how we learned to do them. For

  example, there is extensive description for how to use the burette modules and how to set their

  parameters to sample and dose. For example, the whole Configuration Part of the Manual,

  (BRGE 3407-3450) which is like a detailed book chapter with six separate sections, describes

  how to configure the various modules and sensors. See, e.g. BRGE 3312-3315, 3443-48

  (configuring burette modules). It also describes the input methodology of the user interface

  which used a single key to represent multiple letters like a phone keypad. The Advanced

  Operation Part is another detailed chapter with multiple sections (BRGE 3453-3532). For

  example, at pages 3472-74 there is a description for how to select parameters for the burette

  modules, how to have the sample detected during a run (BRGE 3476) , how to take actions

  during a run based on calculations (BRGE 3477-3486), how to add software programs (BRGE

  3518) and errors that might occur during a run (BRGE 3521-3528) like some of the time

  programs may not be compatible with each other. The Basic Operation chapter details many of

  the same things, including alarms that sense various parameters during a run and take certain

  actions in response. BRGE 3553-55(showing graph of pH measurements). There are other

  chapters that provide extensive details for other operations, like the Serial Communication




                                                  24
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 142 of 177 PageID #:
                                    8046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 143 of 177 PageID #:
                                    8047


                          EXHIBIT 7

              FILED UNDER SEAL
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 144 of 177 PageID #:
                                    8048
    11/18/2020                           Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.                           Kevin Petersen

                                                               Page 1                                                           Page 3
                 UNITED STATES DISTRICT COURT                               1   APPEARANCES
                 FOR THE DISTRICT OF DELAWARE                               2   (Via Zoom Videoconferencing):
           ----------------------------                                     3
           Cytiva Sweden AB et al.,                                         4   ON BEHALF OF PLAINTIFF Cytiva Sweden AB et al.:
                                                                                  MICHAEL J. SEBBA, ESQUIRE
                       Plaintiff,                                           5     ARNOLD & PORTER KAYE SCHOLER LLP
                                    Civil Action
                 -against-             No. 18-1899-CFC                            250 West 55th Street
                                                                            6     New York, New York 10019-9710
           Bio-Rad Laboratories, Inc.,                                            PHONE: 212.836.7529
                                                                            7     E-MAIL: Michael.sebba@arnoldporter.com
                   Defendant.                                               8
           ----------------------------                                     9   ON BEHALF OF DEFENDANT Bio-Rad Laboratories, Inc. and
                                                                                the witness
                  VIDEO-RECORDED DEPOSITION OF                             10       DAIVD BILSKER, ESQUIRE
                     KEVIN PETERSEN
                                                                                    QUINN EMANUEL URQUHART & SULLIVAN LLP
                  Zoom Recorded Videoconference                            11       50 California Street
                      11/18/2020
                     1:37 p.m. (CST)                                                22nd Floor
                                                                           12       San Francisco, California 94111
                                                                                    PHONE: 415.875.6600
                                                                           13       E-MAIL: Davidbilsker@quinnemanuel.com
                                                                           14
           REPORTED BY: AMANDA GORRONO, CLR                                15   ALSO PRESENT:
           CLR NO. 052005-01                                               16   Sean Damon, Esquire, Quinn Emanuel Urquhart &
                                                                           17   Sullivan LLP
                                                                           18   Andy Mortensen, Legal Videographer, Digital Evidence
           ____________________________________________________            19   Group
                   DIGITAL EVIDENCE GROUP
                                                                           20
                 1730 M Street, NW, Suite 812
                                                                           21
                   Washington, D.C. 20036
                                                                           22
                     (202) 232-0646


                                                               Page 2                                                           Page 4
       1                            11/18/2020                              1             INDEX
       2                            1:37 p.m. (CST)                         2    WITNESS        EXAMINATION BY                         PAGE
       3                                                                    3    KEVIN PETERSEN     MR. SEBBA                           7
       4      VIDEO-RECORDED DEPOSITION OF KEVIN PETERSEN,
                                                                            4              MR. BILSKER       151
                                                                            5              MR. SEBBA        168
       5   held virtually via Zoom Videoconferencing, before
                                                                            6              MR. BILSKER       170
       6   Amanda Gorrono, Certified Live Note Reporter, and                7
       7   Notary Public of the State of New York.                          8               EXHIBITS
       8                                                                    9    EXHIBIT DESCRIPTION                             PAGE
       9                                                                   10    Exhibit 290 Notice of Subpoena.............. 22
      10                                                                   11    Exhibit 291 Kevin Petersen's LinkedIn
      11                                                                                 Profile......................... 24
      12
                                                                           12    Exhibit 292 C1 Petersen Notebook............ 50
                                                                           13    Exhibit 293 App A 234....................... 82
      13
                                                                           14    Exhibit 294 10/20/16 E-mail................. 107
      14                                                                   15    Exhibit 295 PBS/Methanol Gradient
      15
                                                                                         Spreadsheet..................... 109
      16                                                                   16    Exhibit 296 Travis White's LinkedIn
      17                                                                                 Profile......................... 112
      18
                                                                           17    Exhibit 297 11/15/16 E-mail................. 117
      19
                                                                           18    Exhibit 298 Exhibit 4 to Dr. Gale's Expert
                                                                           19            Report.......................... 120
      20
                                                                           20    Exhibit 299 Screengrab 1.................... 123
      21
                                                                           21    Exhibit 300 Screengrab 2.................... 124
      22                                                                   22



                                                                                                     1 (Pages 1 to 4)
    www.DigitalEvidenceGroup.com                         Digital Evidence Group C'rt 2020                                  202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 145 of 177 PageID #:
                                    8049
    11/18/2020                      Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.                             Kevin Petersen

                                                           Page 45                                                          Page 47
       1   get the device, you know, physically in the location        1    problems we're having.
       2   (inaudible) power supply figured out.                       2             And let's see, later he -- I think we
       3              I think that, you know, the actual --            3    came to him at one point and said we were able to get
       4   during the bulk of the testing happened in probably         4    to do chromatography, and here's some of our data.
       5   about a 39-hour time frame. It probably took -- at          5    He's like great, the lawyers would like you to film
       6   least in my time. I don't know Travis's time, but it        6    it now. So okay. So I think we filmed it at some
       7   was probably about -- about 40 hours worth of work.         7    point and said okay, now the lawyers would like you
       8   With the actual -- once you figured out what the            8    to switch components. So okay, so we moved this to
       9   system is actually doing, and you just want to try          9    there and that to there. And so we filmed that we
      10   and run some tests. So it was not a lot.                   10    could switch it too.
      11         Q.    So when you say -- when you're                 11             That's -- as far as I remember,
      12   estimating that 40 hours, what steps were done in          12    that's mostly what -- I think I asked him later, you
      13   those 40 hours?                                            13    know, should I go this direction or that direction?
      14         A.    Again, this is where I have to                 14    He said he didn't think those issues were necessary
      15   compare what my notebook says relative to when I           15    just yet, or at all. Mostly we just waited for him
      16   submitted times to Dr. Gale. So I would suspect that       16    for general directions as to what he wanted us to do,
      17   steps that were probably done in that were, one,           17    and we were able to do it.
      18   figuring out how to do the gradients, how to actually      18        Q.     And you weren't given direction by
      19   pump it, verify that it does pump it, get the              19    anyone else?
      20   programming all done, and actually have it do              20        A.     No.
      21   chromatography and see if it separated anything.           21        Q.     So is if fair to say that the only
      22              So the bulk of the steps were                   22    people involved in the Applikon Project were -- would


                                                           Page 46                                                          Page 48
       1   probably done in -- at least in the terms of the time       1    be you, Mr. White, and Dr. Gale?
       2   I spent. I don't know about Travis's hours.                 2        A.     Yes.
       3       Q.     Were you provided any documents with             3        Q.     Okay. Did you read the entire
       4   the 2040 System?                                            4    hardcopy 2040 manual that you mentioned before?
       5       A.     So, I looked for the manuals, because            5        A.     No, certainly not.
       6   I thought sure we had a manual. But I didn't see any        6        Q.     Do you know what parts of it you
       7   electronic copies of manuals in the documents I             7    read?
       8   provided, so I must have been given a hardcopy              8        A.     We would have read the parts related
       9   manual. So either Travis or I would have followed           9    to programming it, we would have read parts related
      10   the hardcopy manual, or even Travis may have hardcopy      10    to hardware-specific questions we may have had. I --
      11   manual. Travis may have found an electronic manual,        11    I don't remember. Again, this is four years ago
      12   but I believe we worked off of a hardcopy manual that      12    since I've even, you know, seen this.
      13   came with the instrument.                                  13        Q.     Did you find any sections of the
      14       Q.     Were there any other documents that             14    manual that specifically discuss liquid
      15   you operated off of?                                       15    chromatography?
      16       A.     No.                                             16        A.     It's been too long since I've
      17       Q.     So what was Dr. Gale's role in the              17    actually had a manual in front of me to answer that
      18   Applikon Project?                                          18    question. I don't know.
      19       A.     So, he -- he came to us, like I                 19        Q.     Did you find any instructions in the
      20   mentioned, and said we'd like you to make this do          20    manual for using the 2040 System to perform ion
      21   chromatography. We would give him occasional updates       21    chromatography?
      22   and say this is where we're at, these are the              22        A.     Again, I don't remember that one


                                                                                        12 (Pages 45 to 48)
    www.DigitalEvidenceGroup.com                    Digital Evidence Group C'rt 2020                                   202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 146 of 177 PageID #:
                                    8050
    11/18/2020                       Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.                          Kevin Petersen

                                                          Page 89                                                        Page 91
       1       A.      So the -- the notes that, like I                1    requesting factual information from a fact witness is
       2   mentioned, you know, Travis would have kept notes on        2    well beyond the fact discovery period.
       3   more of the detailed questions on how the programming       3               THE TECH: Mr. Bilsker, do you know
       4   occurred.                                                   4    how to dial in on your phone?
       5            In terms of, you know, what he and I               5               MR. SEBBA: If this is going to take
       6   did together, you know, we, of course, figured out          6    time, let's go off the record.
       7   how to make the gradient occur, and those notes are         7               THE TECH: It may take a couple
       8   reflected there and they're written down. And then          8    minutes.
       9   they -- they're in a spreadsheet that was provided,         9               MR. SEBBA: Well, we're not -- if
      10   as well, that shows how that -- how those                  10    you're putting an artificial deadline on this, we're
      11   calculations were done. So these were done in              11    not going to waste time with your technical --
      12   spreadsheets.                                              12    technological issues on the record.
      13       Q.      Do you know if Mr. White --                    13               MR. BILSKER: I'm using the system
      14            MR. SEBBA: Withdrawn.                             14    that you've set up. I've never had a problem before.
      15       Q.      Do you know what would have happened           15    The court reporter for some reason says she can't
      16   to Mr. White's notes?                                      16    hear me, that's not my problem.
      17       A.      So according to an E-mail that I saw           17               MR. SEBBA: It's your microphone on
      18   from Dr. Gale, Travis left them in my lab or in my --      18    your -- on your system. That's the issue, because
      19   in my -- what's it called -- my -- my lab area. And        19    everyone else is fine.
      20   when I moved to Rochester, I think I discarded it.         20               MR. BILSKER: I object. I object.
      21   But I have looked everywhere, it's -- among my             21    Your Document is not proper.
      22   notebooks, I don't have a copy of it. Unfortunately,       22               MR. SEBBA: All right. Let's


                                                          Page 90                                                        Page 92
       1   I don't know what happened to those, other than             1    continue.
       2   perhaps I discarded them.                                   2    BY MR. SEBBA:
       3       Q. Do you know how Dr. Gale knows that                  3          Q.    Dr. Petersen, would there have been
       4   Mr. White left the lab notebook in your lab area?           4    other documents that were -- that were used in
       5       A. When Dr. Gale, he forwarded the                      5    planning the development of the program chrom test on
       6   E-mail from Travis to me. And I saw it, he said, see        6    this 2040 System?
       7   Travis' reply below, so...                                  7          A.    No. Other than what I've mentioned,
       8       Q. When did he forward you that --                      8    no.
       9             MR. SEBBA: Withdrawn.                             9          Q.    Was this program run on the 2040 --
      10       Q. When did Dr. Gale forward you that                  10                MR. SEBBA: Withdrawn.
      11   E-mail from Mr. White?                                     11          Q.    Was the program chrom test run on the
      12       A. I don't remember. Within the last                   12    2040 System?
      13   two weeks anyway.                                          13          A.    I would assume all of the ones that I
      14       Q. Did you provide that E-mail that                    14    actually wrote are -- are -- were run on the system
      15   Dr. Gale forwarded to Mr. Bilsker and Mr. Damon?           15    at some point.
      16       A. Yes, I did.                                         16          Q.    Who would have run them?
      17       Q. Okay.                                               17          A.    Either Travis or myself.
      18             MR. SEBBA: David, we're going to                 18          Q.    And what was the result of running
      19   request that document.                                     19    chrom test?
      20             (Whereupon, a request for Document,              20          A.    I don't remember what was the result
      21   was made.)                                                 21    of running chrom test itself. When you're developing
      22             MR. BILSKER: As I have said before,              22    a program, you always go through various


                                                                                          23 (Pages 89 to 92)
    www.DigitalEvidenceGroup.com                    Digital Evidence Group C'rt 2020                                  202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 147 of 177 PageID #:
                                    8051
    11/18/2020                     Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.                          Kevin Petersen

                                                        Page 97                                                      Page 99
       1             THE TECH: (Complying.)                          1        A.      The manual I'm sure Travis would have
       2       Q. All right. Let's focus on the                      2    used.
       3   program titled chrom test2. So you believe that you       3        Q.      Were there any notes referred to
       4   and Travis White created the program chrom test2,         4    during the programming of chrom test2?
       5   correct?                                                  5        A.      Again, it would have been in Travis's
       6       A. Yes.                                               6    notebook.
       7       Q. Would that program have been entered               7        Q.      Okay. Were there any flow charts
       8   through the interface shown in this photo of the          8    created when programming chrom test2?
       9   2040 System?                                              9        A.      No. Not that I'm aware.
      10       A. Yes.                                              10        Q.      And so was chrom test --
      11       Q. Who would have entered it?                        11              MR. SEBBA: Withdrawn.
      12       A. Travis primarily, and then I would                12        Q.      Was the program chrom test2 run as
      13   have also entered things as well.                        13    part of the Applikon Project?
      14       Q. Who would have been present while you             14        A.      Yes.
      15   and Travis were entering all the steps in this           15        Q.      By whom?
      16   program?                                                 16        A.      By myself and by Travis.
      17       A. Just Travis or I.                                 17        Q.      And what were the results?
      18       Q. And how long would that have taken?               18        A.      That we were able to put a dye into a
      19       A. I don't remember, unfortunately. It               19    chromatography column automatically hands off, and
      20   didn't seem like it took too long, but it was a very     20    then change the gradient across that chromatography
      21   bold interface, and so it wasn't as easy as just         21    column, and then dilute the individual dyes in almost
      22   typing in a value. You had to literally go through       22    a baseline fashion. In other words, it worked very


                                                        Page 98                                                     Page 100
       1   and add each one.                                         1    well. It was also very reproducible. Every time we
       2         Q.   Do you have an estimate on how long            2    run that it gave very reproducible values in terms of
       3   it took?                                                  3    the times the dyes came off, and just the order of
       4         A.   I -- unfortunately, I'm not the best           4    things like that. It was very reproducible.
       5   person to ask on the estimate of time, simply because     5        Q.      How many times did you run that
       6   it's so long ago. But it does -- it was not -- it         6    experiment?
       7   didn't seem like it took an unreasonable amount of        7        A.      I think two or three. I'd have to
       8   time.                                                     8    look at the final report.
       9         Q.   Would have that been recorded in the           9        Q.      Do you remember when you first were
      10   timesheet that you provided to Mr. Bilsker and           10    able to run that experiment?
      11   Mr. Damon?                                               11        A.      Not exactly. And when you say "that
      12         A.   The time that it spent to physically          12    experiment," you remember there's a -- there's an
      13   stand up the instrument and program in the inputs?       13    iterative process, right? Where you run it and say,
      14   Is that the question?                                    14    do I need to change the program at all? If it works,
      15         Q.   Yes.                                          15    then you say, okay, that's good, and you don't touch
      16         A.   No. It wouldn't be reflected there.           16    the program anymore.
      17         Q.   Okay. How many inputs were required           17        Q.      Approximately how many iterations of
      18   to create the program chrom test2?                       18    this program did you create in the Applikon Project?
      19         A.   I don't remember. But the program is          19        A.      I don't know. If you were to look at
      20   on the instrument, so you can see for yourself.          20    the actual panel and say, oh, all of those are
      21         Q.   Were there any documents used as a            21    different programs and how many iterations were
      22   reference during the programming of chrom test2?         22    there? It depends on what you call an iteration.


                                                                                    25 (Pages 97 to 100)
    www.DigitalEvidenceGroup.com                  Digital Evidence Group C'rt 2020                                 202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 148 of 177 PageID #:
                                    8052
    11/18/2020                       Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.                                        Kevin Petersen

                                                          Page 173                                                                  Page 175
       1   reliance on Dr. Petersen's work.                             1    CERTIFICATE OF SHORTHAND REPORTER-NOTARY PUBLIC
       2             THE WITNESS: What is Exhibit 4? Can
                                                                        2            I, Amanda Gorrono, the officer before
                                                                            whom the foregoing deposition was taken, do hereby
       3   you remind -- can you remind me what that one is?
                                                                        3   certify that the foregoing transcript is a true and
       4             MR. SEBBA: That's your lab report.                     correct record of the testimony given; that said
       5             THE WITNESS: Oh, okay. So it was --                4   testimony was taken by me stenographically and
       6   I -- I want to clarify your statement, Mr. Sebba. I              thereafter reduced to typewriting under my direction;
       7   didn't necessarily draft it. It's definitely a joint         5   and that I am neither counsel for, related to, nor
                                                                            employed by any of the parties to this case and have
       8   report with Travis and myself, you know. It -- it
                                                                        6   no interest, financial or otherwise, in its outcome.
       9   may have been that Travis -- in fact, probably Travis        7            IN WITNESS WHEREOF, I have hereunto
      10   typed up the initial draft and I edited it from              8   set my hand this 18th day of November, 2020.
      11   there.                                                       9

      12             MR. SEBBA: Understood. Thank you                  10

                                                                       11
      13   for the clarification.
                                                                       12
      14             MR. BILSKER: And just to respond to
                                                                       13
      15   you, Mr. Sebba. I don't think that changes anything.        14   ______________________________
      16   It doesn't move the needle. You don't understand the        15   AMANDA GORRONO, CLR
      17   Federal Rule of Civil Procedure 26.                         16   CLR NO: 052005 - 01
      18             The language of Federal Rule of Civil             17

      19   Procedure 26 clearly says, someone who you are going        18   Notary Public in and for the State of New York
                                                                       19   County of Suffolk
      20   to rely on. Dr. Gale relied on his -- on
                                                                       20   My Commission No. 01G06041701
      21   Dr. Petersen's report and the data, so there's              21   Expires: 01/07/2023
      22   nothing improper about anything that we did.                22




                                                          Page 174                                                                  Page 176
       1             Anyway, Dr. Petersen, thank you very               1      Kevin Petersen, c/o
       2   much for your time. Sorry that you had to be                        QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                        2      50 California Street, 22nd Floor
       3   inconvenienced. I'll let you get back to your family
                                                                               San Francisco, California 94111
       4   and dealing with all of those things that we have to         3
       5   deal with right now with COVID.                              4      Case: Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.
       6             MR. SEBBA: Thank you for your time,                       Date of deposition: November 18, 2020
                                                                        5      Deponent: Kevin Petersen
       7   Dr. Petersen. We appreciate it.                              6
       8             THE WITNESS: Oh, thank you to                      7      Please be advised that the transcript in the above
       9   everyone who's involved in this process. Thank you.          8      referenced matter is now complete and ready for signature.
      10   I learned a lot, and it's -- it's been a fun                 9      The deponent may come to this office to sign the transcript,
                                                                       10      a copy may be purchased for the witness to review and sign,
      11   experience. And good luck to both of you in your
                                                                       11      or the deponent and/or counsel may waive the option of
      12   prospective works. So thank you.                            12      signing. Please advise us of the option selected.
      13             MR. SEBBA: Thanks.                                13      Please forward the errata sheet and the original signed
      14             MR. BILSKER: Yeah. We can go off                  14      signature page to counsel noticing the deposition, noting the
      15   the record, but, Kevin, I do have a question for you.
                                                                       15      applicable time period allowed for such by the governing
                                                                       16      Rules of Procedure. If you have any questions, please do
      16             THE VIDEOGRAPHER: Okay. Is there                  17      not hesitate to call our office at (202)-232-0646.
      17   anything else we need to get on the record?                 18
      18             MR. SEBBA: Nothing else.                          19

      19             THE VIDEOGRAPHER: Okay. The time is               20      Sincerely,
                                                                               Digital Evidence Group
      20   5:07 p.m., and this concludes today's video
                                                                       21      Copyright 2020 Digital Evidence Group
      21   deposition of Kevin Petersen.                                       Copying is forbidden, including electronically, absent
      22             (Time Noted: 5:07 p.m. (CST)                      22      express written consent.


                                                                                        44 (Pages 173 to 176)
    www.DigitalEvidenceGroup.com                     Digital Evidence Group C'rt 2020                                              202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 149 of 177 PageID #:
                                    8053
    11/18/2020                       Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.     Kevin Petersen

                                                           Page 177
       1    Digital Evidence Group, L.L.C.
            1730 M Street, NW, Suite 812
       2    Washington, D.C. 20036
            (202) 232-0646
       3
       4    SIGNATURE PAGE
            Case: Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.
       5    Witness Name: Kevin Petersen
            Deposition Date: November 18, 2020
       6
       7    I do hereby acknowledge that I have read
            and examined the foregoing pages
       8    of the transcript of my deposition and that:
       9
      10    (Check appropriate box):
            ( ) The same is a true, correct and
      11    complete transcription of the answers given by
            me to the questions therein recorded.
      12    ( ) Except for the changes noted in the
            attached Errata Sheet, the same is a true,
      13    correct and complete transcription of the
            answers given by me to the questions therein
      14    recorded.
      15
      16    _____________         _________________________
      17     DATE               WITNESS SIGNATURE
      18
      19
      20
      21    _____________         __________________________
      22     DATE                 NOTARY


                                                           Page 178
       1    Digital Evidence Group, LLC
       2    1730 M Street, NW, Suite 812
       3    Washington, D.C. 20036
       4    (202)232-0646
       5

       6                  ERRATA SHEET
       7

       8    Case: Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.
       9    Witness Name: Kevin Petersen
      10    Deposition Date: November 18, 2020
      11    Page No. Line No.       Change
      12

      13

      14

      15

      16

      17

      18

      19

      20

      21      ___________________________             _____________
      22      Signature                   Date



                                                                                   45 (Pages 177 to 178)
    www.DigitalEvidenceGroup.com                     Digital Evidence Group C'rt 2020            202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 150 of 177 PageID #:
                                    8054




                         EXHIBIT 8

           FILED UNDER SEAL
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 151 of 177 PageID #:
                                    8055
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 152 of 177 PageID #:
                                    8056
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 153 of 177 PageID #:
                                    8057




                         EXHIBIT 9

           FILED UNDER SEAL
ase 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 154 of 177 PageID
                                   8058
ase 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 155 of 177 PageID
                                   8059
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 156 of 177 PageID #:
                                    8060




                       EXHIBIT 10

           FILED UNDER SEAL
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 157 of 177 PageID #:
                                    8061




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE




       CYTIVA SWEDEN AB and
       GLOBAL LIFE SCIENCES SOLUTIONS
       USA LLC

       Plaintiffs,                          Civil Action No. 18-1899-CFC Consolidated

       v.

       BIO-RAD LABORATORIES, INC.,
       Defendant.




                 EXPERT REPORT OF PROFESSOR JAMES R. KEARL
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 158 of 177 PageID #:
                                    8062
  HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY                     Bio-Rad Expert Report of J.R. Kearl
                                                                                  October 21, 2020




                        Table 4: Summary of Licenses Produced by Bio-Rad and Cytiva148




 148
       See Exhibit F for more details


                                                    45
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 159 of 177 PageID #:
                                    8063
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 160 of 177 PageID #:
                                    8064
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 161 of 177 PageID #:
                                    8065
  HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY                            Bio-Rad Expert Report of J.R. Kearl
                                                                                         October 21, 2020


                      Mr. Bone’s summary of his review of the licensed technologies suggests that they
             generally address function (the actual science being performed) rather than form (the
             design of the box within which the science is done).150 Although both function and form
             matter and the market success of Cytiva and Bio-Rad devices have demonstrated with
             their respective AKTA and NGC systems that ease of use improvements has value, more
             value is attributable to the function of the systems.151 However, Mr. Bone’s per-unit
             dollar royalty implies that the modularity and flexibility he purports to have valued is at
             least                                   than licenses the parties have entered into that
             address function.

                      The royalty rates in Table 4 range between                with the majority between
                            By contrast, Mr. Bone’s implied percentage royalty rates are in some cases
             near 14% for the low-end NGC Quest. To support implied royalty rates that are of this
             magnitude, Mr. Bone has to be implicitly assuming that the “flexible modularity” enabled
             by the in-suit patents is substantially more valuable than any of the technologies covered
             by the licenses in Table 4. Neither Mr. Bone nor I is qualified to determine the relative
             value of the particular in-suit technologies, but Mr. Bone cites to no evidence suggesting
             that the in-suit technologies are among the most valuable aspects of the devices152. And,
             as I noted above, the value of these devices is primarily in their ability to do a particular
             kind of chromatography not in the form of the devices.

                  GP #3: The nature and scope of the license, as exclusive or non-exclusive; or as
                      restricted or non-restricted in terms of territory or with respect to whom the
                      manufactured product may be sold.

                      I assume that the hypothetical negotiation between GE and Bio-Rad would have
             been for a non-exclusive, worldwide license




  150
        See Bone Report, para 173.
  151
        See Gale Rebuttal Report Section IV.
  152
        See Gale Rebuttal Report Section IV.


                                                         48
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 162 of 177 PageID #:
                                    8066
  HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY                                Bio-Rad Expert Report of J.R. Kearl
                                                                                             October 21, 2020




                  GP #4: The licensor’s established policy and marketing program to maintain his
                  patent monopoly by not licensing others to use the invention or by granting
                  licenses under special conditions designed to preserve that monopoly.

                      The parties are competitors in the space for customers wishing to purchase
             medium pressure liquid chromatography equipment and, as such, Cytiva would be
             reluctant to license a technology that might give it market power. Further, Mr. Sorby
             testified that he is unaware of any Cytiva inquiries into licensing the patents-in-suit and
             that Cytiva has not attempted to license the patents-in-suit.153 If the technology indeed
             grants market power, a fact that Mr. Bone has not demonstrated, then Cytiva would seek
             a royalty rate that would compensate any loss of market power due to licensing a
             competitor.

                      In this instance, the Book of Wisdom suggests that the patents-in-suit do not push
             customers toward a single medium-pressure liquid chromatography supplier. Cytiva’s
             overall market share is between 50-60% and Bio-Rad’s is in the 6% range worldwide.
             Moreover, GE was the largest player in this field before the patents-in-suit and there is no
             quantitative evidence that suggests that its market share increased after embodying the
             technology in its current AKTA line. There is also no evidence that Cytiva’s market share
             decreased with Bio-Rad’s launch of its NGC line.154 Hence, Cytiva’s market power due
             to the in-suit patents, if any, is limited and would not push the royalty rate up in a
             hypothetical negotiation.




  153
        Sorby Deposition, p. 47:16-22.
  154




                                         Emilsson Deposition, pp. 96-100.


                                                                49
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 163 of 177 PageID #:
                                    8067
  HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY                                  Bio-Rad Expert Report of J.R. Kearl
                                                                                               October 21, 2020


                  GP #10: The nature of the patented invention; the character of the commercial
                  embodiment of it as owned and produced by the licensor; and the benefits to
                  those who have used the invention.

                       The patents-in-suit are practiced in certain AKTA systems and the design of these
             systems allow for the customization of the instruments with alternative modules that can
             be swapped in and out with relative ease as customers’ needs change.




                                                             By entering into a license with Cytiva, Bio-Rad
             would avoid the cost of implementing the design around options it had available to it.

                       But since the value to consumers of the functionality enabled by the patents-in-
             suit is based on actual consumer purchases, the hypothetical negotiation would result in a
             modest royalty rate. Since my proposed upper bound of                   falls well within the range
             of actual licensed technologies, there is no reason to expect that it would be outside this
             range. 170 There is certainly no support for Mr. Bone’s implied royalty rates of up to 14%
             or his overall average implied royalty rate of 8.6%.171

                  GP #11: The extent to which the infringer has made use of the invention; and
                  any evidence probative of the value of that use.

                       Bio-Rad upgraded its chromatography instrument portfolio with the development
             of its NGC systems. Assuming infringement of the patents-in-suit, Bio-Rad has made
             use of the patented technology and Mr. Bone has estimated the total revenue of these



  168
        Wereley Report at para 62. Conversation with Phillip Chapman on October 14th, 2020.
  169
        See Bone Exhibits 12.1-12.16.
  170
        See Table 4.
  171
        See Exhibit B; Para 101.



                                                             54
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 164 of 177 PageID #:
                                    8068
  HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY                               Bio-Rad Expert Report of J.R. Kearl
                                                                                            October 21, 2020


             systems to be                  and estimated gross profits of                   over a nearly six-
             year period, with an additional                     in revenue and               in estimated
             gross profits of modules.172 However, more than             of accused instrument revenues and
             profits derive from Bio-Rad’s entry-level Quest system which Mr. Bone has not
             demonstrated would be in full, or in-part, captured by Cytiva.173 Further, since Mr. Bone
             has not determined an appropriate apportionment to the incremental modularity or
             customer use of that modularity, the value of the patents-in-suit on the NGC revenues and
             profits have not been shown to be an important the driving factor that would warrant a
             high royalty rate.

                   GP #12: The portion of the profit or of the selling price that may be customary
                   in the particular business or in comparable businesses to allow for the use of the
                   invention or analogous inventions.

                      The licenses provided in this matter covering different functional and form
             technologies, show that the portion of the selling price that is captured by a royalty to be
             between              with the majority being in the                  range.174 Importantly, none
             of the licenses have royalties close to Mr. Bone’s implied high rate of 14% or mean of
             nearly 9%, including licenses for technologies that are functional and not just form
             related.175




  172
        Bone Tables 10, 11.
  173
        See Bone Table 10. $21,188,365/$22,363,588 = 95%.
  174
        Table 4.
  175
        See Exhibit B; Para 93


                                                            55
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 165 of 177 PageID #:
                                    8069
  HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY                             Bio-Rad Expert Report of J.R. Kearl
                                                                                          October 21, 2020


                  GP #13: The portion of the realizable profit that should be credited to the
                  invention as distinguished from non-patented elements, the manufacturing
                  process, business risks, or significant features or improvements added by the
                  infringer.

                      The function versus form distinction made elsewhere in this report strongly
              implies that most of the value of the devices the two parties sell is due to their use by
              purchasers to do chromatography. Dr. Gale’s discussion of form and functionality
              support my conclusion that the value of the patents-in-suit when considered in a
              hypothetical negotiation would warrant a reasonable royalty rate no greater than        (in
              contrast to Dr. Gale’s discussion of form and functionality support my finding that the
              value of the patents-in-suit lend themselves to a discussion of form with a lower
              reasonable royalty rate (in contrast to Mr. Bone’s implied royalty rates of up to 14%).176

                      A lower royalty rate is also consistent with most of the revenue covering the value
              from the important non-patented element: chromatography and the costs of bringing
              devices that do chromatography to market.177

                  GP #14: The opinion testimony of qualified experts.

                      My opinion regarding the appropriate royalty rate in this matter is based on the
              Expert Rebuttal Report of Dr. Bruce Gale and the conversations I have had with him.




  176
        See Sections IX and X of Gale Rebuttal Report.
  177
        Id.


                                                         56
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 166 of 177 PageID #:
                                    8070
  HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY                                  Bio-Rad Expert Report of J.R. Kearl
                                                                                               October 21, 2020


             move en masse to purchase devices from Cytiva at higher prices rather than from non-
             infringing alternatives at lower prices, including an improved DuoFlow product that Bio-
             Rad would have a strong incentive to supply to the market.

                      With regard to one group of customers,




                                                                               89
                                                                                     In other words, there are
             customers who are particularly price sensitive and therefore unlikely to purchase Cytiva’s
             high-priced products if low-priced non-infringing substitutes are available. If Bio-Rad’s
             NGC products were to be barred from the market and Cytiva is unable or unwilling to
             lower its prices sufficient to appeal to the price-sensitive customers that previously
             purchased Bio-Rad’s NGC products, it is likely that Cytiva would both earn no profits
             among this customer segment and forgo the royalties it could have earned on Bio-Rad’s
             sales of NGC products to these customers. Furthermore, if Cytiva does not market to
             price-sensitive customers and Bio-Rad cannot sell its NGC products, this price-sensitive
             market segment would be deprived of an option it now has.




  Respectfully submitted this 21st day of October 2020,




                                                                    James R. Kearl




  189
        Deposition of Anna Emilsson, June 25, 2020, pp. 101:4-13.


                                                             62
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 167 of 177 PageID #:
                                    8071
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 168 of 177 PageID #:
                                    8072
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 169 of 177 PageID #:
                                    8073




                       EXHIBIT 11

           FILED UNDER SEAL
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 170 of 177 PageID #:
                                    8074
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 171 of 177 PageID #:
                                    8075
    11/23/2020               Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.        James Kearl, Ph.D.
              Highly Confidential - Attorneys' Eyes Only - Under the Terms of the Protective Order

                                                Page 201                                                 Page 203
       1    that answer?                                         1        Q. Okay. We will get started and
       2              MR. CORREDOR: Yes, Dr. Kearl, you          2   then -- Dr. Kearl, it is your opinion that if
       3       should feel free to do so.                        3   lost profits are not available, then an
       4              THE WITNESS: Okay, then, Mr. Bone          4   appropriate royalty rate is percent of net
       5       is correct that I did not, and I should have      5   sales of accused instruments and modules.
       6       on the sales commission.                          6   Correct?
       7              If you do that, it is a tiny amount        7        A. Yes. But the correction that, or
       8       of money; it is a couple hundred thousand         8   not the -- not the correction, the additional
       9       dollars.                                          9   calculations that Felipe will be sending you, as
      10              So, that is an error in my                10   I indicated first thing this morning, you could
      11       calculation that I own up to and is easily       11   think of a hypothetical negotiation occurring
      12       corrected.                                       12   with an expectation of use dependent on the
      13    BY MS. DEWITT:                                      13   number of customers. That is the way I
      14         Q. You didn't include it in your               14   calculated it, if you do that you get to the
      15    errata, did you?                                    15   2 percent.
      16         A. No, the errata was stuff that is            16            Or Mr. Bone pointed out that you
      17    just in the report. I have just told you now        17   could think of it as a number of customers
      18    that it is a small error.                           18   weighted by their expenditures, so your revenues.
      19              Well, it is a conceptual error that       19   And if you do that, I have recalculated with,
      20    has a small dollar amount attached to it.           20   consistent with his criticism, and you get a
      21         Q. I believe we talked earlier, Dr.            21   royalty rate that is     percent.
      22    Kearl, about getting some updated sales estimates   22        Q. So, which royalty rate are you


                                                Page 202                                                 Page 204
       1    that you were going to send to Felipe?               1   offering in this case as the royalty rate that
       2         A. Yes.                                         2   the parties had decided upon at the hypothetical
       3         Q. Have you sent those -- I'm sorry,            3   negotiation?
       4    they were lost profit estimates?                     4        A. Both are defensible, again it
       5             MR. CORREDOR: I believe it was              5   depends on how you think the hypothetical
       6       royalty.                                          6   negotiation is set out.
       7             THE WITNESS: Yes, these are                 7            But if you take the standard damages
       8       reasonable royalty estimates. And I will          8   expert's position to be the more conservative
       9       send them to him at the next break.               9   then you would take the 3.5.
      10             Felipe do you have them?                   10        Q. Okay. Let's stick with your
      11             MR. CORREDOR: No, I do not.                11   2 percent rate for the time being since that is
      12             MS. DEWITT: Well, I'm about to move        12   what your report was centered upon.
      13       into your reasonable royalty analysis, so if     13            And one of the bases you rely on to
      14       they are relevant to your opinions there,        14   opine that 2 percent is appropriate, is to
      15       maybe we need to take a break now so we can      15   compare that rate to the range of the royalty
      16       get them.                                        16   rates of the licenses that were produced in this
      17             THE WITNESS: Well, I can do this in        17   case. Correct?
      18       two seconds, so --                               18        A. That is not correct.
      19             MS. DEWITT: Okay.                          19        Q. What is not correct about it?
      20             THE WITNESS: Okay. I just sent it          20        A. Well, I estimate the 2 percent using
      21       to Felipe.                                       21   Mr. Bone's approach to deriving the amount that
      22    BY MS. DEWITT:                                      22   end users are willing to pay for what he, what he


                                                                           51 (Pages 201 to 204)
    www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2020                            202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 172 of 177 PageID #:
                                    8076
    11/23/2020               Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.        James Kearl, Ph.D.
              Highly Confidential - Attorneys' Eyes Only - Under the Terms of the Protective Order

                                                Page 209                                                 Page 211
       1         Q. Is it fair to say that you are using         1         A. It is. And I'm just saying that I
       2    these licenses as a reasonableness check on your     2    don't think he did it right. Therefore, I don't
       3    royalty rate vis-à-vis Mr. Bones?                    3    think the percent is, since his methodology is
       4         A. Yes, just in the sense of if you             4    flawed, then the percent can't be correct
       5    thought about the set of licenses that are listed    5    either.
       6    there as being more expansive and the license        6         Q. You have your own methodology that
       7    would come out of the hypothetical negotiation       7    you have proffered in your opinion as to a
       8    that would be worth more in some sense to the        8    reasonable royalty rate in a hypothetical
       9    parties than it is surprising that Mr. Bone          9    negotiation?
      10    believes that the royalty rate would be             10             MR. CORREDOR: Object to form.
      11    14 percent.                                         11             THE WITNESS: No, I have relied
      12             When you see the parties sort of           12       primarily on his approach to say if you made
      13    licensing other important stuff for rates well      13       some adjustments to his approach, what is the
      14    below 14 percent.                                   14       reasonable royalty you would get and you will
      15         Q. If you did not include, if we did           15       get                          .
      16    not have the licenses in Table 4, would you still   16             But I also want to make clear that I
      17    believe that the percent royalty is reasonable?     17       don't think his approach, methodologically,
      18             MR. CORREDOR: Object to the form.          18       makes any sense.
      19             THE WITNESS: Mine?                         19    BY MS. DEWITT:
      20    BY MS. DEWITT:                                      20         Q. And you did not come up with your
      21         Q. Yes, your percent reasonable                21    own approach, correct?
      22    royalty rate.                                       22         A. No.


                                                Page 210                                                 Page 212
       1         A. No, well if you look at the                  1            MR. CORREDOR: Object to the form.
       2    comparable licenses that Dr. Gale believes are       2   BY MS. DEWITT:
       3    comparable, then yes, it is in that range which I    3        Q. Okay. You understand that if you
       4    think is                 or something in that        4   want to rely on royalty rate from another license
       5    place.                                               5   agreement that the license you compare must be
       6             So, relative to what he determines          6   both technically and economically comparable,
       7    to be comparable licenses, then the royalty rate     7   correct?
       8    I derive makes sense.                                8        A. Correct.
       9             But I want to be very clear that            9        Q. For example, in Paragraph 117 of
      10    the, I'm using Bone's approach, Mr. Bone's          10   your report you cite to Mr. Bone's report in his
      11    approach and Mr. Bone's approach, for reasons I     11   citation from a federal circuit case in the first
      12    detailed this morning, makes absolutely no sense.   12   sentence, and in the next sentence you state,
      13             So, I don't think he has a                 13   "However licenses even when not informative with
      14    methodology or I'm certain that he doesn't have a   14   regard to royalty rates, because they are judged
      15    methodology that has derived a reasonable royalty   15   not to be comparable, may be informative with
      16    that would be the outcome of a hypothetical         16   respect to other characteristics of a
      17    negotiation between parties intent on licensing     17   hypothetical negotiation."
      18    the technology here. He just has not valued the     18            Do you see that?
      19    technology.                                         19        A. Right.
      20         Q. Did we agree earlier that your              20        Q. So, it is your understanding that if
      21    reasonable royalty rate is derived from             21   the technology is not comparable, then the
      22    Mr. Bone's methodology?                             22   royalty rate is not informative. Correct?


                                                                            53 (Pages 209 to 212)
    www.DigitalEvidenceGroup.com             Digital Evidence Group C'rt 2020                           202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 173 of 177 PageID #:
                                    8077
    11/23/2020               Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.        James Kearl, Ph.D.
              Highly Confidential - Attorneys' Eyes Only - Under the Terms of the Protective Order

                                                 Page 213                                                 Page 215
       1             MR. CORREDOR: Object to form.                1   between these parties, would come along some
       2             THE WITNESS: Well, it is not a               2   license.
       3       point estimate of the reasonable royalty that      3            And you looked at the thousand
       4       would come out of a hypothetical negotiation.      4   licenses and you said these were negotiated along
       5       I agree to that.                                   5   and they never negotiated a lump sum license.
       6             But as I just indicated if you had           6            So, why would I believe that that
       7       royalties that were no higher than            ,    7   would be the outcome of a hypothetical
       8       for technologies that are functional and not       8   negotiation.
       9       just form factors, then you might question a       9            That is a useful insight that
      10       form factor royalty that is in excess of that     10   economics brings about thinking about the
      11       by these same parties.                            11   hypothetical negotiation.
      12             See, it is just a way thinking about        12        Q. Let's go to Table 4. Did you
      13       whether or not 14 percent makes any sense.        13   discuss any of these licenses with Dr. Gale?
      14             But that is not directly why I used         14        A. Did I --
      15       these, or, the point of this sentence is,         15        Q. Discuss any of these licenses with
      16       that even if the law says you have to have a      16   Dr. Gale.
      17       very close match in order to use the royalty      17        A. I discussed the two that he judged
      18       in one for the royalty for the other, that        18   to be comparable.
      19       doesn't mean that you can't get good              19        Q. If you could not rely on any of the
      20       information from the types and the structure      20   licenses from Table 4, would you still believe
      21       and the form of the licenses about how the        21   your percent or your percent,
      22       hypothetical negotiation would unfold.            22   percent reasonable royalty rate would be


                                                 Page 214                                                 Page 216
       1    BY MS. DEWITT:                                        1   reasonable?
       2         Q. The last sentence of Paragraph 117            2             MR. CORREDOR: Object to form.
       3    you write, "These characteristics include             3             THE WITNESS: Well a good answer to
       4    features such as type of royalty, exclusivity,        4      that is in the negative which is, in my --
       5    regions in which the licenses can be practiced,       5             My opinion in this matter is that
       6    the presence or absence of field of use               6      Mr. Bone does not have a methodology that
       7    restrictions."                                        7      reliably estimates a reasonable royalty. So
       8             Do you have a particular source for          8      that his reasonable royalty estimates make
       9    that understanding?                                   9      little sense.
      10         A. No, this is just how licensing               10             But even if you took them for what
      11    people would think about licenses, and, economic     11      they were, you accepted everything that he
      12    experts would think about licenses, which is they    12      assumed, and all of the mistakes he made
      13    tell you something about how people undertake and    13      that, and you corrected for some very simple
      14    think about licensing.                               14      adjustments, that you would not have royalty
      15             So, let me give you an example. I           15      rates between 9 and 14 percent but you would
      16    did a case a number of years ago that had 1,000      16      have a royalty rate that was much lower in
      17    licenses in it that had been disclosed by both       17      the to and a half percent range.
      18    sides. There was, there was not a single lump        18   BY MS. DEWITT:
      19    sum license in the thousands, they were all          19         Q. If you could not rely on any of the
      20    running royalties.                                   20   license agreements in Table 4 would you have any
      21             The expert on the other side had            21   basis to say that Mr. Bones implied 14 percent
      22    argued that out of the hypothetical negotiation      22   royalty rate is unreasonable based on a


                                                                            54 (Pages 213 to 216)
    www.DigitalEvidenceGroup.com             Digital Evidence Group C'rt 2020                            202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 174 of 177 PageID #:
                                    8078
    11/23/2020               Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.        James Kearl, Ph.D.
              Highly Confidential - Attorneys' Eyes Only - Under the Terms of the Protective Order

                                              Page 217                                               Page 219
       1     consideration of the form versus function?       1
       2             MR. CORREDOR: Object to the form.
       3             THE WITNESS: No, it is the form
       4       versus function matters here and Dr. Gale's
       5       view of the form versus function.              5         Q. Dr. Gale has not made any comparison
       6             So, I might rely on Dr. Gale to the      6    of the technology covered by this license.
       7       degree that he opines that form is worth a     7    Correct?
       8       lot more than, that the function is worth a    8         A. I don't know that. It is my
       9       lot more than form.                            9    understanding, but you would have to sort of
      10             But you are right I would not have      10    review his report.
      11       any markers to look to.                       11             It is my understanding that he
      12             In which case, you know, you might      12    considered all of the licenses in deriving the
      13       want to look at a broader set of technology   13    two that he thought were comparable licenses.
      14       licenses and ask whether or not any of them   14         Q. Are you relying on any comparison by
      15       are in the 14 percent range for things like   15    Dr. Gale as to the technology covered by this
      16       form factors, I did not do that.              16    license against the technologies of the patents
      17     BY MS. DEWITT:                                  17    in suit?
      18                                                     18         A. No, I have only relied on the two
                                                             19    licenses that in his opinion are comparable
                                                             20    licenses.
                                                             21         Q. And you are not qualified to perform
                                                             22    any sort of technology comparison for this


                                                                                                     Page 220
                                                              1   license, correct?
                                                              2        A. That's correct.
                                                              3        Q. So, are you aware of any evidence in
                                                              4   the record as to any technical comparability
                                                              5   between this license and the license of the
                                                              6   hypothetical negotiation?
                                                              7        A. I don't understand the question.
                                                              8   I'm sorry.
                                                              9        Q. I will re --
                                                             10            I will strike that and ask another
                                                             11   one?
                                                             12




                                                             16        A. Are you excluding expert reports
                                                             17   from the record evidence?
                                                             18        Q. No, if you can point me to somewhere
                                                             19   in an expert report that it has compared the
                                                             20   technology, I would consider that record
                                                             21   evidence?
                                                             22        A. I think Dr. Gale does that.


                                                                        55 (Pages 217 to 220)
    www.DigitalEvidenceGroup.com          Digital Evidence Group C'rt 2020                           202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 175 of 177 PageID #:
                                    8079
    11/23/2020               Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.        James Kearl, Ph.D.
              Highly Confidential - Attorneys' Eyes Only - Under the Terms of the Protective Order

                                                Page 233                                                  Page 235
       1       have summarized with some additions in            1   table on page, Paragraph 121 is that --
       2       Paragraph 121.                                    2        Q. Let's stick for a minute here, let's
       3    BY MS. DEWITT:                                       3   stick with the Bone report. Mr. Bone never
       4         Q. Well let's, you cite Footnote 150,           4   refers to the license as addressing form versus
       5    which is Bone report Paragraph 173.                  5   function, correct?
       6             So, why don't you look to see what          6        A. That's correct.
       7    Mr. Bone has done.                                   7        Q. Okay. He's not qualified to perform
       8         A. Fair enough.                                 8   any technical comparison between a license and
       9             MS. DEWITT: I will ask to call that         9   the asserted patents. Correct?
      10       up.                                              10        A. I agree. But he characterizes them
      11             It is Paragraph 173, Andy, I don't         11   in a certain way, right?
      12       know if it is a lag -- okay.
      13    BY MS. DEWITT:
      14         Q. So, this is what you, this is the
      15    Footnote 150 from your report. Is that what you
      16    describe as his summary of, Mr. Bone's summary of
      17    his review of the licensed technologies?
      18             And what in Paragraph 173 led you to
      19    state that this review suggests that they           19       Q. Mr. Bone never uses the words "form
      20    generally address function rather than form?        20   versus function" to describe or classify any of
      21         A. The second sentence,                        21   these agreements, correct?
                                                                22       A. You just asked me that. And the


                                                                                                          Page 236
                                                                 1   answer was, that is correct.
                                                                 2        Q. That is your interpretation of the
                                                                 3   license as either form versus function?
                                                                 4        A. Yes, I think it is a fair reading.
       5             Can we go back to his report so we          5
       6    can look at the sections in which he talks about
       7    these reports? Or these things that summarized
       8    in Paragraph 121.
       9             So, it is Bone report Pages 99
      10    through 101.
      11             THE VIDEOGRAPHER: Am I going to 99?
      12             MS. DEWITT: Yes, please, Andy.
      13       Sorry.
      14             THE WITNESS: Is it okay if we go to
      15       the next page.
      16    BY MS. DEWITT:
      17         Q. Are you still reviewing?
      18         A. I am, yes.
      19         Q. Okay. Let me know when you are
      20    done.
      21         A. Yes. I mean in the way that
      22    Mr. Bone characterizes them is, in my summary


                                                                           59 (Pages 233 to 236)
    www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2020                             202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 176 of 177 PageID #:
                                    8080
    11/23/2020               Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.        James Kearl, Ph.D.
              Highly Confidential - Attorneys' Eyes Only - Under the Terms of the Protective Order

                                                 Page 301                                                              Page 303
       1    sections of the, of Dr. Gale's rebuttal report?       1     Paragraph 143.
       2         A. Yes.                                          2          A. Correct. Well, I don't know the
       3            MR. CORREDOR: Could we pull that              3     paragraph. I know it is at the end of the
       4       up, Exhibit 312? And I want to go to               4     report, so ...
       5       Paragraph 306 which is at the bottom of            5          Q. Right. Is it your opinion that
       6       Page 91, running onto the next page.               6     these licenses are consistent with a reasonable
       7    BY MR. CORREDOR:                                      7     royalty of 2 percent?
       8         Q. Do you recognize these pages as the           8          A. Yes.
       9    pages relating to the non-infringing alternative      9          Q. Okay. That is all I have,
      10    that we have been discussing?                        10     Dr. Kearl, thank you.
      11         A. Yes.                                         11              MS. DEWITT: No additional questions
      12         Q. And do you see the last sentence in          12        on my end.
      13    Paragraph 306 that says,                             13              THE VIDEOGRAPHER: All right. Is
                                                                 14        there anything else we need to do before we
                                                                 15        go off the record? No? All right.
      16        A. Yes.                                          16              MS. DEWITT: Not on my end.
      17        Q. Does that support your opinion that           17              THE VIDEOGRAPHER: The time is
      18    customers don't care about what is under the         18        5:08 p.m. and this concludes today's video
      19    hood?                                                19        deposition of James Kearl.
      20             MS. DEWITT: Object to form.                 20           (Whereupon, signature not having been
      21             THE WITNESS: Yes, the, I mean this          21     waived, the deposition ended at 5:08 p.m.)
      22      is a technical opinion, and I have no opinion      22                    * * *


                                                 Page 302                                                              Page 304
       1       about the technical opinion.                       1           CERTIFICATE OF COURT REPORTER
                                                                  2         I, LORI J. GOODIN, RPR, CLR, CRR,
       2              But it is, it doesn't matter how you            CA CSR # 13959, the reporter before whom the
                                                                  3   foregoing deposition was taken, do hereby certify
       3       accomplish the task as long as it is                   that the witness whose testimony appears in the
       4       accomplished in a way that is not interfering      4   foregoing deposition was sworn by me; that the
                                                                      testimony of said witness was taken by me in
       5       with what you really want to do, then you          5   machine shorthand and thereafter transcribed by
                                                                      computer-aided transcription; that said
       6       shouldn't care particularly what is under the      6   deposition is a true record of the testimony
       7       hood.                                                  given by said witness; that I am neither counsel
                                                                  7   for, related to, nor employed by any of the
       8         Q. Great. That is all I had for this                 parties to the action in which this deposition was
                                                                  8   taken; and, further, that I am not a relative or
       9    one. And then I have a couple of questions.               employee of any attorney or counsel employed by
      10              MR. CORREDOR: We can close out of           9   the parties hereto, or financially or otherwise
                                                                      interested in the outcome of this action.
      11       this report.                                      10
                                                                 11
      12    BY MR. CORREDOR:                                     12            _____________________________
      13         Q. And do you also remember testifying          13            LORI J. GOODIN, RPR, CLR, CRR
                                                                 14            Notary Public in and for:
      14    about two comparable licenses you relied upon?       15   STATE OF FLORIDA, COUNTY OF SARASOTA
                                                                      Notary Commission Number: GG987804
      15         A. Yes.                                         16   My Commission expires: May 12, 2024
      16              MS. DEWITT: Object to form.                     STATE OF CALIFORNIA, CA CSR# 13959
                                                                 17   My Commission expires: February 22, 2021
      17    BY MR. CORREDOR:                                          STATE OF MARYLAND, COUNTY OF ANNE ARUNDEL
                                                                 18   My Commission expires: August 2, 2021
      18         Q. And those two licenses were the                   DISTRICT OF COLUMBIA, WASHINGTON DC
      19                                             licenses?   19   My Commission expires: May 14, 2021
                                                                      COMMONWEALTH OF VIRGINIA, COUNTY OF FAIRFAX
      20         A. Yes.                                         20   My Commission expires: February 28, 2022
                                                                      STATE OF DELAWARE: COUNTY OF KENT
      21         Q. And that you relied on those                 21   My Commission expires: October 9, 2021
      22    licenses in Section 8 of your report starting at          STATE OF PENNSYLVANIA, COUNTY OF LEHIGH
                                                                 22   My Commission expires: April 5, 2021


                                                                                76 (Pages 301 to 304)
    www.DigitalEvidenceGroup.com             Digital Evidence Group C'rt 2020                                          202-232-6046
Case 1:18-cv-01899-CFC-SRF Document 194 Filed 12/22/20 Page 177 of 177 PageID #:
                                    8081
    11/23/2020               Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.        James Kearl, Ph.D.
              Highly Confidential - Attorneys' Eyes Only - Under the Terms of the Protective Order

                                                            Page 305                                                          Page 307
       1     James Kearl, Ph.D., c/o                                          1   Digital Evidence Group, LLC
             QUINN EMANUEL URQUHART & SULLIVAN, LLP                           2   1730 M Street, NW, Suite 812
       2     50 California Street, 22nd Floor                                 3   Washington, D.C. 20036
             San Francisco, California 94111
       3
                                                                              4   (202)232-0646
       4     Case: Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.     5

             Date of deposition: November 23, 2020                            6                 ERRATA SHEET
       5     Deponent: James Kearl, Ph.D.                                     7
       6
                                                                              8   Case: Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.
       7     Please be advised that the transcript in the above
       8     referenced matter is now complete and ready for signature.       9   Witness Name: James Kearl, Ph.D.
       9     The deponent may come to this office to sign the transcript,    10   Deposition Date: November 23, 2020
      10     a copy may be purchased for the witness to review and sign,     11   Page No. Line No.      Change
      11     or the deponent and/or counsel may waive the option of
                                                                             12
      12     signing. Please advise us of the option selected.
                                                                             13
      13     Please forward the errata sheet and the original signed
      14     signature page to counsel noticing the deposition, noting the   14
      15     applicable time period allowed for such by the governing        15
      16     Rules of Procedure. If you have any questions, please do        16
      17     not hesitate to call our office at (202)-232-0646.
                                                                             17
      18
      19                                                                     18

      20     Sincerely,                                                      19
             Digital Evidence Group                                          20
      21     Copyright 2020 Digital Evidence Group
                                                                             21     ___________________________           _____________
             Copying is forbidden, including electronically, absent
      22     express written consent.                                        22     Signature                 Date


                                                            Page 306
       1     Digital Evidence Group, L.L.C.
             1730 M Street, NW, Suite 812
       2     Washington, D.C. 20036
             (202) 232-0646
       3
       4     SIGNATURE PAGE
             Case: Cytiva Sweden AB, et al. v. Bio-Rad Laboratories, Inc.
       5     Witness Name: James Kearl, Ph.D.
             Deposition Date: November 23, 2020
       6
       7     I do hereby acknowledge that I have read
             and examined the foregoing pages
       8     of the transcript of my deposition and that:
       9
      10     (Check appropriate box):
             ( ) The same is a true, correct and
      11     complete transcription of the answers given by
             me to the questions therein recorded.
      12     ( ) Except for the changes noted in the
             attached Errata Sheet, the same is a true,
      13     correct and complete transcription of the
             answers given by me to the questions therein
      14     recorded.
      15
      16     _____________         _________________________
      17      DATE               WITNESS SIGNATURE
      18
      19
      20
      21     _____________         __________________________
      22      DATE                 NOTARY


                                                                                         77 (Pages 305 to 307)
    www.DigitalEvidenceGroup.com                      Digital Evidence Group C'rt 2020                                       202-232-6046
